Exhibit 10.6

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED MASTER MOTOR VEHICLE OPERATING LEASE AND SERVICING
AGREEMENT (Series 2013-G1)

 

 

Dated as of October 31, 2014

 

 

among

 

 

HERTZ VEHICLE FINANCING LLC

 

 

as Lessor,

 

 

THE HERTZ CORPORATION

 

 

as a Lessee, Servicer and Guarantor,

 

 

DTG OPERATIONS, INC.,

 

 

as a Lessee,

 

 

and

 

 

those Permitted Lessees from time to time becoming Lessees hereunder

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

2

 

 

 

 

 

1.1.

Definitions

2

 

1.2.

Construction

2

 

 

 

 

2.

NATURE OF AGREEMENT

3

 

 

 

 

 

2.1.

Lease of Vehicles

3

 

2.2.

Certain Transfers

5

 

2.3.

Lessee’s Right to Purchase Lease Vehicles

6

 

2.4.

Return

6

 

2.5.

Redesignation of Vehicles

6

 

2.6.

Hell-or-High-Water Lease

8

 

 

 

 

3.

TERM

10

 

 

 

 

 

3.1.

Vehicle Term

10

 

3.2.

Master Motor Vehicle Operating Lease Term

11

 

 

 

 

4.

RENT AND LEASE CHARGES

11

 

 

 

 

 

4.1.

Depreciation Records and Depreciation Charges

11

 

4.2.

Monthly Base Rent

11

 

4.3.

Final Base Rent

11

 

4.4.

Program Vehicle Depreciation Assumption True-Up Amount

12

 

4.5.

Monthly Variable Rent

12

 

4.6.

Casualty; Ineligible Vehicles

13

 

4.7.

Payments

13

 

4.8.

Making of Payments

14

 

4.9.

Prepayments

14

 

4.10.

Ordering and Delivery Expenses

14

 

4.11.

Unexpired License Plate Credits

15

 

 

 

 

5.

VEHICLE OPERATIONAL COVENANTS

15

 

 

 

 

 

5.1.

NET LEASE

15

 

5.2.

Vehicle Use

16

 

5.3.

Non-Disturbance

17

 

5.4.

Manufacturer’s Warranties

18

 

5.5.

Series 2013-G1 Program Vehicle Condition Notices

18

 

 

 

 

6.

SERVICER FUNCTIONS AND COMPENSATION

18

 

 

 

 

 

6.1.

Servicer Functions with Respect to Lease Vehicle Returns, Disposition and
Invoicing

18

 

6.2.

Servicing Standard

19

 

6.3.

Servicer Acknowledgment

19

 

6.4.

Servicer’s Monthly Fee

19

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

6.5.

Sub-Servicers

19

 

 

 

 

7.

CERTAIN REPRESENTATIONS AND WARRANTIES

19

 

 

 

 

 

7.1.

Organization; Power; Qualification

20

 

7.2.

Authorization; Enforceability

20

 

7.3.

Compliance

20

 

7.4.

Governmental Approvals

20

 

7.5.

[Reserved]

20

 

7.6.

Investment Company Act

21

 

7.7.

Supplemental Documents True and Correct

21

 

7.8.

ERISA

21

 

7.9.

Indemnification Agreement

21

 

7.10.

Eligible Vehicles

21

 

 

 

 

8.

CERTAIN AFFIRMATIVE COVENANTS

21

 

 

 

 

 

8.1.

Corporate Existence; Foreign Qualification

21

 

8.2.

Books, Records, Inspections and Access to Information

21

 

8.3.

ERISA

22

 

8.4.

Merger

22

 

8.5.

Reporting Requirements

23

 

 

 

 

9.

DEFAULT AND REMEDIES THEREFOR

24

 

 

 

 

 

9.1.

Events of Default

24

 

9.2.

Effect of Operating Lease Event of Default

25

 

9.3.

Rights of Lessor Upon Operating Lease Event of Default

25

 

9.4.

HVF II Group I Liquidation Event and Non-Performance of Certain Covenants

26

 

9.5.

Measure of Damages

27

 

9.6.

Servicer Default

28

 

9.7.

Application of Proceeds

29

 

 

 

 

10.

CERTIFICATION OF TRADE OR BUSINESS USE

29

 

 

 

 

11.

GUARANTY

29

 

 

 

 

 

11.1.

Guaranty

29

 

11.2.

Scope of Guarantor’s Liability

29

 

11.3.

Lessor’s Right to Amend; Assignment of Lessor’s Rights in Guaranty

29

 

11.4.

Waiver of Certain Rights by Guarantor

30

 

11.5.

Guarantor to Pay Lessor’s Expenses

31

 

11.6.

Reinstatement

31

 

11.7.

Third-Party Beneficiaries

31

 

 

 

 

12.

ADDITIONAL LESSEES

31

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

13.

LIENS AND ASSIGNMENTS

32

 

 

 

 

 

13.1.

Rights of Lessor Assigned to Trustee

32

 

13.2.

Right of the Lessor to Assign this Agreement

33

 

13.3.

Limitations on the Right of the Lessees to Assign this Agreement

33

 

13.4.

Liens

33

 

 

 

 

14.

NON-LIABILITY OF LESSOR

33

 

 

 

 

15.

NO PETITION

34

 

 

 

16.

SUBMISSION TO JURISDICTION

35

 

 

 

17.

GOVERNING LAW

35

 

 

 

18.

JURY TRIAL

35

 

 

 

19.

NOTICES

35

 

 

 

20.

ENTIRE AGREEMENT

36

 

 

 

21.

MODIFICATION AND SEVERABILITY

36

 

 

 

22.

SURVIVABILITY

37

 

 

 

23.

HEADINGS

37

 

 

 

24.

EXECUTION IN COUNTERPARTS

37

 

 

 

25.

ELECTRONIC EXECUTION

37

 

 

 

26.

LESSEE TERMINATION AND RESIGNATION

37

 

 

 

27.

THIRD-PARTY BENEFICIARIES

38

 

Annex A--Form of Affiliate Joinder

 

Exhibit A               Form of Lease Resignation Notice

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER MOTOR VEHICLE OPERATING LEASE AND SERVICING
AGREEMENT (Series 2013-G1)

 

This Amended and Restated Master Motor Vehicle Operating Lease and Servicing
Agreement (Series 2013-G1) (as amended, modified or supplemented from time to
time in accordance with the provisions hereof, this “Agreement”), dated as of
October 31, 2014, by and among:

 

HERTZ VEHICLE FINANCING LLC, a Delaware limited liability company (“HVF”), as
lessor (in such capacity, the “Lessor”);

 

THE HERTZ CORPORATION, a Delaware corporation, as a lessee, as servicer (in such
capacity as servicer, the “Servicer”) and as guarantor (in such capacity, the
“Guarantor”); and

 

DTG OPERATIONS, INC., an Oklahoma corporation (“DTG”), as a lessee; and

 

those various Permitted Lessees (as defined herein) from time to time becoming
Lessees hereunder pursuant to Section 12 hereof (each, an “Additional Lessee”),
as lessees (Hertz, DTG and the Additional Lessees, in their capacities as
lessees, each a “Lessee” and, collectively, the “Lessees”).

 

RECITALS

 

WHEREAS, the parties hereto entered into the Master Motor Vehicle Operating
Lease and Servicing Agreement (Series 2013-G1) (the “Prior Agreement”) as of the
Series 2013-G1 Closing Date;

 

WHEREAS, the parties hereto desire to amend and restate the Prior Agreement in
its entirety as set forth herein;

 

WHEREAS, the Lessor has purchased or will purchase automobiles, vans and
light-duty trucks from Hertz General Interest LLC (“HGI”) or another affiliate
of Hertz pursuant to the Purchase Agreement and from various other parties on
arm’s-length terms pursuant to one or more other motor vehicle purchase
agreements or otherwise, in each case, that the Lessor determines shall be
leased hereunder;

 

WHEREAS, the Lessor desires to lease to each Lessee and each Lessee desires to
lease from the Lessor certain Lease Vehicles for use in connection with the
business of such Lessee, including use by such Lessee’s employees, directors,
officers, representatives, agents and other business associates in their
personal or professional capacities;

 

WHEREAS, the Lessor and each Lessee desire the Servicer to perform various
servicing functions with respect to the Lease Vehicles, and the Servicer desires
to perform such functions, in accordance with the terms hereof;

 

WHEREAS, the Lessor desires the Guarantor to guarantee various obligations of
the Lessees hereunder, and the Guarantor desires to so guarantee such
obligations, in accordance with the terms hereof;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1.             DEFINITIONS AND CONSTRUCTION

 

1.1.         DEFINITIONS.  As used in this Agreement and unless the context
requires a different meaning, capitalized terms used herein shall have the
meanings ascribed thereto in Schedule I hereto and, if not defined therein,
shall have the meanings assigned to such terms in the Series 2013-G1 Supplement.

 

1.2.         CONSTRUCTION.  In this Agreement, including the preamble, recitals,
attachments, schedules, annexes, exhibits and joinders hereto, unless the
context otherwise requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to any Person in a particular capacity only refers
to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           the language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party;

 

(i)            as used in this Agreement, the term “title” refers to a
Certificate of Title or other similar form of vehicle title and is intended by
each party hereto to include the terms “vehicle registration” and “vehicle
license plate,” unless specified otherwise;

 

2

--------------------------------------------------------------------------------


 

(j)            as used in this Agreement, the term (and each defined term
including the term) “rental”, when used in the context of customer rentals,
daily car rental businesses, normal daily rental operations and daily motor
vehicle rental industries is intended by each party hereto to include car
sharing businesses, operations and platforms; and

 

(k)           unless specified otherwise, “titling” will be deemed to include
the acts of registering a vehicle, including the registering of the license
plates of a vehicle.

 

2.             NATURE OF AGREEMENT.  (a)  Each Lessee and the Lessor intend that
this Agreement is a lease and that the relationship between the Lessor and such
Lessee pursuant hereto shall always be only that of lessor and lessee, and each
Lessee hereby declares, acknowledges and agrees that the Lessor is the owner of
the Lease Vehicles, and legal title to the Lease Vehicles is either held by the
Lessor directly or through the Nominee pursuant to the Nominee Agreement or, on
any date on or after the RCFC Nominee Trigger Date, RCFC pursuant to the RCFC
Nominee Agreement.  No Lessee shall acquire by virtue of this Agreement any
right, equity, title or interest in or to any Lease Vehicles, except the
leasehold interest and option to purchase established by this Agreement.  The
parties agree that this Agreement is a “true lease” and agree to treat the
leasehold interest established by this Agreement as a lease for all purposes,
including accounting, regulatory and otherwise, except it will be disregarded
for tax purposes to the extent the Lessor and one or more Lessees are treated as
the same taxpayer under the Code or under applicable state tax laws.

 

(b)           GRANT OF SECURITY INTEREST.  If, notwithstanding the intent of the
parties to this Agreement, the leasehold interest established by this Agreement
is deemed by any court, tribunal, arbitrator or other adjudicative authority
(each, a “Court”) in any proceeding, including any proceeding under any
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar law affecting creditors’ rights to constitute a financing
arrangement or otherwise not to constitute a “true lease” with respect to the
Lease Vehicles, then it is the intention of the parties that this Agreement
together with the Collateral Agency Agreement, as such agreements apply to the
Lease Vehicles, shall constitute a security agreement under applicable law (and
such Lease Vehicles shall be deemed to be Pledged Master Collateral).  Each
Lessee hereby acknowledges that it has granted to the Collateral Agent, pursuant
to the Collateral Agency Agreement, for the benefit of the Trustee, a first
priority security interest in all of such Lessee’s right, title and interest in
and to its Pledged Master Collateral (as defined therein) as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all of the obligations and
liabilities of such Lessee to the Lessor and the Trustee, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement and any other document made, delivered or given in connection
herewith, whether on account of rent, principal, interest, reimbursement
obligations, fees, indemnities, costs, or expenses (including all fees and
disbursements of counsel to the Lessor or the Trustee that are required to be
paid by such Lessee pursuant to the terms hereof).

 

2.1.         Lease of Vehicles.

 

(a)           Agreement to Lease.  From time to time, subject to the terms and
provisions hereof (including satisfaction of the conditions precedent set forth
in Section 2.1(b)), the Lessor

 

3

--------------------------------------------------------------------------------


 

agrees to lease to each Lessee, and each Lessee agrees to lease from the Lessor
those certain Lease Vehicles identified on Lease Vehicle Acquisition Schedules
and Intra-Lease Lessee Transfer Schedules produced from time to time by or on
behalf of such Lessee pursuant to Sections 2.1(c) and 2.2(b), respectively.

 

(b)           Conditions Precedent to Lease of Leased Vehicles.  The agreement
of the Lessor to commence leasing any Lease Vehicle to any Lessee hereunder is
subject to the following conditions precedent being satisfied on or prior to the
Vehicle Operating Lease Commencement Date for such Lease Vehicle:

 

(i)          No Default.  No Series 2013-G1 Operating Lease Event of Default
shall have occurred and be continuing on the Vehicle Operating Lease
Commencement Date for such Lease Vehicle or would result from the leasing of
such Lease Vehicle hereunder, and no Series 2013-G1 Potential Operating Lease
Event of Default with respect to any event or condition specified in Section
9.1.1, Section 9.1.5 or Section 9.1.8 shall have occurred and be continuing on
the Vehicle Operating Lease Commencement Date for such Lease Vehicle or would
result from the leasing of such Lease Vehicle hereunder;

 

(ii)         Funding.  HVF shall have sufficient available funds constituting
Series 2013-G1 Collateral available under the Series 2013-G1 Supplement or
otherwise to purchase such Lease Vehicle;

 

(iii)        Representations and Warranties.  The representations and warranties
contained in Section 7 are true and correct in all material respects (unless any
such representation or warranty contains a materiality limitation by its terms,
in which case such representation or warranty shall be true and correct) as of
such date (unless any such representation or warranty by its terms makes
reference to a specific date, in which case, such representation or warranty
shall be true and correct for such specific date); and

 

(iv)        Eligible Vehicle.  Such Lease Vehicle is a Series 2013-G1 Eligible
Vehicle.

 

(c)           Lease Vehicle Acquisition Schedules.  From time to time, each
Lessee shall deliver or cause to be delivered to the Lessor one or more
schedules identifying the vehicles such Lessee desires to lease from the Lessor
hereunder, which schedules shall include the Basic Lease Vehicle Information
(each such schedule, a “Lease Vehicle Acquisition Schedule”).  Each Lessee
hereby agrees that each such delivery of a Lease Vehicle Acquisition Schedule
shall be deemed hereunder to constitute a representation and warranty by such
Lessee, to and in favor of the Lessor, that each condition precedent to the
leasing of the Lease Vehicles identified in such Lease Vehicle Acquisition
Schedule has been or will be satisfied as of the date of such delivery.

 

(d)           Lease Vehicle Acceptance or Nonconforming Lease Vehicle
Rejection.  With respect to any vehicle identified on a Lease Vehicle
Acquisition Schedule and made available for lease by the Lessor to any Lessee,
such Lessee shall have the right to inspect such vehicle within five (5)
calendar days of receipt (the “Inspection Period”) of such vehicle and either
accept or, if

 

4

--------------------------------------------------------------------------------


 

such vehicle is a Nonconforming Lease Vehicle, reject such vehicle; provided
that, such Lessee shall be deemed to have accepted such vehicle as a Lease
Vehicle unless it has notified the Lessor in writing that such vehicle is a
Nonconforming Lease Vehicle during the Inspection Period (the delivery date of
such written notice, the “Rejection Date”).  If such Lessee timely notifies the
Lessor that such vehicle is a Nonconforming Lease Vehicle (such Nonconforming
Lease Vehicle with respect to which such Lessee has so notified the Lessor, a
“Rejected Vehicle”), then the Lessor shall either (i) promptly lease such
Rejected Vehicle to another Lessee or to an Alternative Lease Lessee pursuant to
Section 2.2 or (ii) cause the Servicer to dispose of such Rejected Vehicle
(including by returning such Rejected Vehicle to the seller thereof) in
accordance with Section 6.1.

 

2.2.         Certain Transfers.

 

(a)           Inter-Lease Transfers.  From time to time, a particular Lessee (a
“Reallocating Lessee”) may desire to cease leasing a Lease Vehicle hereunder and
an Alternative Lease Lessee may desire to commence leasing such Lease Vehicle
pursuant to another Segregated Series Lease.  With respect to any Lease Vehicle,
upon delivery by such Reallocating Lessee to the Lessor of written notice
identifying by VIN each Lease Vehicle to be so transferred from such
Reallocating Lessee to such Alternative Lease Lessee (such notice, an
“Inter-Lease Reallocation Schedule”) and upon satisfaction of each condition set
forth in clauses (i) and (ii) below with respect to such Lease Vehicle, such
Lease Vehicle identified in such Inter-Lease Reallocation Schedule (such Lease
Vehicle, a “Reallocated Vehicle”) shall cease to be leased by such Reallocating
Lessee and shall contemporaneously commence being leased to such Alternative
Lease Lessee pursuant to another Segregated Series Lease, and each Reallocating
Lessee agrees that upon such a transfer of such Lease Vehicle from such Lessee
to an Alternative Lease Lessee (each such transfer, an “Inter-Lease Vehicle
Reallocation”), such Reallocating Lessee relinquishes all rights that it has in
such Lease Vehicle pursuant to this Agreement.  Each Inter-Lease Reallocation
Schedule may be delivered electronically (including by e-mail, file transfer
protocol or otherwise) and may be delivered directly by the applicable
Reallocating Lessee or on its behalf by any agent or designee of such
Reallocating Lessee.  Each Inter-Lease Vehicle Reallocation shall be subject to
the satisfaction of each of the following conditions as of the effective date of
such Inter-Lease Vehicle Reallocation (the first date on which each such
condition precedent shall have been satisfied, the “Inter-Lease Vehicle
Reallocation Effective Date”):

 

(i)          an amount equal to the Net Book Value of such Lease Vehicle as of
the later of (A) the first day of the calendar month in which such Inter-Lease
Vehicle Reallocation Effective Date occurred and (B) the Vehicle Operating Lease
Commencement Date with respect to such Lease Vehicle minus the Final Base Rent
for such Lease Vehicle as of such Inter-Lease Vehicle Reallocation Effective
Date, shall have been deposited in the Series 2013-G1 Collection Account; and

 

(ii)         each condition precedent to the lease of such Lease Vehicle under
the Segregated Series Lease pursuant to which such Lease Vehicle will be leased
immediately following such Inter-Lease Vehicle Reallocation shall have been
satisfied.

 

5

--------------------------------------------------------------------------------


 

(b)           Intra-Lease Transfers.  From time to time, a particular Lessee
(the “Transferor Lessee”) may desire to cease leasing a Lease Vehicle hereunder
and another Lessee (the “Transferee Lessee”) may desire to commence leasing such
Lease Vehicle hereunder.  Upon delivery by such Lessees to the Lessor of written
notice identifying by VIN each Lease Vehicle to be so transferred from such
Transferor Lessee to such Transferee Lessee (such notice, an “Intra-Lease Lessee
Transfer Schedule”), each Lease Vehicle identified in such Intra-Lease Lessee
Transfer Schedule shall cease to be leased by the Transferor Lessee and shall
contemporaneously commence being leased to the Transferee Lessee.  Each Lessee
agrees that upon such a transfer of any Lease Vehicle from one Lessee to another
Lessee pursuant to this Agreement, such Transferor Lessee relinquishes all
rights that it has in such Lease Vehicle pursuant to this Agreement.  Each
Intra-Lease Lessee Transfer Schedule may be delivered electronically and may be
delivered directly by either the applicable Transferor Lessee or the applicable
Transferee Lessee or on behalf of either such party by any agent or designee of
such party.

 

2.3.         Lessee’s Right to Purchase Lease Vehicles.  Each Lessee shall have
the option, exercisable with respect to any Lease Vehicle leased by such Lessee
hereunder during such Lease Vehicle’s Vehicle Term, to purchase such Lease
Vehicle for an amount equal to the greater of (i) the Net Book Value of such
Lease Vehicle or (ii) the Market Value of such Lease Vehicle, in each case, as
of the date such amount shall be deposited in the Series 2013-G1 Collection
Account (the greater of such amounts being referred to as the “Lease Vehicle
Buyout Price”).  In addition, no Lessee shall be permitted to purchase any
Leased Vehicle leased by it from the Lessor pursuant to the Purchase Agreement.

 

2.4.         Return.  (a)  Lessee Right to Return.  Any Lessee may return any
Lease Vehicle (other than any Lease Vehicle that has experienced a Casualty or
become an Ineligible Vehicle) then leased by such Lessee at any time prior to
such Lease Vehicle’s Maximum Lease Termination Date to the Servicer at the
location for such Lease Vehicle’s return reasonably specified by the Servicer;
provided that, for the avoidance of doubt, the Vehicle Term for such Lease
Vehicle will continue until the Vehicle Operating Lease Expiration Date thereof,
notwithstanding the prior return of such Lease Vehicle pursuant to this Section
2.4(a).

 

(b)           Lessee Obligation to Return.  Each Lessee shall return each Lease
Vehicle leased by such Lessee on or prior to such Lease Vehicle’s Maximum Lease
Termination Date to the Servicer at the location for such Lease Vehicle’s return
reasonably specified by the Servicer (taking into account transportation costs
and expected realizable disposition proceeds).

 

2.5.         Redesignation of Vehicles.

 

(a)           Mandatory Series 2013-G1 Program Vehicle to Series 2013-G1
Non-Program Vehicle Redesignations.  With respect to any Lease Vehicle that is a
Series 2013-G1 Program Vehicle leased by any Lessee hereunder as of any date of
determination, the Lessor shall on the date specified in Section 2.5(d)
redesignate such Lease Vehicle as a Series 2013-G1 Non-Program Vehicle, if:

 

(i)          a Series 2013-G1 Manufacturer Event of Default is continuing with
respect to the Manufacturer of such Lease Vehicle as of such date, or

 

6

--------------------------------------------------------------------------------


 

(ii)         as of any such date occurring after the Minimum Program Term End
Date with respect to such Lease Vehicle, such Lease Vehicle were returned as of
such date pursuant to the terms of the Series 2013-G1 Manufacturer Program with
respect to such Lease Vehicle, the Series 2013-G1 Manufacturer of such Lease
Vehicle would not be obligated to pay a repurchase price for such Lease Vehicle,
or guarantee the disposition proceeds to be received for such Vehicle, in each
case in an amount at least equal to (1) the Net Book Value of such Lease
Vehicle, as of such date, minus (2) the Final Base Rent that would be payable in
respect of such Lease Vehicle, assuming that such date were the Disposition Date
for such Lease Vehicle, minus (3) the Series 2013-G1 Excess Mileage Charges with
respect to such Lease Vehicle, that would be applicable as of such date,
assuming that such date were the Disposition Date, minus (4) the Series 2013-G1
Excess Damage Charges with respect to such Lease Vehicle, that would be
applicable as of such date, assuming that such date were the Disposition Date,
minus (5) the Pre-VOLCD Program Vehicle Depreciation Amount paid or payable with
respect to such Lease Vehicle, as of such date, minus (6) the Program Vehicle
Depreciation Assumption True-Up Amount paid or payable with respect to such
Lease Vehicle, as of such date.

 

(b)           Optional Series 2013-G1 Program Vehicle to Series 2013-G1
Non-Program Vehicle Redesignations.  In addition to Section 2.5(a) and without
limitation thereto, with respect to any Lease Vehicle that is a Series 2013-G1
Program Vehicle leased by any Lessee hereunder as of any date of determination,
such Lessee may redesignate such Lease Vehicle as a Series 2013-G1 Non-Program
Vehicle upon written notice to the Lessor (which written notice may be delivered
electronically and may be delivered directly by such Lessee or on its behalf by
any agent or designee of such Lessee); provided that, such Lessee shall not
redesignate any Series 2013-G1 Program Vehicle as a Series 2013-G1 Non-Program
Vehicle pursuant to this Section 2.5(b) if, after giving effect to such
redesignation, an HVF II Group I Aggregate Asset Amount Deficiency would exist,
unless such redesignation would decrease the amount of such HVF II Group I
Aggregate Asset Amount Deficiency.

 

(c)           Series 2013-G1 Non-Program Vehicle to Series 2013-G1 Program
Vehicle Redesignations.  With respect to any Lease Vehicle that is a
Series 2013-G1 Non-Program Vehicle leased by any Lessee hereunder as of any date
of determination, if such Lease Vehicle was previously designated as a
Series 2013-G1 Program Vehicle, then such Lessee may redesignate such Lease
Vehicle as a Series 2013-G1 Program Vehicle upon written notice to the Lessor
(which written notice may be delivered electronically and may be delivered
directly by such Lessee or on its behalf by any agent or designee of such
Lessee); provided that, such Lessee may not redesignate any such Lease Vehicle
as a Series 2013-G1 Program Vehicle if such Lease Vehicle would then be required
to be redesignated as a Series 2013-G1 Non-Program Vehicle pursuant to
Section 2.5(a) after designating such Lease Vehicle as a Series 2013-G1 Program
Vehicle.

 

(d)           Timing of Redesignations.  With respect to any redesignation to be
effected pursuant to Section 2.5(a), such redesignation shall occur as of the
first calendar day of the calendar month following the date on which the
applicable event or condition described in Section 2.5(a)(i) or (ii) occurs. 
With respect to any redesignation to be effected pursuant to Section 2.5(b) or
2.5(c), such redesignation shall occur as of the first calendar day of the
calendar

 

7

--------------------------------------------------------------------------------


 

month immediately following the calendar month of the date written notice was
delivered by the applicable Lessee of such redesignation.

 

(e)           Series 2013-G1 Program Vehicle to Series 2013-G1 Non-Program
Vehicle Redesignation Payments.  With respect to any Lease Vehicle that is
redesignated as a Series 2013-G1 Non-Program Vehicle pursuant to
Section 2.5(a) or Section 2.5(b), the Lessee of such Lease Vehicle as of the
close of business on the date of such redesignation shall pay to the Lessor on
the Payment Date following the effective date of such redesignation, as
determined in accordance with Section 2.5(d), an amount equal to the excess, if
any, of the Net Book Value of such Lease Vehicle over the Market Value of such
Lease Vehicle, in each case, as of the date of such redesignation (such excess,
if any, for such Lease Vehicle, a “Redesignation to Non-Program Amount”).

 

(f)            Series 2013-G1 Non-Program Vehicle to Series 2013-G1 Program
Vehicle Redesignation Payments.  With respect to any Lease Vehicle that is
redesignated as a Series 2013-G1 Program Vehicle pursuant to Section 2.5(c), the
Lessor shall pay to the Lessee of such Lease Vehicle on the Payment Date
following the effective date of such redesignation, as determined in accordance
with Section 2.5(d), an amount equal to the excess, if any, of the Net Book
Value of such Lease Vehicle (as of the date of such redesignation and calculated
assuming that such Lease Vehicle had never been designated as a Series 2013-G1
Non-Program Vehicle) over the Net Book Value of such Lease Vehicle (as of the
date of such redesignation but without giving effect to such Lease Vehicle’s
redesignation as a Series 2013-G1 Program Vehicle) (such excess, if any, for
such Lease Vehicle and such redesignation, the “Redesignation to Program
Amount”); provided that,

 

(i)          no payment shall be required to be made and no payment may be made
by the Lessor pursuant to this Section 2.5(f) to the extent that a
Series 2013-G1 Amortization Event or a Series 2013-G1 Potential Amortization
Event exists or would be caused by such payment,

 

(ii)         the amount of any such payment to be made by the Lessor on any such
date shall be capped at and be paid from (and the obligation of the Lessor to
make such payment on such date shall be limited to) the amount of funds
available to the Lessor on such date, and

 

(iii)        if any such payment from the Lessor is limited in amount pursuant
to the foregoing clause (i) or (ii), the Lessor shall pay to such Lessee the
funds available to the Lessor on such Payment Date and shall pay to such Lessee
on each Payment Date thereafter the amount available to the Lessor until such
Redesignation to Program Amount has been paid in full to such Lessee.

 

2.6.         Hell-or-High-Water Lease.  THIS AGREEMENT SHALL BE A NET LEASE, AND
EACH LESSEE’S OBLIGATION TO PAY ALL RENT AND OTHER SUMS HEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE SUBJECT TO ANY ABATEMENT, SETOFF,
COUNTERCLAIM, DEDUCTION OR REDUCTION FOR ANY REASON WHATSOEVER.  The obligations
and liabilities of each

 

8

--------------------------------------------------------------------------------


 

Lessee hereunder shall in no way be released, discharged or otherwise affected
(except as may be expressly provided herein) for any reason, including without
limitation:

 

(i)          any defect in the condition, merchantability, quality or fitness
for use of the Lease Vehicles or any part thereof;

 

(ii)         any damage to, removal, abandonment, salvage, loss, scrapping or
destruction of or any requisition or taking of the Lease Vehicles or any part
thereof;

 

(iii)        any restriction, prevention or curtailment of or interference with
any use of the Lease Vehicles or any part thereof;

 

(iv)        any defect in or any Lien on title to the Lease Vehicles or any part
thereof;

 

(v)         any change, waiver, extension, indulgence or other action or
omission in respect of any obligation or liability of such Lessee or the Lessor;

 

(vi)        any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Lessee, the
Lessor or any other Person, or any action taken with respect to this Agreement
by any trustee or receiver of any Person mentioned above, or by any court;

 

(vii)       any claim that such Lessee has or might have against any Person,
including without limitation the Lessor;

 

(viii)      any failure on the part of the Lessor or such Lessee to perform or
comply with any of the terms hereof or of any other agreement;

 

(ix)        any invalidity or unenforceability or disaffirmance of this
Agreement or any provision hereof or any of the other Series 2013-G1 Related
Documents or any provision of any thereof, in each case whether against or by
such Lessee or otherwise;

 

(x)         any insurance premiums payable by such Lessee with respect to the
Lease Vehicles; or

 

(xi)        any other occurrence whatsoever, whether similar or dissimilar to
the foregoing, whether or not such Lessee shall have notice or knowledge of any
of the foregoing and whether or not foreseen or foreseeable.

 

This Agreement shall not be cancellable by any Lessee (subject to Section 26)
and, except as expressly provided by this Agreement, each Lessee, to the extent
permitted by law, waives all rights now or hereafter conferred by statute or
otherwise to quit, terminate or surrender this Agreement, or to any diminution
or reduction of Rent or other amounts payable by such Lessee hereunder.  All
payments by each Lessee made hereunder shall be final (except to the extent of
adjustments provided for herein), absent manifest error and, except as otherwise
provided herein, no Lessee shall seek to recover any such payment or any part
thereof for any reason whatsoever, absent manifest error.  All covenants and
agreements of each Lessee herein shall be performed at its cost, expense and
risk unless expressly otherwise stated.

 

9

--------------------------------------------------------------------------------


 

3.             TERM.

 

3.1.         Vehicle Term.

 

(a)           Vehicle Operating Lease Commencement Date.  The “Vehicle Operating
Lease Commencement Date” with respect to any Lease Vehicle shall mean the date
referenced in the applicable Lease Vehicle Acquisition Schedule with respect to
such Lease Vehicle but in no event shall such date be a date later than the date
that funds are expended by HVF to acquire such Lease Vehicle (such date of
payment, the “Vehicle Funding Date” for such Lease Vehicle).

 

(b)           Vehicle Term for Lease Vehicles Without a Special Term.  The
“Vehicle Term” with respect to each Lease Vehicle (other than a Lease Vehicle
that has a Special Term) shall extend from the Vehicle Operating Lease
Commencement Date through the earliest of:

 

(i)          the Disposition Date with respect to such Lease Vehicle;

 

(ii)         if such Lease Vehicle becomes a Rejected Vehicle, the Rejection
Date with respect to such Rejected Vehicle;

 

(iii)        if such Lease Vehicle becomes a Reallocated Vehicle, the
Inter-Lease Vehicle Reallocation Effective Date with respect to such Reallocated
Vehicle; and

 

(iv)        the Maximum Lease Termination Date with respect to such Lease
Vehicle

 

(the earliest of such four dates being referred to as the “Vehicle Operating
Lease Expiration Date” for such Lease Vehicle).

 

(c)           Vehicle Term For Lease Vehicles With A Special Term.

 

(i)          Each Lease Vehicle titled in a state or commonwealth referenced in
the definition of Special Term shall have a Special Term as set forth opposite
such state or commonwealth in such definition.

 

(ii)         The “Vehicle Term” with respect to each Lease Vehicle that has a
Special Term shall extend from the Vehicle Operating Lease Commencement Date for
such Lease Vehicle through the earlier to occur of the last day of the Special
Term applicable to such Lease Vehicle and the date that would be the Vehicle
Operating Lease Expiration Date for such Lease Vehicle if such Lease Vehicle did
not have a Special Term; provided that, at the expiration of each Special Term
with respect to such Lease Vehicle, the lease of such Lease Vehicle shall
automatically be renewed for a successive Special Term applicable to such Lease
Vehicle, until the earlier to occur of the Maximum Lease Termination Date with
respect to such Lease Vehicle and the date that would be the Vehicle Operating
Lease Expiration Date for such Lease Vehicle if such Lease Vehicle did not have
a Special Term.

 

(d)           Lease Vehicles with Multiple Vehicle Terms.  For the avoidance of
doubt, with respect to any Lease Vehicle that experiences more than one Vehicle
Term pursuant to this

 

10

--------------------------------------------------------------------------------


 

Agreement, each such Vehicle Term with respect to such Lease Vehicle will be
treated as an independent Vehicle Term for all purposes hereunder.

 

3.2.         Master Motor Vehicle Operating Lease Term.  The “Operating Lease
Commencement Date” shall mean the Series 2013-G1 Closing Date.  The “Operating
Lease Expiration Date” shall mean the later of (i) the date of the final payment
in full of the Series 2013-G1 Note and (ii) the Vehicle Operating Lease
Expiration Date for the last Lease Vehicle leased by the Lessee hereunder.  The
“Term” of this Agreement shall mean the period commencing on the Operating Lease
Commencement Date and ending on the Operating Lease Expiration Date.

 

4.             RENT AND LEASE CHARGES.  Each Lessee will pay Rent due and
payable on a monthly basis as set forth in this Section 4.

 

4.1.         Depreciation Records and Depreciation Charges.  On each Business
Day, the Lessor shall establish or cause to be established the Depreciation
Charge with respect to each Lease Vehicle, and the Lessor shall maintain, and
upon request by a Lessee, deliver or cause to be delivered to such Lessee a
record of such Depreciation Charges (such record, the “Depreciation Record”)
with respect to each Lease Vehicle leased by such Lessee as of such date, the
delivery of which may be satisfied by the Lessor posting or causing to be posted
such depreciation records to a password-protected website made available to such
Lessees or by any other reasonable means of electronic transmission (including,
without limitation, email or other file transfer protocol), and may be made
directly by the Lessor or on its behalf by any agent or designee of the Lessor.

 

4.2.         Monthly Base Rent.  With respect to any Payment Date and any Lease
Vehicle (other than a Lease Vehicle that became a Reallocated Vehicle during the
Related Month with respect to such Payment Date or with respect to which the
Disposition Date occurred during such Related Month), the “Monthly Base Rent”
with respect to such Lease Vehicle for such Payment Date shall equal the pro
rata portion (based upon the number of days in the Related Month with respect to
such Payment Date that were included in the Vehicle Term for such Lease Vehicle)
of the Depreciation Charge for such Lease Vehicle as of the last day of such
Related Month calculated on a 30/360 day basis.

 

4.3.         Final Base Rent.  With respect to any Payment Date and any Lease
Vehicle that became a Reallocated Vehicle during the Related Month with respect
to such Payment Date or with respect to which the Disposition Date occurred
during such Related Month, the “Final Base Rent” with respect to any such Lease
Vehicle for such Payment Date shall equal:

 

(a)           if a Disposition Date with respect to such Lease Vehicle occurred
during such Related Month, then an amount equal to the pro rata portion (based
upon the number of days in such Related Month that were included in the Vehicle
Term for such Lease Vehicle) of the Depreciation Charge for such Lease Vehicle
as of such Disposition Date, calculated on a 30/360 day basis, and

 

11

--------------------------------------------------------------------------------


 

(b)           if such Lease Vehicle became a Reallocated Vehicle during such
Related Month, then an amount equal to the pro rata portion (based upon the
number of days in such Related Month that were included in the Vehicle Term for
such Lease Vehicle) of the Depreciation Charge for such Lease Vehicle as of the
date such Lease Vehicle became a Reallocated Vehicle pursuant to Section 2.2,
calculated on a 30/360 day basis.

 

4.4.         Program Vehicle Depreciation Assumption True-Up Amount.  If the
Program Vehicle Depreciation Assumption True-Up Amount with respect to any Lease
Vehicle is a positive number as of the first day following the end of the
Estimation Period for such Lease Vehicle, then the Lessee of such Lease Vehicle
shall pay the Lessor such Program Vehicle Depreciation Assumption True-Up Amount
with respect to such Lease Vehicle in accordance with Section 4.7.1.

 

4.5.         Monthly Variable Rent.  The “Monthly Variable Rent” for each
Payment Date and each Lease Vehicle (w) leased hereunder as of the last day of
the Related Month with respect to such Payment Date, (x) the Disposition Date in
respect of which occurred during such Related Month, (y) that became a
Reallocated Vehicle during such Related Month or (z) that was purchased by the
applicable Lessee during such Related Month, in each case shall equal the sum
of:

 

(a)           the product of:

 

(i)          an amount equal to the sum of:

 

(A)                   all interest that has accrued on the Series 2013-G1 Note
during the Series 2013-G1 Interest Period for the Series 2013-G1 Note ending on
the second Business Day immediately preceding the Determination Date immediately
preceding such Payment Date, plus

 

(B)                   all Series 2013-G1 Carrying Charges with respect to such
Payment Date, and

 

(ii)         the quotient obtained by dividing:

 

(A)                   the Net Book Value of such Lease Vehicle as of the last
day of such Related Month (or, if earlier, the Disposition Date or Inter-Lease
Vehicle Reallocation Effective Date with respect to such Lease Vehicle) by

 

(B)                   the aggregate Net Book Values as of the last day of such
Related Month (or, in any such case, if earlier, the Disposition Date or
Inter-Lease Vehicle Reallocation Effective Date of such Lease Vehicle) of all
such Lease Vehicles, plus

 

(b)           2% per annum, payable at one-twelfth the annual rate, of the Net
Book Value of such Lease Vehicle as of the last day of the Related Month.

 

12

--------------------------------------------------------------------------------


 

4.6.         Casualty; Ineligible Vehicles.  On the second day of each calendar
month, each Lessee shall deliver to the Servicer a list containing each Lease
Vehicle leased by such Lessee that suffered a Casualty or became an Ineligible
Vehicle in the preceding calendar month (each such list, a “Monthly Casualty
Report”).  Each such delivery may be satisfied by the applicable Lessee posting
such Monthly Casualty Report to a password protected website made available to
the Servicer or by any other reasonable means of electronic transmission
(including by e-mail, file transfer protocol or otherwise) and may be so
delivered directly by the applicable Lessee or on its behalf by any agent or
designee of such Lessee.  On the Disposition Date with respect to each Lease
Vehicle that suffers a Casualty or becomes an Ineligible Vehicle, (i) the Lessor
shall cause title to such Lease Vehicle to be transferred to or at the direction
of the Lessee of such Lease Vehicle and (ii) such Lessee shall be entitled to
any physical damage insurance proceeds applicable to such Lease Vehicle.

 

4.7.         Payments.

 

4.7.1.      On each Payment Date and with respect to the Related Month thereto,
after giving full credit for any prepayments made pursuant to Section 4.9, each
Lessee shall pay to the Lessor an amount equal to the sum of the following
amounts with respect to each Lease Vehicle leased by such Lessee hereunder to
the last day of such Related Month (other than any Lease Vehicle (x) the
Disposition Date for which occurred during such Related Month or (y) that became
a Reallocated Vehicle during such Related Month):

 

(a)           the Monthly Base Rent with respect to such Lease Vehicle as of
such Payment Date, plus

 

(b)           the Pre-VOLCD Program Vehicle Depreciation Amount with respect to
such Lease Vehicle, if any, plus

 

(c)           if the Program Vehicle Depreciation Assumption True-Up Amount
owing with respect to such Lease Vehicle as of such Payment Date is a positive
number, then such Program Vehicle Depreciation Assumption True-Up Amount minus
all amounts previously paid by the applicable Lessee in respect of such Program
Vehicle Depreciation True-Up Amount, plus

 

(d)           the Monthly Variable Rent with respect to such Lease Vehicle as of
such Payment Date, plus

 

(e)           the Redesignation to Non-Program Amount, if any, with respect to
such Lease Vehicle for such Payment Date.

 

4.7.2.      On each Payment Date and with respect to the Related Month thereto,
after giving full credit for any prepayments made pursuant to Section 4.9, each
Lessee shall pay to the Lessor an amount equal to the sum of the following
amounts with respect to each Lease Vehicle leased by such Lessee hereunder as of
any day during such Related Month and (x) which Lease Vehicle became a
Reallocated Vehicle during such Related Month or (y) the Disposition Date for
which occurred during such Related Month:

 

(a)           the Casualty Payment Amount with respect to such Lease Vehicle, if
any, plus

 

13

--------------------------------------------------------------------------------


 

(b)           the Final Base Rent with respect to such Lease Vehicle, if any,
plus

 

(c)           the Program Vehicle Special Default Payment Amount with respect to
such Lease Vehicle, if any, plus

 

(d)           the Non-Program Vehicle Special Default Payment Amount with
respect to such Lease Vehicle, if any, plus

 

(e)           the Early Program Return Payment Amount with respect to such Lease
Vehicle, if any, plus

 

(f)            the Monthly Variable Rent owing with respect to such Lease
Vehicle for such Payment Date.

 

4.8.         Making of Payments.

 

(a)           All payments hereunder shall be made by the applicable Lessee, or
by the Servicer or one or more of its Affiliates on behalf of such Lessee, to,
or for the account of, the Lessor in immediately available funds, without
setoff, counterclaim or deduction of any kind.

 

(b)           All such payments shall be deposited into the Series 2013-G1
Collection Account not later than 12:00 noon, New York City time, on such
Payment Date.

 

(c)           If any Lessee pays less than the entire amount of Rent (or any
other amounts) due on any Payment Date, after giving full credit for all
prepayments made pursuant to Section 4.9 with respect to amounts due on such
Payment Date, then the payment received from such Lessee in respect of such
Payment Date shall be first applied to the Monthly Variable Rent due on such
Payment Date.

 

(d)           In the event any Lessee fails to remit payment of any amount due
under this Agreement on or before the Payment Date or when otherwise due and
payable hereunder, the amount not paid will be considered delinquent and such
Lessee shall pay default interest with respect thereto at a rate equal to
(i) the effective interest rate payable by HVF on any overdue amounts owed by
HVF with respect to the Series 2013-G1 Note or (ii) if no such interest is
payable by HVF, the one-month LIBOR Rate plus 1.0%, during the period from the
Payment Date on which such delinquent amount was payable until such delinquent
amount (with accrued interest) is paid.

 

4.9.         Prepayments.  On any Business Day, any Lessee, or the Servicer or
one or more of its Affiliates on behalf of such Lessee, may, at its option, make
a non-refundable payment to the Lessor of all or any portion of the Rent or any
other amount that is payable by such Lessee hereunder on the Payment Date
occurring in the calendar month of such date of payment or the next succeeding
Payment Date, in advance of such Payment Date.

 

4.10.       Ordering and Delivery Expenses.  With respect to any Lease Vehicle
to be leased by any Lessee hereunder, such Lessee shall pay to or at the
direction of the Lessor all applicable costs and expenses of freight, packing,
handling, storage, shipment and delivery of such Lease Vehicle and all sales and
use tax (if any) to the extent that the same have not been

 

14

--------------------------------------------------------------------------------


 

included in the Capitalized Cost of such Lease Vehicle, as such inclusion or
exclusion has been reasonably determined by the Servicer.

 

4.11.       Unexpired License Plate Credits.  Any rebate or credits applicable
to the unexpired term of any license plates for a Lease Vehicle leased hereunder
shall inure to the benefit of the Lessee of such Lease Vehicle.

 

5.             VEHICLE OPERATIONAL COVENANTS

 

5.1.         NET LEASE.  THIS AGREEMENT SHALL BE A NET LEASE.

 

5.1.1.      Maintenance and Repairs.  With respect to any Lessee and the Lease
Vehicles leased by such Lessee hereunder, such Lessee shall pay for all
maintenance and repairs.  Each Lessee will pay, or cause to be paid, all usual
and routine expenses incurred in the use and operation of Lease Vehicles leased
by such Lessee hereunder including, but not limited to, fuel, lubricants, and
coolants.  Any improvements or additions to any Lease Vehicles shall become and
remain the property of the Lessor, except that any addition to any Lease Vehicle
made by any Lessee shall remain the property of such Lessee if such addition can
be disconnected from such Lease Vehicle without impairing the functioning of
such Lease Vehicle or its resale value, excluding such addition.

 

5.1.2.      Insurance.  Each Lessee represents that it is and at all times
hereunder shall remain a self-insurer, or will provide insurance, in accordance
with all applicable state law requirements and agrees to maintain or cause to be
maintained insurance/self-insurance coverage in force as follows:

 

(i)          Comprehensive Public Liability, Property Damage, and Catastrophic
Physical Damage.  Comprehensive public liability and property damage protection
in respect of the possession, condition, maintenance, operation and use of the
Lease Vehicles, in the amount required to meet the minimum financial
responsibility requirements mandated by applicable state law for each
occurrence, and catastrophic physical damage insurance, in an amount not less
than $50,000,000.  Catastrophic physical damage insurance shall name the
Collateral Agent as loss payee as its interests may appear.

 

(ii)         Delivery of Certificate of Insurance.  Each Lessee shall, from time
to time upon the Lessor’s or the Trustee’s reasonable request, deliver to the
Lessor and the Trustee copies of documentation evidencing all insurance required
by this Section 5.1.2 that is then in effect.  Any insurance, as opposed to
self-insurance, obtained by the Lessee shall be obtained from a Qualified
Insurer only.

 

5.1.3.      Ordering and Delivery Expenses.  Each Lessee shall be responsible
for the payment of all ordering and delivery expenses as set forth in
Section 4.10.

 

5.1.4.      Fees; Traffic Summonses; Penalties and Fines.  With respect to any
Lessee and the Lease Vehicles leased by such Lessee hereunder, such Lessee shall
be responsible for the payment of all registration fees, title fees, license
fees or other similar

 

15

--------------------------------------------------------------------------------


 

governmental fees and taxes (including the cost of any recording or registration
fees or other similar governmental charges with respect to the notation on the
Certificates of Title of the Lease Vehicles of the interest of the Collateral
Agent), all costs and expenses in connection with the transfer of title of, or
reflection of the interest of any lienholder in, any Lease Vehicle, traffic
summonses, penalties, judgments and fines incurred with respect to any Lease
Vehicle during the Vehicle Term for such Lease Vehicle or imposed during the
Vehicle Term for such Lease Vehicle by any Governmental Authority with respect
to such Lease Vehicles in connection with such Lessee’s operation of such Lease
Vehicles.  The Lessor may, but is not required to, make any and all payments
pursuant to this Section 5.1.4 on behalf of such Lessee, provided that, such
Lessee will reimburse Lessor in full for any and all payments made pursuant to
this Section 5.1.4.

 

5.2.         Vehicle Use.

 

5.2.1.      Each Lessee may use Lease Vehicles leased hereunder in connection
with its business, including use by such Lessee’s and its subsidiaries’
employees, directors, officers, agents, representatives and other business
associates in their personal or professional capacities, subject to Sections 6.1
and 9 hereof and Section 10.2 of the Series 2013-G1 Supplement.  Such use shall
be confined primarily to the United States, with limited use in Canada and
Mexico (which use will include all normal course movements of Lease Vehicles
across borders in connection with customer rentals and following any such
movements until convenient to return such Lease Vehicles to the United States,
in each case in the applicable Lessee’s course of business).  Each Lessee agrees
to possess, operate and maintain each Lease Vehicle leased to it in a manner
consistent with how such Lessee would possess, operate and maintain such Vehicle
were such Lessee the beneficial owner of such Lease Vehicle.

 

5.2.2.      In addition to the foregoing, each Lessee may sublet Lease Vehicles
to any of:

 

(A)                   any Person(s), so long as (i) either (x) the sublease of
such Lease Vehicles is pursuant to the Advantage Sublease or (y) the sublease of
such Lease Vehicles satisfies the Non-Franchisee Third Party Sublease
Contractual Criteria, (ii) the Lease Vehicles being subleased are being used in
connection with such Person(s)’ business and (iii) the aggregate Net Book Value
of the Lease Vehicles being subleased at any one time pursuant to this
Section 5.2.2(A) is less than ten (10) percent of the aggregate Net Book Value
of all Lease Vehicles being leased under this Agreement at such time;

 

(B)                   any franchisee of any Affiliate of any Lessee (and which
franchisee, for the avoidance of doubt, may be an Affiliate of any Lessee), so
long as (i) the sublease of such Lease Vehicles satisfies the Franchisee
Sublease Contractual Criteria, (ii) such franchisee meets the normal credit and
other approval criteria for franchises of such Affiliate and (iii) the aggregate
Net Book Value of the Lease Vehicles being subleased pursuant to
Section 5.2.2(A) and this Section 5.2.2(B) at any

 

16

--------------------------------------------------------------------------------


 

one time is less than twenty-five (25) percent of the aggregate Net Book Value
of all Lease Vehicles being leased under this Agreement at such time; and

 

(C)                   any Affiliate of any Lessee (including, without
limitation, HERC), so long as (i) the sublease of such Lease Vehicles to such
Affiliate states in writing that it is subject to the terms and conditions of
this Agreement and is subordinate in all respects to this Agreement and (ii) the
Lease Vehicles being so subleased are being used in connection with such
Affiliate’s business, including use by such Affiliate’s and its subsidiaries’
employees, directors, officers, agents, representatives and other business
associates in their personal or professional capacities.

 

With respect to any Lease Vehicles subleased pursuant to this Section 5.2.2 that
meet the conditions of both the preceding clauses (A) and (B), as of any date of
determination, the Servicer will determine which such Lease Vehicles shall count
to the calculation of the percentage of aggregate Net Book Value in which of the
preceding clauses (A) or (B) as of such date; provided that, no such individual
Lease Vehicle shall count towards the calculation of the percentage of aggregate
Net Book Value with respect to both clauses (A) and (B) as of such date.

 

On the first day of each calendar month, each Lessee shall deliver to the
Servicer a list identifying each Lease Vehicle subleased by such Lessee pursuant
to the preceding clause (A) or (B) and the sublessee of each such Lease Vehicle,
in each case, as of the last day of the immediately preceding calendar month,
each of which deliveries may be satisfied by the applicable Lessee posting such
list to a password protected website made available to the Servicer or by any
other reasonable means of electronic transmission (including by e-mail, file
transfer protocol or otherwise) and may be so delivered directly by the
applicable Lessee or on its behalf by any agent or designee of such Lessee.

 

On the first day of each calendar month, each Lessee shall deliver to the
Servicer a list identifying each Lease Vehicle subleased by such Lessee pursuant
to the preceding clause (C) and the sublessee of each such Lease Vehicle, in
each case, as of the last day of the immediately preceding calendar month, each
of which deliveries will be satisfied by the Servicer having actual knowledge of
each such subleased Lease Vehicle and the related sublessee to whom such Lease
Vehicle was then being subleased.

 

The sublease of any Lease Vehicles permitted by this Section 5 shall not release
any Lessee from any obligations under this Agreement.

 

5.3.         Non-Disturbance.  With respect to any Lessee, so long as such
Lessee satisfies its obligations hereunder, its quiet enjoyment, possession and
use of the Lease Vehicles will not be disturbed during the Term subject,
however, to Sections 6.1 and 9 hereof and except

 

17

--------------------------------------------------------------------------------


 

that the Lessor and the Trustee each retains the right, but not the duty, to
inspect the Lease Vehicles leased by such Lessee without disturbing such
Lessee’s business.

 

5.4.         Manufacturer’s Warranties.  If a Lease Vehicle is covered by a
Series 2013-G1 Manufacturer’s warranty, the Lessee, during the Vehicle Term for
such Lease Vehicle, shall have the right to make any claims under such warranty
that the Lessor could make.

 

5.5.         Series 2013-G1 Program Vehicle Condition Notices.  Upon the
occurrence of any event or condition with respect to any Lease Vehicle that is
then designated as a Series 2013-G1 Program Vehicle that would reasonably be
expected to result in a redesignation of such Lease Vehicle pursuant to
Section 2.5(a)(ii), the Lessee of such Lease Vehicle shall notify the Lessor and
the Servicer of such event or condition in the normal course of operations.

 

6.             SERVICER FUNCTIONS AND COMPENSATION.

 

6.1.         Servicer Functions with Respect to Lease Vehicle Returns,
Disposition and Invoicing.

 

(a)           With respect to any Lease Vehicle returned by any Lessee pursuant
to Section 2.4, the Servicer shall direct such Lessee as to the return location
with respect to such Lease Vehicle.  The Servicer shall act as the Lessor’s
agent in returning or otherwise disposing of each Lease Vehicle on the Vehicle
Operating Lease Expiration Date with respect to such Lease Vehicle, in each case
in accordance with the Servicing Standard.

 

(b)           Upon the Servicer’s receipt of any Series 2013-G1 Program Vehicle
returned by any Lessee pursuant to Section 2.4, the Servicer shall return such
Series 2013-G1 Program Vehicle to the nearest related Series 2013-G1
Manufacturer official auction or other facility designated by such
Series 2013-G1 Manufacturer at the sole expense of the Lessee thereof unless
paid or payable by the Manufacturer thereof in accordance with the terms of the
related Series 2013-G1 Manufacturer Program.

 

(c)           With respect to any Lease Vehicle that is (i) a Series 2013-G1
Non-Program Vehicle and is returned to or at the direction of the Servicer
pursuant to Section 2.4 or (ii) becomes a Rejected Vehicle, the Servicer shall
arrange for the disposition of such Lease Vehicle in accordance with the
Servicing Standard.

 

(d)           In connection with the disposition of any Lease Vehicle that is a
Series 2013-G1 Program Vehicle, the Servicer shall comply with the Servicing
Standard in connection with, among other things, the delivery of Certificates of
Title and documents of transfer signed as necessary, signed condition reports
and signed odometer statements to be submitted with such Series 2013-G1 Program
Vehicles returned to a Manufacturer pursuant to Section 2.4 and accepted by or
on behalf of the Manufacturer at the time of such Series 2013-G1 Program
Vehicle’s return.

 

The Servicer shall take such actions as are required or desirable to effect
Exchanges for tax purposes or otherwise in connection with Exchanges, including,
without limitation, directing and causing deposits and withdrawals with respect
to disposition proceeds in connection with the Master Exchange Agreement and
Escrow Agreement.

 

18

--------------------------------------------------------------------------------


 

(e)           With respect to each Payment Date, each Lessee and the Lease
Vehicles leased by each such Lessee hereunder, the Servicer shall calculate all
Depreciation Charges, Rent, Casualty Payment Amounts, Program Vehicle Special
Default Payment Amounts, Non-Program Vehicle Special Default Payment Amounts,
Early Program Return Payment Amounts, Redesignation to Non-Program Amounts,
Redesignation to Program Amounts, Program Vehicle Depreciation Assumption
True-Up Amounts, Pre-VOLCD Program Vehicle Depreciation Amounts, Assumed
Remaining Holding Periods, Assumed Residual Values, Capitalized Costs,
Accumulated Depreciation and Net Book Values.  With respect to each Payment
Date, the Servicer shall aggregate each Lessee’s Rent due on all Lease Vehicles
leased by such Lessee, together with any other amounts due to the Lessor from
such Lessee and any credits owing to such Lessee, and provide to the Lessor and
such Lessee a monthly statement of the total amount, in a form reasonably
acceptable to the Lessor, no later than the Determination Date with respect to
such Payment Date.

 

(f)            Upon the occurrence of an HVF II Group I Liquidation Event, the
Servicer shall dispose of any Lease Vehicles in accordance with the instructions
of the Lessor or the Collateral Agent.  To the extent the Servicer fails to so
dispose of any such Lease Vehicles, the Lessor and the Collateral Agent shall
have the right to otherwise dispose of such Lease Vehicles.

 

6.2.         Servicing Standard.  In addition to the duties enumerated in
Section 6.1, the Servicer agrees to perform each of its obligations hereunder in
accordance with the Servicing Standard, unless otherwise stated.

 

6.3.         Servicer Acknowledgment.  The parties to this Agreement acknowledge
and agree that Hertz acts as Servicer of the Lessor pursuant to this Agreement,
and, in such capacity, as the agent of the Lessor, for purposes of performing
certain duties of the Lessor under this Agreement and the Series 2013-G1 Related
Documents.

 

6.4.         Servicer’s Monthly Fee.  As compensation for the Servicer’s
performance of its duties, the Lessor shall pay to or at the direction of the
Servicer on each Payment Date (i) a fee (the “Monthly Servicing Fee”) equal to
0.50% per annum, payable at one-twelfth the annual rate, on the outstanding Net
Book Value of the Lease Vehicles as of the last day of the Related Month with
respect to such Payment Date and (ii) the reasonable costs and expenses of the
Servicer incurred by it during the Related Month as a result of arranging for
the sale of Lease Vehicles returned to the Lessor in accordance with
Section 2.4(a); provided, however, that such costs and expenses shall only be
payable to or at the direction of the Servicer to the extent of any excess of
the sale price received by or on behalf of the Lessor for any such Lease Vehicle
over the Net Book Value thereof.

 

6.5.         Sub-Servicers.  The Servicer may delegate to any Affiliate of the
Servicer (each such delegee, in such capacity, a “Sub-Servicer”) the performance
of the Servicer’s obligations as Servicer pursuant to this Agreement (but the
Servicer shall remain fully liable for its obligations under this Agreement).

 

7.             CERTAIN REPRESENTATIONS AND WARRANTIES.  Each of Hertz and DTG,
as Lessees, represents and warrants to the Lessor and the Trustee that as of the
Series 2013-G1 Restatement Effective Date, and as of each Vehicle Operating
Lease Commencement

 

19

--------------------------------------------------------------------------------


 

Date applicable to such Lessee, and each Additional Lessee represents and
warrants to the Lessor and the Trustee that as of the Joinder Date with respect
to such Additional Lessee, as of each Vehicle Operating Lease Commencement Date
applicable to such Additional Lessee occurring on or after such Joinder Date:

 

7.1.         Organization; Power; Qualification.  Such Lessee has been duly
formed and is validly existing as a corporation, partnership, limited liability
company or trust in good standing under the laws of its jurisdiction of
organization, with corporate power under the laws of such jurisdiction to
execute and deliver this Agreement and the other Series 2013-G1 Related
Documents to which it is a party and to perform its obligations hereunder and
thereunder, and is duly qualified and in good standing to do business as a
foreign corporation (or other entity, as applicable) in each jurisdiction where
the character of its properties or the nature of its business makes such
qualification necessary and where the failure to be so qualified and in good
standing would reasonably be expected to result in a Lease Material Adverse
Effect.

 

7.2.         Authorization; Enforceability.  Each of this Agreement and the
other Series 2013-G1 Related Documents to which it is a party has been duly
authorized, executed and delivered on behalf of such Lessee and, assuming due
authorization, execution and delivery by the other parties hereto or thereto, is
a valid and legally binding agreement of such Lessee enforceable against such
Lessee in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity or by an implied covenant of good faith and fair dealing).

 

7.3.         Compliance.  The execution, delivery and performance by such Lessee
of this Agreement and the Series 2013-G1 Related Documents to which it is a
party will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of such Lessee pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, guarantee, lease financing agreement or other similar agreement
or instrument under which such Lessee is a debtor or guarantor (except to the
extent that such conflict, breach, creation or imposition is not reasonably
likely to have a Lease Material Adverse Effect) nor will such action result in a
violation of any provision of applicable law or regulation (except to the extent
that such violation is not reasonably likely to result in a Lease Material
Adverse Effect) or of the provisions of the certificate of incorporation or the
by-laws of the Lessee.

 

7.4.         Governmental Approvals.  There is no consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority having jurisdiction over such Lessee which is required for the
execution, delivery and performance of this Agreement or the Series 2013-G1
Related Documents (other than such consents, approvals, authorizations, orders,
registrations or qualifications as have been obtained or made), except to the
extent that the failure to so obtain or effect any such consent, approval,
authorization, order, registration or qualification is not reasonably likely to
result in a Lease Material Adverse Effect.

 

7.5.         [Reserved]

 

20

--------------------------------------------------------------------------------


 

7.6.         Investment Company Act.  Such Lessee is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and such Lessee is not subject to
any other statute which would impair or restrict its ability to perform its
obligations under this Agreement or the other Series 2013-G1 Related Documents,
and neither the entering into or performance by such Lessee of this Agreement
violates any provision of such Act.

 

7.7.         Supplemental Documents True and Correct.  All information contained
in any material Series 2013-G1 Supplemental Document that has been submitted, or
that may hereafter be submitted by such Lessee to the Lessor is, or will be,
true, correct and complete in all material respects.

 

7.8.         ERISA.  Such Lessee has satisfied the minimum funding standards
under ERISA with respect to its Plans and is in compliance in all material
respects with the currently applicable provisions of ERISA.

 

7.9.         Indemnification Agreement.  The Indemnification Agreement is in
full force and effect, and is a valid and legally binding agreement of Hertz,
enforceable against Hertz in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).

 

7.10.       Eligible Vehicles.  Each Lease Vehicle is or will be, as the case
may be, on the applicable Vehicle Operating Lease Commencement Date, a
Series 2013-G1 Eligible Vehicle.

 

8.             CERTAIN AFFIRMATIVE COVENANTS.  Until the expiration or
termination of this Agreement, and thereafter until the obligations of each
Lessee under this Agreement and the Series 2013-G1 Related Documents are
satisfied in full, each Lessee covenants and agrees that, unless at any time the
Lessor and the Trustee shall otherwise expressly consent in writing, it will:

 

8.1.         Corporate Existence; Foreign Qualification.  Do and cause to be
done at all times all things necessary to (i) maintain and preserve its
corporate, partnership, limited liability or trust existence; (ii) be, and
ensure that it is, duly qualified to do business and in good standing as a
foreign entity in each jurisdiction where the character of its properties or the
nature of its business makes such qualification necessary and where the failure
to so qualify would be reasonably expected to result in a Lease Material Adverse
Effect; and (iii) comply with all Contractual Obligations and Requirements of
Law binding upon it, except to the extent that the failure to comply therewith
would not, in the aggregate, be reasonably expected to result in a Lease
Material Adverse Effect.

 

8.2.         Books, Records, Inspections and Access to Information.

 

(a)           Maintain complete and accurate books and records with respect to
the Lease Vehicles leased by it under this Agreement and the other
Series 2013-G1 Collateral;

 

21

--------------------------------------------------------------------------------


 

(b)           At any time and from time to time during regular business hours,
upon reasonable prior notice from the Lessor, the Trustee or the HVF II Trustee
(acting upon the written direction of the HVF II Required Series Noteholders
with respect to any HVF II Series of Group I Notes), permit the Lessor, the
Trustee or the HVF II Trustee (or such other person who may be designated from
time to time by the Lessor, the Trustee or the HVF II Trustee) to examine and
make copies of such books, records and documents in the possession or under the
control of such Lessee relating to the Lease Vehicles leased by it under this
Agreement and the other Series 2013-G1 Collateral;

 

(c)           Permit any of the Lessor, the Trustee, the HVF II Trustee (acting
upon the written direction of the HVF II Required Series Noteholders with
respect to any HVF II Series of Group I Notes) or the Collateral Agent (or such
other person who may be designated from time to time by any of the Lessor, the
Trustee, the HVF II Trustee or the Collateral Agent) to visit the office and
properties of such Lessee for the purpose of examining such materials, and to
discuss matters relating to the Lease Vehicles leased by such Lessee under this
Agreement with such Lessee’s independent public accountants or with any of the
Authorized Officers of such Lessee having knowledge of such matters, all at such
reasonable times and as often as the Lessor, the Trustee, the HVF II Trustee or
the Collateral Agent may reasonably request;

 

(d)           Upon the request of the Lessor, the Trustee or the HVF II Trustee
(acting upon the written direction of the HVF II Required Series Noteholders
with respect to any HVF II Series of Group I Notes) from time to time, make
reasonable efforts (but not disrupt the ongoing normal course rental of Lease
Vehicles to customers) to confirm to the Lessor, the Trustee and/or the HVF II
Trustee the location and mileage (as recorded in the Servicer’s computer
systems) of each Lease Vehicle leased by such Lessee hereunder and to make
available for the Lessor’s, the Trustee’s and/or the HVF II Trustee’s inspection
within a reasonable time period such Lease Vehicle at the location where such
Lease Vehicle is then domiciled; and

 

(e)           During normal business hours and with prior notice of at least
three (3) Business Days, make its records pertaining to the Lease Vehicles
leased by such Lessee hereunder available to the Lessor, the Trustee or the HVF
II Trustee (acting upon the written direction of the HVF II Required
Series Noteholders with respect to any HVF II Series of Group I Notes) for
inspection at the location or locations where such Lessee’s records are normally
domiciled;

 

provided that, in each case, the Lessor agrees that it will not disclose any
information obtained pursuant to this Section 8.2 that is not otherwise publicly
available without the prior approval of such Lessee, except that the Lessor may
disclose such information (x) to its officers, employees, attorneys and
advisors, in each case on a confidential and need-to-know basis, and (y) as
required by applicable law or compulsory legal process.

 

8.3.         ERISA.  Comply with the minimum funding standards under ERISA with
respect to its Plans and use its best efforts to comply in all material respects
with all other applicable provisions of ERISA and the regulations and
interpretations promulgated thereunder.

 

8.4.         Merger.  Not merge or consolidate with or into any other Person
unless (i) a Lessee is the surviving entity of such merger or consolidation or
(ii) the surviving entity of such merger or consolidation expressly assumes such
Lessee’s obligations under this Agreement.

 

22

--------------------------------------------------------------------------------


 

8.5.         Reporting Requirements.  Furnish, or cause to be furnished to the
Lessor and the Trustee:

 

(i)          for so long as Hertz is not a “reporting company” (within the
meaning of the Exchange Act and the rules of the SEC promulgated thereunder),
within 120 days after the end of each of Hertz’s fiscal years, information
equivalent to that which would be required to be included in the financial
statements contained in an Annual Report on Form 10-K if Hertz were a reporting
company, including consolidated financial statements consisting of a balance
sheet of Hertz and its consolidated subsidiaries as at the end of such fiscal
year and statements of income, stockholders’ equity and cash flows of Hertz and
its consolidated subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year (if applicable),
certified by and containing an opinion, unqualified as to scope, of a firm of
independent certified public accountants of nationally recognized standing
selected by Hertz and acceptable to the Lessor and the Trustee;

 

(ii)         for so long as Hertz is not a “reporting company” (within the
meaning of the Exchange Act and the rules of the SEC promulgated thereunder),
within sixty (60) days after the end of each of the first three quarters of each
of Hertz’s fiscal years, information equivalent to that which would be required
to be included in the financial statements contained in a Quarterly Report filed
on Form 10-Q if Hertz were a reporting company, including (x) financial
statements consisting of consolidated balance sheets of Hertz and its
consolidated subsidiaries as at the end of such quarter and statements of
income, stockholders’ equity and cash flows of Hertz and its consolidated
subsidiaries for each such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal year
(if applicable), all in reasonable detail and certified (subject to normal
year-end audit adjustments) by a senior financial officer of Hertz as having
been prepared in accordance with GAAP; and

 

(iii)        promptly after becoming aware thereof, (a) notice of the occurrence
of any Series 2013-G1 Potential Operating Lease Event of Default or
Series 2013-G1 Operating Lease Event of Default, together with a written
statement of an Authorized Officer of such Lessee describing such event and the
action that such Lessee proposes to take with respect thereto, and (b) notice of
any Series 2013-G1 Amortization Event.

 

The financial data that shall be delivered to the Lessor and the Trustee
pursuant to this Section 8.5 shall be prepared in conformity with GAAP.

 

Notwithstanding the foregoing, if any audited or reviewed financial statements
or information required to be included in any such filing are not reasonably
available on a timely basis as a result of such Lessee’s accountants not being
“independent” (as defined pursuant to the Exchange Act and the rules and
regulations of the SEC thereunder), such Lessee may, in lieu of making such
filing or transmitting or making available the information, documents and
reports so required to be filed, elect to make a filing on an alternative form
or transmit or make available unaudited or unreviewed financial statements or
information substantially similar to such required audited or reviewed financial
statements or information, provided that such Lessee shall in any event be

 

23

--------------------------------------------------------------------------------


 

required to make or cause to be made such filing and so transmit or make
available such audited or reviewed financial statements or information no later
than the first anniversary of the date on which the same was otherwise required
pursuant to the preceding provisions of this Section 8.5.

 

Documents, reports, notices or other information required to be furnished or
delivered pursuant to this Section 8.5 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
any Lessee posts such documents, or provides a link thereto on Hertz’s or any
Parent Entity’s website (or such other website address as any Lessee may specify
by written notice to the Lessor and the Trustee from time to time) or (ii) on
which such documents are posted on Hertz’s or any Parent Entity’s behalf on an
internet or intranet website to which the Lessor and the Trustee have access
(whether a commercial, government or third-party website or whether sponsored by
or on behalf of the Trustee).

 

9.             DEFAULT AND REMEDIES THEREFOR.

 

9.1.         Events of Default.  Any one or more of the following will
constitute an event of default (a “Series 2013-G1 Operating Lease Event of
Default”) as that term is used herein:

 

9.1.1.      there occurs a default in the payment of any Rent or other amount
payable by any Lessee under this Agreement that continues for a period of five
(5) consecutive Business Days;

 

9.1.2.      any unauthorized assignment or transfer of this Agreement by any
Lessee occurs;

 

9.1.3.      the failure of any Lessee to observe or perform any other covenant,
condition, agreement or provision hereof, including, but not limited to, usage,
and maintenance that in any such case has a Lease Material Adverse Effect, and
such default continues for more than thirty (30) consecutive days after the
earlier of the date written notice thereof is delivered by the Lessor or the
Trustee to such Lessee or the date an Authorized Officer of such Lessee obtains
actual knowledge thereof;

 

9.1.4.      if (i) any representation or warranty made by any Lessee herein is
inaccurate or incorrect or is breached or is false or misleading as of the date
of the making thereof or any schedule, certificate, financial statement, report,
notice, or other writing furnished by or on behalf of any Lessee to the Lessor
or the Trustee (excluding, for the avoidance of doubt, any schedule,
certificate, financial statement, report, notice, or other writing furnished by
or on behalf of any Lessee under or in connection with any Series of Notes of
any Other Segregated Series of Notes) is false or misleading on the date as of
which the facts therein set forth are stated or certified, (ii) such inaccuracy,
breach or falsehood has a Lease Material Adverse Effect with respect to the
Lessor, and (iii) the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading, as the case may be, shall not have been eliminated or otherwise
cured for thirty (30) consecutive days after the

 

24

--------------------------------------------------------------------------------


 

earlier of (x) the date of the receipt of written notice thereof from the Lessor
or the Trustee to the applicable Lessee and (y) the date an Authorized Officer
of the applicable Lessee learns of such circumstance or condition;

 

9.1.5.      any of (i) an Event of Bankruptcy occurs with respect to the
Guarantor; (ii) an Event of Bankruptcy (excluding clause (a) of the definition
of Event of Bankruptcy) occurs with respect to any Lessee and continues for at
least ten (10) consecutive Business Days; or (iii) an Event of Bankruptcy occurs
(excluding clauses (b) and (c) of the definition of Event of Bankruptcy) with
respect to any Lessee;

 

9.1.6.      this Agreement or any portion thereof ceases to be in full force and
effect (other than in accordance with its terms or as otherwise expressly
permitted in the Series 2013-G1 Related Documents) or a proceeding shall be
commenced by any Lessee to establish the invalidity or unenforceability of this
Agreement, in each case other than with respect to any Lessee that at such time
is not leasing any Lease Vehicles hereunder;

 

9.1.7.      a Servicer Default occurs; or

 

9.1.8.      an HVF II Group I Liquidation Event occurs with respect to all HVF
II Group I Notes.

 

For the avoidance of doubt, with respect to any Series 2013-G1 Potential
Operating Lease Event of Default or Series 2013-G1 Operating Lease Event of
Default, if the event or condition giving rise (directly or indirectly) to such
Series 2013-G1 Potential Operating Lease Event of Default or Series 2013-G1
Operating Lease Event of Default, as applicable, ceases to be continuing
(through cure, waiver or otherwise), then such Series 2013-G1 Potential
Operating Lease Event of Default or Series 2013-G1 Operating Lease Event of
Default, as applicable, will cease to exist and will be deemed to have been
cured for every purpose under the Series 2013-G1 Related Documents.

 

9.2.         Effect of Operating Lease Event of Default.  If any Series 2013-G1
Operating Lease Event of Default set forth in Sections 9.1.1, 9.1.2, 9.1.5,
9.1.6 or 9.1.8 shall occur and be continuing, the Lessee’s right of possession
with respect to any Lease Vehicles leased hereunder shall be subject to the
Lessor’s option to terminate such right as set forth in Sections 9.3 and 9.4.

 

9.3.         Rights of Lessor Upon Operating Lease Event of Default.

 

9.3.1.      If a Series 2013-G1 Operating Lease Event of Default shall occur and
be continuing, then the Lessor may proceed by appropriate court action or
actions, either at law or in equity, to enforce performance by any Lessee of the
applicable covenants and terms of this Agreement or to recover damages for the
breach hereof calculated in accordance with Section 9.5.

 

9.3.2.      If any Series 2013-G1 Operating Lease Event of Default set forth in
Sections 9.1.1, 9.1.2, 9.1.5, 9.1.6 or 9.1.8 shall occur and be continuing, then
(i) the Lessor shall have the right (a) to terminate any Lessee’s rights of
possession hereunder of all or a portion of the Lease Vehicles leased hereunder
by such Lessee, (b) to take

 

25

--------------------------------------------------------------------------------


 

possession of all or a portion of the Lease Vehicles leased by any Lessee
hereunder, (c) to peaceably enter upon the premises of any Lessee or other
premises where Lease Vehicles may be located and take possession of all or a
portion of the Lease Vehicles and thenceforth hold, possess and enjoy the same
free from any right of any Lessee, or its successors or assigns, and to use such
Lease Vehicles for any purpose whatsoever and (d) to direct delivery by the
Servicer of the Certificates of Title for all or a portion of the Lease Vehicles
and (ii) the Lessees, at the request of the Lessor or the Trustee acting at the
direction of the HVF II Group I Requisite Investors, shall return or cause to be
returned all Lease Vehicles to the Lessor or the Trustee as the case may be;
provided that, the Trustee’s exercise of remedies shall be subject to
Section 9.4(e).

 

9.3.3.      Each and every power and remedy hereby specifically given to the
Lessor will be in addition to every other power and remedy hereby specifically
given or now or hereafter existing at law, in equity or in bankruptcy and each
and every power and remedy may be exercised from time to time and simultaneously
and as often and in such order as may be deemed expedient by the Lessor;
provided, however, that the measure of damages recoverable against such Lessee
will in any case be calculated in accordance with Section 9.5.  All such powers
and remedies will be cumulative, and the exercise of one will not be deemed a
waiver of the right to exercise any other or others.  No delay or omission of
the Lessor in the exercise of any such power or remedy and no renewal or
extension of any payments due hereunder will impair any such power or remedy or
will be construed to be a waiver of any default or any acquiescence therein;
provided that, for the avoidance of doubt, any exercise of any such right or
power shall remain subject to each condition expressly specified in any
Series 2013-G1 Related Document with respect to such exercise.  Any extension of
time for payment hereunder or other indulgence duly granted to any Lessee will
not otherwise alter or affect the Lessor’s rights or the obligations hereunder
of such Lessee.  The Lessor’s acceptance of any payment after it will have
become due hereunder will not be deemed to alter or affect the Lessor’s rights
hereunder with respect to any subsequent payments or defaults therein.

 

9.4.         HVF II Group I Liquidation Event and Non-Performance of Certain
Covenants.

 

(a)           Subject to Section 9.4(e), if an HVF II Group I Liquidation Event
shall have occurred and be continuing, the Trustee and HVF II Trustee shall have
the rights against each Lessee and the Series 2013-G1 Collateral provided in the
Series 2013-G1 Supplement, the HVF II Group I Supplement and the Collateral
Agency Agreement upon an HVF II Group I Liquidation Event, including, in each
case, the right (i) to terminate any Lessee’s rights of possession hereunder of
all or a portion of the Lease Vehicles leased hereunder by such Lessee, (ii) to
take possession of all or a portion of the Lease Vehicles leased by any Lessee
hereunder, (iii) to peaceably enter upon the premises of any Lessee or other
premises where Lease Vehicles may be located and take possession of all or a
portion of the Lease Vehicles and thenceforth hold, possess and enjoy the same
free from any right of any Lessee, or its successors or assigns, and to use such
Lease Vehicles for any purpose whatsoever and (iv) to direct delivery by the
Servicer of the Certificates of Title for all or a portion of the Lease
Vehicles.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 9.4(e), during the
continuance of an HVF II Group I Liquidation Event, the Servicer shall return
any or all Lease Vehicles that are Series 2013-G1 Program Vehicles to the
related Manufacturers in accordance with the instructions of the Lessor.  To the
extent any Manufacturer fails to accept any such Series 2013-G1 Program Vehicles
under the terms of the applicable Series 2013-G1 Manufacturer Program, the
Lessor shall have the right to otherwise dispose of such Series 2013-G1 Program
Vehicles and to direct the Servicer to dispose of such Series 2013-G1 Program
Vehicles in accordance with its instructions.

 

(c)                                  Notwithstanding the exercise of any rights
or remedies pursuant to this Section 9.4, the Lessor will, nevertheless, have a
right to recover from such Lessee any and all amounts (for the avoidance of
doubt, as limited by Section 9.5) as may be then due.

 

(d)                                 In addition, following the occurrence of an
HVF II Group I Liquidation Event, the Lessor shall have all of the rights,
remedies, powers, privileges and claims vis-a-vis each Lessee, necessary or
desirable to allow the Trustee to exercise the rights, remedies, powers,
privileges and claims given to the Trustee pursuant to Section 10.2 of the
Series 2013-G1 Supplement, and each Lessee acknowledges that it has hereby
granted to the Lessor all such rights, remedies, powers, privileges and claims
granted by the Lessor to the Trustee pursuant to Article X of the Series 2013-G1
Supplement and that the Trustee may act in lieu of the Lessor in the exercise of
all such rights, remedies, powers, privileges and claims.

 

(e)                                  The Trustee or the HVF II Trustee may only
take possession of or exercise any of the rights or remedies specified in this
Agreement, with respect to such number of Lease Vehicles necessary to generate
disposition proceeds in an aggregate amount sufficient to pay each HVF II
Series of Group I Notes with respect to which an HVF II Group I Liquidation
Event is then continuing as set forth in the related HVF II Group I
Series Supplement, taking into account the receipt of proceeds of all other
vehicles being disposed of that have been pledged to secure such HVF II
Series of Group I Notes.

 

9.5.                            Measure of Damages.  If a Series 2013-G1
Operating Lease Event of Default or HVF II Group I Liquidation Event occurs and
the Lessor or the Trustee exercises the remedies granted to the Lessor or the
Trustee under this Section 9 or Section 10.2 of the Series 2013-G1 Supplement,
the amount that the Lessor shall be permitted to recover from any Lessee as
payment shall be equal to:

 

(i)                               all Rent for each Lease Vehicle leased by such
Lessee hereunder to the extent accrued and unpaid as of the earlier of the date
of the return to the Lessor of such Lease Vehicle or disposition by the Servicer
of such Lease Vehicle in accordance with the terms of this Agreement and all
other payments payable under this Agreement by such Lessee, accrued and unpaid
as of such date; plus

 

(ii)                            any reasonable out-of-pocket damages and
expenses, including reasonable attorneys’ fees and expenses that the Lessor or
the Trustee will have sustained by reason of such a Series 2013-G1 Operating
Lease Event of Default or HVF II Group I Liquidation Event, together with
reasonable sums for such attorneys’ fees and such expenses as will be expended
or incurred in the seizure, storage, rental or sale of the Lease Vehicles leased
by such Lessee hereunder or in the enforcement of any right or

 

27

--------------------------------------------------------------------------------


 

privilege hereunder or in any consultation or action in such connection, in each
case to the extent reasonably attributable to such Lessee; plus

 

(iii)                         interest from time to time on amounts due from
such Lessee and unpaid under this Agreement at the one-month LIBOR Rate plus
1.0% computed from the date of such a Series 2013-G1 Operating Lease Event of
Default or HVF II Group I Liquidation Event or the date payments were originally
due to the Lessor by such Lessee under this Agreement or from the date of each
expenditure by the Lessor or the Trustee, as applicable, that is recoverable
from such Lessee pursuant to this Section 9, as applicable, to and including the
date payments are made by such Lessee.

 

9.6.                            Servicer Default.  Any of the following events
will constitute a default of the Servicer (a “Servicer Default”) as that term is
used herein:

 

(i)                               the failure of the Servicer to comply with or
perform any provision of this Agreement or any other Series 2013-G1 Related
Document that has a Lease Material Adverse Effect with respect to the Servicer,
the Lessor or any Lessee, and such default continues for more than thirty
(30) consecutive days after the earlier of the date written notice is delivered
by the Lessor or the Trustee to the Servicer or the date an Authorized Officer
of the Servicer obtains actual knowledge thereof;

 

(ii)                            an Event of Bankruptcy occurs with respect to
the Servicer;

 

(iii)                         the failure of the Servicer to make any payment
when due from it hereunder or under any of the other Series 2013-G1 Related
Documents or to deposit any Series 2013-G1 Collections received by it into a
Collateral Account when required under the Series 2013-G1 Related Documents and,
in each case, such failure continues for five (5) consecutive Business Days
after the earlier of (a) the date written notice is delivered by the Lessor or
the Trustee to the Servicer or (b) the date an Authorized Officer of the
Servicer obtains actual knowledge thereof, except to the extent that failure to
remain in such compliance would not reasonably be expected to result in a Lease
Material Adverse Effect with respect to the Lessor; or

 

(iv)                        if (I) any representation or warranty made by the
Servicer relating to the Series 2013-G1 Collateral in any Series 2013-G1 Related
Document is inaccurate or incorrect or is breached or is false or misleading as
of the date of the making thereof or any schedule, certificate, financial
statement, report, notice, or other writing relating to the Series 2013-G1
Collateral furnished by or on behalf of the Servicer to the Lessor or the
Trustee pursuant to any Series 2013-G1 Related Document is false or misleading
on the date as of which the facts therein set forth are stated or certified,
(II) such inaccuracy, breach or falsehood has a Lease Material Adverse Effect
with respect to the Lessor, and (III) the circumstance or condition in respect
of which such representation, warranty or writing was inaccurate, incorrect,
breached, false or misleading, as the case may be, shall not have been
eliminated or otherwise cured for at least thirty (30) consecutive days after
the earlier of (x) the date of the receipt of written notice thereof from the
Lessor or the Trustee to the Servicer and (y) the date an Authorized Officer of
the Servicer obtains actual knowledge of such circumstance or condition.

 

28

--------------------------------------------------------------------------------


 

In the event of a Servicer Default, the Trustee, acting pursuant to
Section 9.23(d) of the Series 2013-G1 Supplement, shall have the right to
replace the Servicer as servicer.

 

For the avoidance of doubt, with respect to any Servicer Default, if the event
or condition giving rise (directly or indirectly) to such Servicer Default
ceases to be continuing (through cure, waiver or otherwise), then such Servicer
Default will cease to exist and will be deemed to have been cured for every
purpose under the Series 2013-G1 Related Documents.

 

9.7.                            Application of Proceeds.  The proceeds of any
sale or other disposition pursuant to Section 9.2 or Section 9.3 shall be
applied by the Lessor in its discretion as the Lessor deems appropriate.

 

10.                               CERTIFICATION OF TRADE OR BUSINESS USE.  Each
Lessee hereby warrants and certifies, under penalties of perjury, that it
intends to use the Lease Vehicles that are subject to this Agreement in
connection with its trade or business.

 

11.                               GUARANTY.

 

11.1.                     Guaranty.  In order to induce the Lessor to execute
and deliver this Agreement and to lease Lease Vehicles hereunder to the Lessees,
and in consideration thereof, the Guarantor hereby (i) unconditionally and
irrevocably guarantees to the Lessor the obligations of each of the Lessees to
make any payments required to be made by them under this Agreement, (ii) agrees
to cause each Lessee to duly and punctually perform and observe all of the
terms, conditions, covenants, agreements and indemnities applicable to such
Lessee under this Agreement, and (iii) agrees that, if for any reason
whatsoever, any Lessee fails to so perform and observe such terms, conditions,
covenants, agreements and indemnities, the Guarantor will duly and punctually
perform and observe the same (the obligations referred to in clauses (i) through
(iii) above are collectively referred to as the “Guaranteed Obligations”).  The
liabilities and obligations of the Guarantor under the guaranty contained in
this Section 11 (this “Guaranty”) will be absolute and unconditional under all
circumstances.  The Guaranty is a guaranty of payment and not of collection.

 

11.2.                     Scope of Guarantor’s Liability.  The Guarantor’s
obligations under this Guaranty are independent of the obligations of the
Lessees, any other guarantor or any other Person, and the Lessor may enforce any
of its rights hereunder independently of any other right or remedy that the
Lessor may at any time hold with respect to this Agreement or any security or
other guaranty therefor.  Without limiting the generality of the foregoing, the
Lessor may bring a separate action against the Guarantor under this Guaranty
without first proceeding against any of the Lessees, any other guarantor or any
other Person, or any security held by the Lessor, and regardless of whether the
Lessees or any other guarantor or any other Person is joined in any such
action.  The Guarantor’s liability under this Guaranty shall at all times remain
effective with respect to the full amount due from the Lessees hereunder.  The
Lessor’s rights hereunder shall not be exhausted by any action taken by the
Lessor until all Guaranteed Obligations have been fully paid and performed.

 

11.3.                     Lessor’s Right to Amend; Assignment of Lessor’s Rights
in Guaranty.  The Guarantor authorizes the Lessor, at any time and from time to
time without notice and

 

29

--------------------------------------------------------------------------------


 

without affecting the liability of the Guarantor under this Guaranty, to:
(a) accept new or additional instruments, documents, agreements, security or
guaranties in connection with all or any part of the Guaranteed Obligations; (b)
accept partial payments on the Guaranteed Obligations; (c) release any Lessee,
any guarantor or any other Person from any personal liability with respect to
all or any part of the Guaranteed Obligations; and (d) assign its rights under
this Guaranty in whole or in part to the Collateral Agent and the Trustee.

 

11.4.                     Waiver of Certain Rights by Guarantor.  The Guarantor
hereby waives each of the following to the fullest extent allowed by law:

 

(a)                                 any defense to its obligations under this
Guaranty based upon:

 

1.                          the unenforceability or invalidity of any security
or other guaranty for the Guaranteed Obligations or the lack of perfection or
failure of priority of any security for the Guaranteed Obligations;

 

2.                          any act or omission of the Lessor or any other
Person (other than a defense of payment or performance) that directly or
indirectly results in the discharge or release of any of the Lessees or any
other Person or any of the Guaranteed Obligations or any security therefor;
provided that, the Guarantor’s liability in respect of this Guaranty shall be
released to the extent the Lessor expressly releases such Lessee or other
Person, in a writing conforming to the requirements of Section 22, from any
Guaranteed Obligations; or

 

3.                          any disability or any other defense of any Lessee or
any other Person with respect to the Guaranteed Obligations (other than a
defense of payment or performance), whether consensual or arising by operation
of law or any bankruptcy, insolvency or debtor-relief proceeding, or from any
other cause;

 

(b)                                 any right (whether now or hereafter
existing) to require the Lessor, as a condition to the enforcement of this
Guaranty, to:

 

1.                          give notice to the Guarantor of the terms, time and
place of any public or private sale of any security for the Guaranteed
Obligations; or

 

2.                          proceed against any Lessee, any other guarantor or
any other Person, or proceed against or exhaust any security for the Guaranteed
Obligations;

 

(c)                                  presentment, demand, protest and notice of
any kind, including without limitation notices of default and notice of
acceptance of this Guaranty;

 

(d)                                 all suretyship defenses and rights of every
nature otherwise available under New York law and the laws of any other
jurisdiction;

 

(e)                                  any right that the Guarantor has or may
have to set-off with respect to any right to payment from any Lessee; and

 

30

--------------------------------------------------------------------------------


 

(f)                                   all other rights and defenses the
assertion or exercise of which would in any way diminish the liability of the
Guarantor under this Guaranty (other than a defense of payment or performance).

 

(g)                                  Except as provided in Section 11.7, nothing
express or implied in this Guaranty shall give any Person other than the
Lessees, the Lessor, the Trustee, the Collateral Agent and the Guarantor any
benefit or any legal or equitable right, remedy or claim under this Guaranty.

 

11.5.                     Guarantor to Pay Lessor’s Expenses.  The Guarantor
agrees to pay to the Lessor (or the Trustee), on demand, all costs and expenses,
including reasonable attorneys’ and other professional and paraprofessional
fees, incurred by the Lessor (or the Trustee) in exercising any right, power or
remedy conferred by this Guaranty, or in the enforcement of this Guaranty,
whether or not any action is filed in connection therewith.

 

11.6.                     Reinstatement.  This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the amounts payable by any Lessee under this Agreement is rescinded or must
otherwise be restored or returned by the Lessor, upon an event of bankruptcy,
dissolution, liquidation or reorganization of any Lessee or the Guarantor or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Lessee, the Guarantor, any other
guarantor or any other Person, or any substantial part of their respective
property, or otherwise, all as though such payment had not been made.

 

11.7.                     Third-Party Beneficiaries.  The Guarantor acknowledges
that the Trustee has accepted the assignment of the Lessor’s rights under this
Agreement and that the Trustee (for the benefit of the Series 2013-G1 Noteholder
and its assigns) shall be a third-party beneficiary under this Guaranty.

 

12.                               ADDITIONAL LESSEES.  Any Affiliate of the
Guarantor (each, a “Permitted Lessee”) shall have the right to become a “Lessee”
under and pursuant to the terms of this Agreement by complying with the
provisions of this Section 12.  If a Permitted Lessee desires to become a
“Lessee” under this Agreement, then the Guarantor and such Permitted Lessee
shall execute (if appropriate) and deliver to the Lessor and the Trustee:

 

12.1.                     a Joinder in Lease Agreement substantially in the form
attached hereto as Annex A (each, an “Affiliate Joinder in Lease”);

 

12.2.                     the certificate of incorporation or other
organizational documents for such Permitted Lessee, duly certified by the
Secretary of State of the jurisdiction of such Permitted Lessee’s incorporation
or formation, together with a copy of the by-laws or other organizational
documents of such Permitted Lessee, duly certified by a Secretary or Assistant
Secretary or other Authorized Officer of such Permitted Lessee;

 

12.3.                     copies of resolutions of the Board of Directors or
other authorizing action of such Permitted Lessee authorizing or ratifying the
execution, delivery and performance, respectively, of those documents and
matters required of it with respect to this Agreement, duly certified by the
Secretary or Assistant Secretary or other Authorized Officer of such Permitted
Lessee;

 

31

--------------------------------------------------------------------------------


 

12.4.                     a certificate of the Secretary or Assistant Secretary
or other Authorized Officer of such Permitted Lessee certifying the names of the
individual or individuals authorized to sign the Affiliate Joinder in Lease and
any other Series 2013-G1 Related Documents to be executed by it, together with
samples of the true signatures of each such individual;

 

12.5.                     a good standing certificate for such Permitted Lessee
in the jurisdiction of its organization;

 

12.6.                     an Officer’s Certificate stating that such joinder by
such Permitted Lessee complies with this Section 12 and an opinion of counsel,
which may be based on an Officer’s Certificate and is subject to customary
exceptions and qualifications (including, without limitation, insolvency laws
and principles of equity), stating that(a) all conditions precedent set forth in
this Section 12 relating to such joinder by such Permitted Lessee have been
complied with and (b) upon the due authorization, execution and delivery of such
Affiliate Joinder in Lease by the parties thereto, such Affiliate Joinder in
Lease will be enforceable against such Permitted Lessee;

 

12.7.                     an executed Grantor Supplement to the Collateral
Agency Agreement pursuant to which such Permitted Lessee has granted a security
interest in certain collateral for the benefit of the Lessor and the Collateral
Agent for the benefit of the Trustee to secure such Permitted Lessees
obligations hereunder if, notwithstanding the intent of the parties to this
Agreement, this Agreement is characterized by any court of competent
jurisdiction as a financing arrangement or as otherwise not constituting a true
lease; and

 

12.8.                     any additional documentation that the Lessor or the
Trustee may reasonably require to evidence the assumption by such Permitted
Lessee of the obligations and liabilities set forth in this Agreement.

 

Upon satisfaction of the foregoing conditions and receipt by such Permitted
Lessee of the applicable Affiliate Joinder in Lease executed by the Lessor, such
Permitted Lessee shall for all purposes be deemed to be a “Lessee” for purposes
of this Agreement (including, without limitation, the Guaranty which is a part
of this Agreement) and shall be entitled to the benefits and subject to the
liabilities and obligations of a Lessee hereunder.

 

13.                               LIENS AND ASSIGNMENTS.

 

13.1.                     Rights of Lessor Assigned to Trustee.  Each Lessee
acknowledges that the Lessor has assigned or will assign all of its rights under
this Agreement to the Trustee pursuant to the Series 2013-G1 Supplement. 
Accordingly, each Lessee agrees that:

 

(i)                               subject to the terms of the Series 2013-G1
Supplement, the Trustee shall have all the rights, powers, privileges and
remedies of the Lessor hereunder and such Lessee’s obligations hereunder
(including the payment of Rent and all other amounts payable hereunder) shall
not be subject to any claim or defense that such Lessee may have against the
Lessor (other than the defense of payment actually made) and shall be absolute
and unconditional and shall not be subject to any abatement, setoff,
counterclaim, deduction or reduction for any reason whatsoever.  Specifically,
each Lessee agrees that, upon the occurrence of a Series 2013-G1 Operating Lease
Event of

 

32

--------------------------------------------------------------------------------


 

Default or HVF II Group I Liquidation Event, the Trustee may exercise (for and
on behalf of the Lessor) any right or remedy against such Lessee provided for
herein and such Lessee will not interpose as a defense that such claim should
have been asserted by the Lessor;

 

(ii)                            upon the delivery by the Trustee of any notice
to such Lessee stating that a Series 2013-G1 Operating Lease Event of Default or
an HVF II Group I Liquidation Event has occurred, such Lessee will, if so
requested by the Trustee, treat the Trustee for all purposes as the Lessor
hereunder and in all respects comply with all obligations under this Agreement
that are asserted by the Trustee, as the Lessor hereunder, irrespective of
whether such Lessee has received any such notice from the Lessor; and

 

(iii)                         such Lessee acknowledges that pursuant to this
Agreement it has agreed to make all payments of Rent hereunder (and any other
payments hereunder) directly to the Trustee for deposit in the Series 2013-G1
Collection Account.

 

13.2.                     Right of the Lessor to Assign this Agreement.  The
Lessor shall have the right to finance the acquisition and ownership of Lease
Vehicles by selling or assigning its right, title and interest in this
Agreement, including, without limitation, in moneys due from any Lessee and any
third party under this Agreement, to the Trustee for the benefit of the
Noteholders; provided, however, that any such sale or assignment shall be
subject to the rights and interest of the Lessees in the Lease Vehicles,
including but not limited to the Lessees’ right of quiet and peaceful possession
of such Lease Vehicles as set forth in Section 5.3 hereof, and under this
Agreement.

 

13.3.                     Limitations on the Right of the Lessees to Assign this
Agreement.  No Lessee shall assign this Agreement or any of its rights hereunder
to any other party; provided, however, that (i) each Lessee may rent the Lease
Vehicles leased by such Lessee hereunder in connection with its business and may
use and sublease Lease Vehicles pursuant to Section 5.2 and (ii) each Lessee may
delegate to one or more of its Affiliates the performance of any of such
Lessee’s obligations as Lessee hereunder (but such Lessee shall remain fully
liable for its obligations hereunder).  Any purported assignment in violation of
this Section 13.3 shall be void and of no force or effect.  Nothing contained
herein shall be deemed to restrict the right of any Lessee to acquire or dispose
of, by purchase, lease, financing, or otherwise, motor vehicles that are not
subject to the provisions of this Agreement.

 

13.4.                     Liens.  The Lessor may grant security interests in the
Lease Vehicles leased by any Lessee hereunder without consent of any Lessee or
the Guarantor.  Except for Permitted Liens, each Lessee shall keep all Lease
Vehicles free of all Liens arising during the Term.  If on the Vehicle Operating
Lease Expiration Date for any Lease Vehicle, there is a Lien on such Lease
Vehicle, the Lessor may, in its discretion, remove such Lien and any sum of
money that may be paid by the Lessor in release or discharge thereof, including
reasonable attorneys’ fees and costs, will be paid by the Lessee of such Lease
Vehicle upon demand by the Lessor.

 

14.                               NON-LIABILITY OF LESSOR.  AS BETWEEN THE
LESSOR AND EACH LESSEE, ACCEPTANCE FOR LEASE OF EACH LEASE VEHICLE PURSUANT TO

 

33

--------------------------------------------------------------------------------


 

SECTION 2.1(d) SHALL CONSTITUTE SUCH LESSEE’S ACKNOWLEDGMENT AND AGREEMENT THAT
THE LESSEE HAS FULLY INSPECTED SUCH LEASE VEHICLE, THAT SUCH LEASE VEHICLE IS IN
GOOD ORDER AND CONDITION AND IS OF THE MANUFACTURE, DESIGN, SPECIFICATIONS AND
CAPACITY SELECTED BY SUCH LESSEE, THAT SUCH LESSEE IS SATISFIED THAT THE SAME IS
SUITABLE FOR THIS USE.  EACH LESSEE ACKNOWLEDGES THAT THE LESSOR IS NOT A
MANUFACTURER OR AGENT THEREOF OR PRIMARILY ENGAGED IN THE SALE OR DISTRIBUTION
OF LEASE VEHICLES.  EACH LESSEE ACKNOWLEDGES THAT THE LESSOR MAKES NO
REPRESENTATION, WARRANTY OR COVENANT, EXPRESS OR IMPLIED IN ANY SUCH CASE, AS TO
THE FITNESS, SAFENESS, DESIGN, MERCHANTABILITY, CONDITION, QUALITY, DURABILITY,
SUITABILITY, CAPACITY OR WORKMANSHIP OF THE LEASE VEHICLES IN ANY RESPECT OR IN
CONNECTION WITH OR FOR ANY PURPOSES OR USES OF ANY LESSEE AND MAKES NO
REPRESENTATION, WARRANTY OR COVENANT, EXPRESS OR IMPLIED IN ANY SUCH CASE, THAT
THE LEASE VEHICLES WILL SATISFY THE REQUIREMENTS OF ANY LAW OR ANY CONTRACT
SPECIFICATION, AND AS BETWEEN THE LESSOR AND EACH LESSEE, SUCH LESSEE AGREES TO
BEAR ALL SUCH RISKS AT ITS SOLE COST AND EXPENSE.  EACH LESSEE SPECIFICALLY
WAIVES ALL RIGHTS TO MAKE CLAIMS AGAINST THE LESSOR AND ANY LEASE VEHICLE FOR
BREACH OF ANY WARRANTY OF ANY KIND WHATSOEVER, AND EACH LESSEE LEASES EACH LEASE
VEHICLES “AS IS.”  UPON THE LESSOR’S ACQUISITION OF ANY LEASE VEHICLE IDENTIFIED
ON ANY LEASE VEHICLE ACQUISITION SCHEDULE, LESSOR SHALL IN NO WAY BE LIABLE FOR
ANY DIRECT OR INDIRECT DAMAGES OR INCONVENIENCE RESULTING FROM ANY DEFECT IN OR
LOSS, THEFT, DAMAGE OR DESTRUCTION OF ANY LEASE VEHICLE OR OF THE CARGO OR
CONTENTS THEREOF OR THE TIME CONSUMED IN RECOVERY REPAIRING, ADJUSTING,
SERVICING OR REPLACING THE SAME AND THERE SHALL BE NO ABATEMENT OR APPORTIONMENT
OF RENTAL AT SUCH TIME.  THE LESSOR SHALL NOT BE LIABLE FOR ANY FAILURE TO
PERFORM ANY PROVISION HEREOF RESULTING FROM FIRE OR OTHER CASUALTY, NATURAL
DISASTER, RIOT OR OTHER CIVIL UNREST, WAR, TERRORISM, STRIKE OR OTHER LABOR
DIFFICULTY, GOVERNMENTAL REGULATION OR RESTRICTION, OR ANY CAUSE BEYOND THE
LESSOR’S DIRECT CONTROL.  IN NO EVENT SHALL THE LESSOR BE LIABLE FOR ANY
INCONVENIENCES, LOSS OF PROFITS OR ANY OTHER SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, WHATSOEVER OR HOWSOEVER CAUSED (INCLUDING RESULTING FROM
ANY DEFECT IN OR ANY THEFT, DAMAGE, LOSS OR FAILURE OF ANY LEASE VEHICLE).

 

15.                               NO PETITION.  Each Lessee and the Servicer
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all of the Indenture Notes, it will not institute
against, or join with, encourage or cooperate with any other Person in
instituting against the Lessor, the Nominee, RCFC or the Intermediary, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.  In the event that any Lessee or the Servicer takes action in
violation of this Section 15, the Lessor, the Nominee, RCFC or the Intermediary,
as the case may be, agrees, for the benefit of the Indenture Noteholders, that
it shall file an answer with the bankruptcy court or otherwise properly contest
the filing of such a

 

34

--------------------------------------------------------------------------------


 

petition by such Lessee or the Servicer, as the case may be, against it or the
commencement of such action and raise the defense that such Lessee or the
Servicer, as the case may be, has agreed in writing not to take such action and
should be estopped and precluded therefrom.  The provisions of this Section 15
shall survive the termination of this Agreement.

 

16.                               SUBMISSION TO JURISDICTION.  The Lessor and
the Trustee may enforce any claim arising out of this Agreement in any state or
federal court having subject matter jurisdiction, including, without limitation,
any state or federal court located in the State of New York.  For the purpose of
any action or proceeding instituted with respect to any such claim, each Lessee
hereby irrevocably submits to the jurisdiction of such courts.  Each Lessee
further irrevocably consents to the service of process out of said courts by
mailing a copy thereof, by registered mail, postage prepaid, to such Lessee and
agrees that such service, to the fullest extent permitted by law, (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall be taken and held to be valid personal
service upon and personal delivery to it.  Nothing herein contained shall affect
the right of the Trustee and the Lessor to serve process in any other manner
permitted by law or preclude the Lessor or the Trustee from bringing an action
or proceeding in respect hereof in any other country, state or place having
jurisdiction over such action. Each Lessee hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may have or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court located in the State of New York and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.

 

17.                               GOVERNING LAW.  THIS AGREEMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

18.                               JURY TRIAL.  EACH PARTY HERETO HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT
TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

19.                               NOTICES.  All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given to such party, addressed to
it, at its address or telephone number set forth on the signature pages below,
or at such other address or telephone number as such party may hereafter specify
for the purpose by notice to the other party.  Copies of notices, requests and
other communications delivered to the Trustee, any Lessee and/or the Lessor
pursuant to the foregoing sentence shall be sent to the following addresses:

 

35

--------------------------------------------------------------------------------


 

TRUSTEE:

 

The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street
Chicago, IL 60602
Attention:  Corporate Trust Administration Structured
Finance
Telephone:  (312) 827-8569
Fax:  (312) 827-8562

 

LESSOR:

 

225 Brae Boulevard
Park Ridge, NJ 07656
Attention:  Treasury Department
Telephone:  (201) 307-2000
Fax:  (201) 307-2746

 

LESSEES:

 

225 Brae Boulevard
Park Ridge, NJ 07656
Attention:  Treasury Department
Telephone:  (201) 307-2000
Fax:  (201) 307-2746

 

Each such notice, request or communication shall be effective when received at
the address specified below.  Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.

 

20.                               ENTIRE AGREEMENT.  This Agreement and the
other agreements specifically referenced herein constitute the entire agreement
among the parties hereto and supersede any prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they related in any way to the subject matter hereof.  This Agreement, together
with the Series 2013-G1 Manufacturer Programs, the Lease Vehicle Acquisition
Schedules, the Intra-Lease Lessee Transfer Schedules, the Reallocated Vehicle
Schedules and any other related documents attached to this Agreement (including,
for the avoidance of doubt, all related joinders, exhibits, annexes, schedules,
attachments and appendices), in each case solely to the extent to which such
Series 2013-G1 Manufacturer Programs, schedules and documents relate to Lease
Vehicles will constitute the entire agreement regarding the leasing of Lease
Vehicles by the Lessor to each Lessee.

 

21.                               MODIFICATION AND SEVERABILITY.  The terms of
this Agreement (other than the definition of “Special Term”, which may be
modified by a written notice signed by each Lessee and delivered to the Lessor,
the Servicer and the Trustee) will not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever unless the same shall be in
writing and signed and delivered by the Lessor, the Servicer and each Lessee,
subject to any restrictions on such waivers, alterations, modifications,
amendments, supplements or

 

36

--------------------------------------------------------------------------------


 

terminations set forth in the Series 2013-G1 Supplement.  If any part of this
Agreement is not valid or enforceable according to law, all other parts will
remain enforceable.  The Servicer shall provide a copy of each amendment,
supplement or other modification to this Agreement to the Trustee in accordance
with the notice provisions hereof not later than ten (10) days after to the
execution thereof by the Lessor, the Servicer, the Lessees and the Guarantor. 
For the avoidance of doubt, the execution and/or delivery of and/or performance
under any Affiliate Joinder in Lease, Lease Vehicle Acquisition
Schedule, Inter-Lease Reallocation Schedule or Intra-Lease Lessee Transfer
Schedule shall not constitute a waiver, alteration, modification, supplement or
termination to or of this Agreement.

 

22.                               SURVIVABILITY.  In the event that, during the
term of this Agreement, any Lessee becomes liable for the payment or
reimbursement of any obligations, claims or taxes pursuant to any provision
hereof, such liability will continue, notwithstanding the expiration or
termination of this Agreement, until all such amounts are paid or reimbursed by
or on behalf of such Lessee.

 

23.                               HEADINGS.  Section headings used in this
Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

24.                               EXECUTION IN COUNTERPARTS.  This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same Agreement.

 

25.                               ELECTRONIC EXECUTION.  This Agreement
(including, for the avoidance of doubt, any joinder, schedule, annex, exhibit or
other attachment hereto) may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each party
hereto.  The words “execution,” “signed,” “signature,” and words of like import
in this Agreement (including, for the avoidance of doubt, any joinder, schedule,
annex, exhibit or other attachment hereto) or in any amendment or other
modification hereof (including, without limitation, waivers and consents) shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be.

 

26.                               LESSEE TERMINATION AND RESIGNATION.  With
respect to any Lessee except for Hertz, upon such Lessee (the “Resigning
Lessee”) delivering irrevocable written notice to the Lessor and Servicer that
such Resigning Lessee desires to resign its role as a “Lessee” hereunder (such
notice, substantially in the form attached as Exhibit A hereto, a “Lessee
Resignation Notice”), such Resigning Lessee shall immediately cease to be a
“Lessee” hereunder, and, upon such occurrence, event or condition, the Lessor
and Servicer shall be deemed to have released, waived, remised, acquitted and
discharged such Resigning Lessee and such Resigning Lessee’s directors,
officers, employees, managers, shareholders and members of and from any and all
claims, expenses, damages, costs and liabilities arising or accruing in relation
to such Resigning Lessee on or after the delivery of such Lessee Resignation
Notice to the Lessor and Servicer (the time of such delivery, the “Lessee
Resignation Notice Effective

 

37

--------------------------------------------------------------------------------


 

Date”); provided that, as a condition to such release and discharge, the
Resigning Lessee shall pay to the Lessor all payments due and payable with
respect to each Lease Vehicle leased by Resigning Lessee hereunder, including
without limitation any payment listed under Sections 4.7.1 and 4.7.2, as
applicable to each such Lease Vehicle, as of the Lessee Resignation Notice
Effective Date; provided further that, the Resigning Lessee shall return or
reallocate all Lease Vehicles at the direction of the Servicer in accordance
with Section 2.4; provided further that, with respect to any Resigning Lessee,
such Resigning Lessee shall not be released or otherwise relieved under this
Section 26 from any claim, expense, damage, cost or liability arising or
accruing prior to the Lessee Resignation Notice Effective Date with respect to
such Resigning Transferor.

 

27.                               THIRD-PARTY BENEFICIARIES.  The parties hereto
acknowledge that the Trustee (for the benefit of the Series 2013-G1 Noteholder
and its assigns) and the Collateral Agent (for the benefit of the Trustee) and
the HVF II Trustee (for the benefit of the HVF II Group I Noteholders) shall be
third-party beneficiaries hereunder.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

LESSOR:

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

Address:

225 Brae Boulevard

 

 

 

Park Ridge, NJ 07656

 

 

Attention:

Treasury Department

 

 

Telephone:

(201) 307-2000

 

 

Fax:

(201) 307-2746

 

 

 

 

 

 

 

LESSEE AND SERVICER:

 

 

 

THE HERTZ CORPORATION

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

Address:

225 Brae Boulevard

 

 

 

Park Ridge, NJ 07656

 

 

Attention:

Treasury Department

 

 

Telephone:

(201) 307-2000

 

 

Fax:

(201) 307-2746

 

39

--------------------------------------------------------------------------------


 

 

LESSEE:

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

Address:

225 Brae Boulevard

 

 

 

Park Ridge, NJ 07656

 

 

Attention:

Treasury Department

 

 

Telephone:

(201) 307-2000

 

 

Fax:

(201) 307-2746

 

40

--------------------------------------------------------------------------------


 

Acknowledging its obligations under Section 15 hereof:

 

 

 

NOMINEE:

 

 

 

 

 

HERTZ VEHICLES LLC,

 

 

 

 

By

 

 

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Vice President and Treasurer

 

 

 

 

 

INTERMEDIARY:

 

 

 

 

 

HERTZ CAR EXCHANGE INC.,

 

 

 

 

By

 

 

/s/ Brenton J. Allen

 

 

Name: Brenton J. Allen

 

 

Title: President

 

 

 

 

By

 

 

/s/ Aldrin M.F. Bayne

 

 

Name: Aldrin M.F. Bayne

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF AFFILIATE JOINDER IN LEASE

 

THIS AFFILIATE JOINDER IN LEASE AGREEMENT (this “Joinder”) is executed as of
                                       , 20     (with respect to this Joinder
and the Joining Party) the “Joinder Date”), by                             , a
                                                         (“Joining Party”), and
delivered to Hertz Vehicle Financing LLC, a Delaware limited liability company
(“HVF”), as lessor pursuant to the Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement (Series 2013-G1), dated as of October
31, 2014 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Lease”), among HVF, as Lessor, DTG
Operations, as a Lessee, The Hertz Corporation (“Hertz”), a Delaware
corporation, as a Lessee, as Servicer and as Guarantor, and those affiliates of
Hertz from time to time becoming Lessees thereunder (together with Hertz, the
“Lessees”).  Capitalized terms used herein but not defined herein shall have the
meanings provided for in the Lease.

 

R E C I T A L S:

 

WHEREAS, the Joining Party is a Permitted Lessee; and

 

WHEREAS, the Joining Party desires to become a “Lessee” under and pursuant to
the Lease.

 

NOW, THEREFORE, the Joining Party agrees as follows:

 

A G R E E M E N T:

 

1.  The Joining Party hereby represents and warrants to and in favor of HVF and
the Trustee that (i) the Joining Party is an Affiliate of Hertz, (ii) all of the
conditions required to be satisfied pursuant to Section 12 of the Lease in
respect of the Joining Party becoming a Lessee thereunder have been satisfied,
and (iii) all of the representations and warranties contained in Section 7 of
the Lease with respect to the Lessees are true and correct as applied to the
Joining Party as of the date hereof.

 

2.  From and after the date hereof, the Joining Party hereby agrees to assume
all of the obligations of a “Lessee” under the Lease and agrees to be bound by
all of the terms, covenants and conditions therein.

 

3.  By its execution and delivery of this Joinder, the Joining Party hereby
becomes a Lessee for all purposes under the Lease.  By its execution and
delivery of this Joinder, HVF acknowledges that the Joining Party is a Lessee
for all purposes under the Lease.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the day and year first above written.

 

[Name of Joining Party]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

Accepted and Acknowledged by:

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE HERTZ CORPORATION, as GUARANTOR

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LESSEE RESIGNATION NOTICE

 

[  ]

 

[HVF, as Lessor]

 

[Hertz, as Servicer]

 

Re: Lessee Termination and Resignation

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement (Series 2013-G1), dated as of
October 31, 2014 (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Lease”), among HVF, as Lessor,
DTG Operations, as a Lessee, The Hertz Corporation (“Hertz”), a Delaware
corporation, as a as Servicer and as Guarantor, and those affiliates of Hertz
from time to time becoming Lessees thereunder (together with Hertz, the
“Lessees”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Lease.

 

Pursuant to Section 26 of the Lease, [   ] (the “Resigning Lessee”) provides
HVF, as Lessor, and Hertz, as Servicer, irrevocable, written notice that such
Resigning Lessee desires to resign as “Lessee” under the Lease.

 

Nothing herein shall be construed to be an amendment or waiver of any
requirements of the Lease.

 

 

 

[Name of Resigning Lessee]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I to:

A&R HVF Series 2013-G1 Supplement & A&R HVF Series 2013-G1 Lease

 

SCHEDULE I

 

“10-K Report” has the meaning specified in Section 7.5(a) of the Series 2013-G1
Lease.

 

“10-Q Report” has the meaning specified in Section 7.5(b) of the Series 2013-G1
Lease.

 

“Accumulated Depreciation” means, with respect to any Lease Vehicle, as of any
date of determination:

 

(a)                                 the sum of:

 

(i)                               all Monthly Base Rent with respect to such
Lease Vehicle paid or payable (since such Lease Vehicle’s most recent Vehicle
Operating Lease Commencement Date) under the Series 2013-G1 Lease on or prior to
the Payment Date occurring in the calendar month in which such date of
determination occurs,

 

(ii)                            the Final Base Rent with respect to such Lease
Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent Vehicle
Operating Lease Commencement Date) under the Series 2013-G1 Lease on or prior to
the Payment Date occurring in the calendar month immediately following such
date,

 

(iii)                         the Pre-VOLCD Program Vehicle Depreciation Amount
with respect to such Lease Vehicle, if any, paid or payable (since such Lease
Vehicle’s most recent Vehicle Operating Lease Commencement Date) under the
Series 2013-G1 Lease on or prior to the Payment Date occurring in the calendar
month immediately following such date,

 

(iv)                        all Redesignation to Non-Program Amounts with
respect to such Lease Vehicle, if any, paid or payable (since such Lease
Vehicle’s most recent Vehicle Operating Lease Commencement Date) under the
Series 2013-G1 Lease on or prior to the Payment Date occurring in the calendar
month in which such date of determination occurs, and

 

(v)                           the Program Vehicle Depreciation Assumption
True-Up Amount with respect to such Lease Vehicle, if any, paid or payable
(since such Lease Vehicle’s most recent Vehicle Operating Lease Commencement
Date) under the Series 2013-G1 Lease by the applicable Lessee on or prior to the
Payment Date occurring in the calendar month immediately following such date;
minus

 

(b)                                 the sum of all Redesignation to Program
Amounts with respect to such Lease Vehicle, if any, paid or payable (since such
Lease Vehicle’s most recent Vehicle Operating Lease Commencement Date) under the
Series 2013-G1 Lease by the Lessor on or prior to the Payment Date occurring in
the calendar month in which such date of determination occurs.

 

“Additional Lessee” has the meaning specified the Preamble of the Series 2013-G1
Lease.

 

--------------------------------------------------------------------------------


 

“Additional Spread Percentage” means, as of any date of determination, the
greater of 1.00% or such other percentage as the Lessor and the Lessees may from
time to time agree in writing shall be the Additional Spread Percentage, as
evidenced by and in effect from the date of delivery of a copy of such writing
duly executed by the Lessor and the Lessees to the Trustee and the Servicer.

 

“Advance” has the meaning specified in Section 2.2(a) of the Series 2013-G1
Supplement.

 

“Advantage Sublease” means that certain Master Motor Vehicle Operating Sublease
Agreement, dated as of December 12, 2012, by and between Hertz, as lessor, and
Simply Wheelz LLC, a Delaware limited liability company, d/b/a Advantage Rent A
Car, as lessee.

 

“Affiliate” means, with respect to any specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

 

“Affiliate Joinder in Lease” has the meaning specified in Section 12.1 of the
Series 2013-G1 Lease.

 

“Aggregate Group I Principal Amount” has the meaning specified in the HVF II
Group I Supplement.

 

“Alternative Lease Lessee” means any “Lessee” under and as defined in any other
Segregated Series Lease.

 

“Annual Series 2013-G1 Noteholder Tax Statement” has the meaning specified in
Section 5.2(a) of the Series 2013-G1 Supplement.

 

“Assumed Remaining Holding Period” means, as of any date of determination and
with respect to any Lease Vehicle that is a Series 2013-G1 Non-Program Vehicle
as of such date, the greater of (a) the number of months remaining from such
date until the then-expected Disposition Date of such Lease Vehicle, as
estimated by the Lessor (or its designee) on such date in its sole and absolute
discretion and (b) 1.

 

“Assumed Residual Value” means, as of any date of determination and with respect
to any Lease Vehicle that is a Series 2013-G1 Non-Program Vehicle as of such
date, the proceeds expected to be realized upon the disposition of such Lease
Vehicle, as estimated by the Lessor (or its designee) on such date in its sole
and absolute discretion.

 

“Authorized Officer” means, as to Hertz or any of its Affiliates, any of (i) the
President, (ii) the Chief Financial Officer, (iii) the Treasurer, (iv) any
Assistant Treasurer, or (v) any Vice President in the tax, legal or treasury
department, in each case of Hertz or such Affiliate, as applicable.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978.

 

“Base Indenture” has the meaning specified in the Preamble of the Series 2013-G1
Supplement.

 

“Base Rent” means, Monthly Base Rent and Final Base Rent, collectively.

 

“Basic Lease Vehicle Information” means the following terms specified by a
Lessee in a Lease Vehicle Acquisition Schedule pursuant to Section 2.1(a) of the
Series 2013-G1 Lease:  a list of the vehicles such Lessee desires to be made
available by the Lessor to such Lessee for lease as “Lease Vehicles”, and, with
respect to each such vehicle, the VIN, make, model, model year, and requested
lease commencement date of each such vehicle.

 

“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Servicer from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits are offered by
leading banks in the London interbank market).

 

“Blackbook Guide” means the Black Book Official Finance/Lease Guide.

 

“Beneficiary” has the meaning specified in the Collateral Agency Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.

 

“Capitalized Cost” means, as of any date of determination,

 

(a)                                 with respect to any Lease Vehicle that is a
Series 2013-G1 Non-Program Vehicle as of its most recent Vehicle Operating Lease
Commencement Date,

 

(i)                                     if such Lease Vehicle was initially
purchased as a new vehicle by HVF or an Affiliate thereof from an unaffiliated
third party and such Vehicle Operating Lease Commencement Date occurs thirty-six
(36) days or less after the date of the delivery of such Lease Vehicle to HVF or
such Affiliate by such third party, then the lesser of (X) the gross cash
payments made to such unaffiliated third party in connection with such initial
purchase of such Lease Vehicle, and (Y) the MSRP of such Lease Vehicle as of the
date of such initial purchase, if known by the Servicer (after reasonable
investigation by the Servicer);

 

(ii)                                  if such Lease Vehicle was initially
purchased as a used vehicle by HVF or an Affiliate thereof from an unaffiliated
third party and such Vehicle Operating Lease Commencement Date occurs thirty-six
(36) or less days after the date of the delivery of such Lease Vehicle to HVF or
such Affiliate by such third party, then the gross cash payments made to such
unaffiliated third party in connection with such initial purchase of such Lease
Vehicle;

 

3

--------------------------------------------------------------------------------


 

(iii)                               if such Lease Vehicle (unless such Lease
Vehicle is an Inter-Group Transferred Vehicle) was initially purchased by HVF or
an Affiliate thereof from an unaffiliated third party and such Vehicle Operating
Lease Commencement Date occurs more than thirty-six (36) days after the date of
the delivery of such Lease Vehicle to HVF or such Affiliate by such third party,
then the Market Value of such Lease Vehicle as of the date of such Vehicle
Operating Lease Commencement Date; and

 

(iv)                              if such Lease Vehicle is an Inter-Group
Transferred Vehicle and was initially purchased by HVF or an Affiliate thereof
from an unaffiliated third party and such Vehicle Operating Lease Commencement
Date occurs more than thirty-six (36) days after the date of the delivery of
such Lease Vehicle to HVF or such Affiliate by such third party, then the lesser
of (A) the Legacy FMV of such Lease Vehicle and (B) the Legacy NBV of such Lease
Vehicle; and

 

(b)                                 with respect to any Lease Vehicle that is a
Series 2013-G1 Program Vehicle as of its most recent Vehicle Operating Lease
Commencement Date,

 

(i)                                     if such Lease Vehicle was initially
purchased as a new vehicle by HVF or an Affiliate thereof from an unaffiliated
third party and such Vehicle Operating Lease Commencement Date occurs thirty-six
(36) days or less after the date of the delivery of such Lease Vehicle to HVF or
such Affiliate by such third party, then the Maximum Repurchase Price with
respect to such Lease Vehicle;

 

(ii)                                  if (X) such Lease Vehicle was initially
purchased as a used vehicle by HVF or an Affiliate thereof from an unaffiliated
third party and such Vehicle Operating Lease Commencement Date occurs thirty-six
(36) days or less after date of the delivery of such Lease Vehicle to HVF or
such Affiliate by such third party and (Y) no Depreciation Charges have accrued
or been applied prior to the date of such initial purchase with respect to such
Lease Vehicle under its Series 2013-G1 Manufacturer Program, then the Maximum
Repurchase Price with respect to such Lease Vehicle;

 

(iii)                               if (X) such Lease Vehicle was initially
purchased as a used vehicle by HVF or an Affiliate thereof from an unaffiliated
third party and such Vehicle Operating Lease Commencement Date occurs thirty-six
(36) or less days after the date of the delivery of such Lease Vehicle to HVF or
such Affiliate by such third party and (Y) Depreciation Charges have accrued or
been applied prior to the date of such initial purchase with respect to such
Lease Vehicle under its Series 2013-G1 Manufacturer Program, then the amount the
Manufacturer of such Lease Vehicle would be obligated to pay for such Lease
Vehicle under the terms of such Series 2013-G1 Manufacturer Program (assuming no
minimum holding period would apply with respect to such Lease Vehicle) if such
Lease Vehicle were returned to such Manufacturer on the last day of the calendar
month prior to the month in which such Lease Vehicle’s Vehicle Operating Lease
Commencement Date occurs; and

 

(iv)                              if such Lease Vehicle was initially purchased
by HVF or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs more than thirty-six (36) days after
the date of the delivery

 

4

--------------------------------------------------------------------------------


 

of such Lease Vehicle to HVF or such Affiliate by such third party, then the
excess of (A) the amount the Manufacturer of such Lease Vehicle would be
obligated to pay for such Lease Vehicle under the terms of such Series 2013-G1
Manufacturer Program (assuming no minimum holding period would apply with
respect to such Lease Vehicle) if such Lease Vehicle were returned to such
Manufacturer on the first day of the calendar month in which such Lease
Vehicle’s Vehicle Operating Lease Commencement Date occurs over (B) the amount
of depreciation scheduled to accrue under the Series 2013-G1 Manufacturer
Program for such Lease Vehicle for the calendar month in which such Vehicle
Operating Lease Commencement Date occurs, pro rated for the portion of such
calendar month occurring from and including such first day of such calendar
month to but excluding such Vehicle Operating Lease Commencement Date.

 

“Casualty” means, with respect to any Series 2013-G1 Eligible Vehicle, that:

 

(a) such Series 2013-G1 Eligible Vehicle is destroyed, seized or otherwise
rendered permanently unfit or unavailable for use, or

 

(b) such Series 2013-G1 Eligible Vehicle is lost or stolen and is not recovered
for 180 days following the occurrence thereof.

 

“Casualty Payment Amount” means, with respect to any Lease Vehicle that suffers
a Casualty or becomes an Ineligible Vehicle, the result of (a) the Net Book
Value of such Lease Vehicle as of the later of (i) such Lease Vehicle’s Vehicle
Operating Lease Commencement Date and (ii) the first day of the calendar month
in which such Lease Vehicle became a Casualty or became an Ineligible Vehicle
minus (b) the Final Base Rent for such Lease Vehicle.

 

“Certificate of Title” means, with respect to any Vehicle, the certificate of
title or similar evidence of ownership applicable to such Vehicle duly issued in
accordance with the certificate of title act or other applicable statute of the
jurisdiction applicable to such Vehicle as determined by the Servicer, the
Nominee Servicer or the Collateral Servicer, as applicable.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time and any successor statute of similar
import, in each case as in effect from time to time.  References to sections of
the Code also refer to any successor or replacement sections.

 

“Collateral Account” means a “Collateral Account” (as such term is defined in
Section 2.5(a) of the Collateral Agency Agreement) into which amounts relating
to Series 2013-G1 Segregated Vehicle Collateral are deposited pursuant to the
terms of the Collateral Agency Agreement.

 

“Collateral Agency Agreement” means the Fourth Amended and Restated Collateral
Agency Agreement, dated as of November 25, 2013, by and among HVF, as grantor,
HGI, as grantor, DTG, as grantor, Hertz as grantor and collateral servicer, the
Collateral Agent, as secured party, and those various “Additional Grantors”,
“Financing Sources” and “Beneficiaries” from time to time party thereto.

 

5

--------------------------------------------------------------------------------


 

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent under the Collateral Agency Agreement.

 

“Collateral Servicer” has the meaning specified in the Collateral Agency
Agreement.

 

“Company Order” and “Company Request” means a written order or request signed in
the name of HVF by any one of its Authorized Officers and delivered to the
Trustee.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any material portion of its properties is bound or
to which it or any material portion of its properties is subject.

 

“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.

 

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered which
office at the date of the execution of the Series 2013-G1 Note is located at 2
North LaSalle, Suite 1020, Chicago, Illinois 60602, Attention: Corporate Trust
Administration—Structured Finance, or at any other time at such other address as
the Trustee may designate from time to time by notice to the Series 2013-G1
Noteholder and HVF.

 

“Court” has the meaning specified in Section 2(b) of the Series 2013-G1 Lease.

 

“Decrease” has the meaning specified in Section 2.4(a) of the Series 2013-G1
Supplement.

 

“Depreciation Charge” means, as of any date of determination, with respect to
any Lease Vehicle that is a:

 

(a) Series 2013-G1 Non-Program Vehicle as of such date, an amount at least equal
to the greatest of:

 

(i) 1.0%, or such lower percentage in respect of which the Rating Agency
Condition has been satisfied as of such date, in each case of the Capitalized
Cost of such Lease Vehicle as of such date,

 

(ii) (x) the excess, if any, of the Net Book Value of such Lease Vehicle over
the Assumed Residual Value of such Lease Vehicle, in each case as of such date,
divided by (y) the Assumed Remaining Holding Period with respect to such Lease
Vehicle, as of such date, and

 

6

--------------------------------------------------------------------------------


 

(iii) such higher percentage of the Capitalized Cost of such Lease Vehicle as of
such date, selected by the Lessor in its sole and absolute discretion, that
would cause the weighted average of the “Depreciation Charges” (weighted by Net
Book Value as of such date) with respect to all Lease Vehicles that are
Series 2013-G1 Non-Program Vehicles as of such date to be equal to or greater
than 1.25%, or such lower percentage in respect of which the Rating Agency
Condition has been satisfied as of such date, of the aggregate Capitalized Costs
of such Lease Vehicles as of such date,

 

(b) Series 2013-G1 Program Vehicle and such date occurs during the Estimation
Period for such Lease Vehicle, if any, the Initially Estimated Depreciation
Charge with respect to such Lease Vehicle, as of such date, and

 

(c) Series 2013-G1 Program Vehicle and such date does not occur during the
Estimation Period, if any, for such Lease Vehicle, the depreciation charge
(expressed as a monthly dollar amount) set forth in the related Series 2013-G1
Manufacturer Program for such Lease Vehicle for such date.

 

“Depreciation Record” has the meaning specified in Section 4.1 of the
Series 2013-G1 Lease.

 

“Determination Date” means the date five (5) Business Days prior to each Payment
Date.

 

“Disposition Date” means, with respect to any Series 2013-G1 Eligible Vehicle:

 

(i)                                     if such Series 2013-G1 Eligible Vehicle
was returned to a Manufacturer for repurchase pursuant to a Series 2013-G1
Repurchase Program, the Turnback Date with respect to such Series 2013-G1
Eligible Vehicle;

 

(ii)                                  if such Series 2013-G1 Eligible Vehicle
was subject to a Series 2013-G1 Guaranteed Depreciation Program and not sold to
any third party prior to the Series 2013-G1 Backstop Date with respect to such
Series 2013-G1 Eligible Vehicle, the Series 2013-G1 Backstop Date with respect
to such Series 2013-G1 Eligible Vehicle;

 

(iii)                               if such Series 2013-G1 Eligible Vehicle was
sold to any Person (other than to the Manufacturer thereof pursuant to such
Series 2013-G1 Manufacturer’s Series 2013-G1 Manufacturer Program) the date on
which the proceeds of such sale are deposited in the Series 2013-G1 Collection
Account or the Series 2013-G1 HVF Segregated Exchange Account; and

 

(iv)                            if such Series 2013-G1 Eligible Vehicle becomes
a Casualty or an Ineligible Vehicle (other than as a result of a sale thereof
that would be included in any of clause (i) through (iii) above), the day on
which such Series 2013-G1 Eligible Vehicle suffers a Casualty or becomes an
Ineligible Vehicle.

 

“Disposition Proceeds” means, with respect to each Series 2013-G1 Non-Program
Vehicle, the net proceeds from the sale or disposition of such Series 2013-G1
Non-Program

 

7

--------------------------------------------------------------------------------


 

Vehicle to any Person (other than any portion of such proceeds payable by the
Lessee thereof pursuant to the Series 2013-G1 Lease).

 

“Dollar” and the symbol “$” mean the lawful currency of the United States.

 

“DTG” means DTG Operations, Inc., an Oklahoma corporation.

 

“Due Date” means, with respect to any payment due from a Series 2013-G1
Manufacturer or auction dealer in respect of a Series 2013-G1 Program Vehicle
turned back for repurchase or sale pursuant to the terms of the related
Series 2013-G1 Manufacturer Program, the ninetieth (90th) day after the
Disposition Date for such Series 2013-G1 Eligible Vehicle.

 

“Early Program Return Payment Amount” means, with respect to each Payment Date
and each Lease Vehicle that:

 

(a) was a Series 2013-G1 Program Vehicle as of its Turnback Date,

 

(b) the Turnback Date for which occurred during the Related Month with respect
to such Payment Date, and

 

(c) the Turnback Date for which occurred prior to the Minimum Program Term End
Date for such Lease Vehicle,

 

an amount equal to the excess, if any, of (i) the Net Book Value of such Lease
Vehicle (as of its Turnback Date) over (ii) the Series 2013-G1 Repurchase Price
received or receivable with respect to such Lease Vehicle (or that would have
been received but for a Series 2013-G1 Manufacturer Event of Default, as
applicable).

 

“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Series 2013-G1 Qualified Trust Institution or (b) a
separately identifiable deposit or securities account established with a
Series 2013-G1 Qualified Institution.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time.  References to sections of ERISA also refer to any successor sections.

 

“Escrow Agent” has the meaning specified in Section 1.01 of the Escrow
Agreement.

 

“Escrow Agreement” means the Third Amended and Restated Escrow Agreement, dated
as of the November 25, 2013, among the Escrow Agent, the Intermediary, Hertz,
HVF and HGI, as amended, modified or supplemented from time to time in
accordance with its terms, or any replacement escrow agreement entered into
pursuant to Section 5.01(e) of such escrow agreement (or the comparable
provision of a replacement escrow agreement).

 

“Estimation Period” means, with respect to any Lease Vehicle that is a
Series 2013-G1 Program Vehicle with respect to which the applicable depreciation
charge set forth in the related Series 2013-G1 Manufacturer Program for such
Lease Vehicle has not been recorded

 

8

--------------------------------------------------------------------------------


 

in the Lessor’s or its designee’s computer systems or has been recorded in such
computer systems, but has not been applied to such Series 2013-G1 Program
Vehicle therein, the period commencing on such Lease Vehicle’s Vehicle Operating
Lease Commencement Date and terminating on the date such applicable depreciation
charge has been recorded in the Lessor’s or its designee’s computer systems and
applied to such Series 2013-G1 Program Vehicle therein.

 

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

 

(a)                                 a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or any substantial part of its assets, or any similar action
with respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of such Person
shall be entered in an involuntary case under the federal bankruptcy laws or
other similar laws now or hereafter in effect; or

 

(b)                                 such Person shall commence a voluntary case
or other proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors; or

 

(c)                                  the board of directors of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchanges” has the meaning specified in the Master Exchange Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Final Base Rent” has the meaning specified in Section 4.3 of the Series 2013-G1
Lease.

 

“Financial Assets” has the meaning specified in Section 4.1(a) of the
Series 2013-G1 Supplement.

 

“Financing Source” has the meaning specified in the Collateral Agency Agreement.

 

9

--------------------------------------------------------------------------------


 

“Fitch” means Fitch Ratings, Inc.

 

“Franchisee Sublease Contractual Criteria” means, with respect to the sublease
of Lease Vehicles by a Lessee to a franchisee, the related sublease:

 

(a)         states in writing that it is subject to the terms and conditions of
the Series 2013-G1 Lease and is subject and subordinate in all respects to the
Series 2013-G1 Lease;

 

(b)         requires that the Lease Vehicles subleased under such sublease may
only be used in furtherance of the business contemplated by any applicable
franchise or license agreement entered into by the sublessee;

 

(c)          other than renting such subleased Lease Vehicles to customers in
the ordinary course of such franchisee’s business, prohibits such franchisee
from subleasing such Lease Vehicles or otherwise assigning any of its rights
with respect to such Lease Vehicles or assigning any of its rights or
obligations in, to or under such sublease;

 

(d)         does not permit the termination date for such subleased Lease
Vehicles under such sublease to exceed the Maximum Termination Date with respect
to such Lease Vehicle under the Series 2013-G1 Lease;

 

(e)          limits such franchisee’s use of such subleased Lease Vehicles to
primarily in the United States, with limited use in Canada and Mexico (which
will include all normal course movements of vehicles across borders in
connection with customer rentals and following any such movements until
convenient to return such Lease Vehicles to the United States, in each case in
the franchisee’s course of business);

 

(f)           requires such franchisee to report the location of such subleased
Lease Vehicles no less frequently than weekly and grant inspection rights to the
applicable Lessee upon reasonable request of such Lessee;

 

(g)          prohibits such franchisee from using any such subleased Lease
Vehicles in violation of any laws or regulations or contrary to the provisions
of any applicable insurance policy;

 

(h)         contains an express acknowledgement and agreement from such
franchisee that each such subleased Lease Vehicle is at all times the property
of the Lessor and that such franchisee acquires no right, title or interest in
or to such Lease Vehicle except a leasehold interest with respect to such
subleased Lease Vehicle, subject to the Series 2013-G1 Lease;

 

(i)             allows the Lessor or such Lessee, upon the occurrence of an
event of default pursuant to such sublease, to enter the premises where such
subleased Lease Vehicles may be located and take possession of such subleased
Lease Vehicles;

 

10

--------------------------------------------------------------------------------


 

(j)          contains an express covenant from such franchisee that prior to the
date that is one year and one day after the payment of the latest maturing HVF
II Group I Note, it will not institute against or join with any other Person in
instituting against the Lessor, HVF II, the Nominee or the Intermediary, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any Federal or state bankruptcy or similar law;

 

(k)       states that such sublease shall terminate upon the termination of the
Series 2013-G1 Lease; and

 

(l)           requires that the Lease Vehicles subleased under such sublease
must primarily be used in in the course of the applicable franchisee’s daily car
rental business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the Accounting Codification
Standards issued by the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

 

“Grantor Supplement” has the meaning specified in the Collateral Agency
Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 11.1 of the
Series 2013-G1 Lease.

 

“Guarantor” has the meaning specified in the Preamble of the Series 2013-G1
Lease.

 

“Guaranty” has the meaning specified in Section 11.1 of the Series 2013-G1
Lease.

 

“HERC” means Hertz Equipment Rental Corporation, a wholly owned subsidiary of
Hertz.

 

“Hertz” means The Hertz Corporation, a Delaware corporation.

 

“Hertz Vehicles LLC” means Hertz Vehicles LLC, a Delaware limited liability
company.

 

“HGI” means Hertz General Interest LLC, a Delaware limited liability company.

 

11

--------------------------------------------------------------------------------


 

“HVF” means Hertz Vehicle Financing LLC, a Delaware limited liability company.

 

“HVF II” has the meaning specified in the Preamble of the Series 2013-G1
Supplement.

 

“HVF II Agreements” means the HVF II Group I Indenture, the HVF II Group I
Series Supplements and any other agreements relating to the issuance of any HVF
II Series of Group I Notes to which HVF II is a party.

 

“HVF II Aggregate Group I Leasing Company Note Principal Amount” means
“Aggregate Group I Leasing Company Note Principal Amount” as defined in the HVF
II Group I Supplement.

 

“HVF II Aggregate Group I Principal Amount” means “Aggregate Group I Principal
Amount” as defined in the HVF II Group I Supplement.

 

“HVF II Amortization Event” means, with respect to any HVF II Series of Group I
Notes, an “Amortization Event” as defined in the HVF II Group I Supplement or
the HVF II Group I Series Supplement with respect to such HVF II Series of Group
I Notes.

 

“HVF II Base Indenture” means the Amended and Restated Base Indenture, dated as
of October 31, 2014, between HVF II and The Bank of New York Mellon Trust
Company, N.A., as trustee.  The term “HVF II Base Indenture” shall not include
any “Group Supplement” (as defined in the HVF II Base Indenture) or
“Series Supplement” (as defined in the HVF II Base Indenture).

 

“HVF II General Partner” means HVF II GP Corp., a Delaware corporation.

 

“HVF II Group I Aggregate Asset Amount Deficiency” means “Group I Aggregate
Asset Amount Deficiency” as defined in the HVF II Group I Supplement.

 

“HVF II Group I Collection Account” means the “Group I Collection Account” as
defined in the HVF II Group I Supplement.

 

“HVF II Group I Indenture” means the HVF II Base Indenture together with the HVF
II Group I Supplement.

 

“HVF II Group I Leasing Company Note” means “Group I Leasing Company Note” as
defined in the HVF II Group I Supplement.

 

“HVF II Group I Liquidation Event” means any one of the events with respect to
any HVF II Series of Group I Notes defined as a “Group I Liquidation Event” in
the related HVF II Group I Series Supplement.

 

“HVF II Group I Noteholder” means “Group I Noteholder” as defined in the HVF II
Group I Supplement.

 

12

--------------------------------------------------------------------------------


 

“HVF II Group I Notes” means “Group I Notes” as defined in the HVF II Group I
Supplement.

 

“HVF II Group I Rating Agency Condition” means “Rating Agency Condition” as
defined in the HVF II Group I Supplement.

 

“HVF II Group I Required Noteholders” means “Group I Required Noteholders” as
defined in the HVF II Group I Supplement.

 

“HVF II Group I Series Supplement” means a supplement to the HVF II Group I
Supplement complying (to the extent applicable) with the terms of Section 2.3 of
the HVF II Group I Supplement pursuant to which an HVF II Series of Group I
Notes is issued.

 

“HVF II Group I Supplement” means that certain Amended and Restated Group I
Supplement, dated as of October 31, 2014 by and between HVF II and The Bank of
New York Mellon Trust Company, N.A., as trustee.  The term “HVF II Group I
Supplement” shall not include any “Series Supplement” (as defined in the HVF II
Base Indenture).

 

“HVF II Potential Amortization Event” means, with respect to any HVF II
Series of Group I Notes, a “Potential Amortization Event” as defined in the HVF
II Group I Supplement or the HVF II Group I Series Supplement with respect to
such HVF II Series of Group I Notes.

 

“HVF II Principal Amount” means “Principal Amount” as defined in the HVF II
Group I Supplement.

 

“HVF II Required Series Noteholders” means “Required Series Noteholders” as
defined in the HVF II Group I Supplement.

 

“HVF II Requisite Group I Investors” means “Requisite Group I Investors” as
defined in the HVF II Group I Supplement.

 

“HVF II Series of Group I Notes” means each HVF II Series of Group I Notes
issued and authenticated pursuant to the HVF II Group I Indenture and the
applicable HVF II Group I Series Supplement.

 

“HVF II Trustee” means the “Trustee” under and as defined in the HVF II Base
Indenture.

 

“HVF POA Revocation Party” has the meaning specified in the Nominee Agreement.

 

“HVF Series 2013-1 Supplement” means that certain Series Supplement to the Base
Indenture, dated as of January 23, 2013, by and between HVF and the Trustee,
without giving effect to any amendments, modifications or supplements entered
into after January 23, 2013.

 

“Independent Director” has the meaning specified in the HVF II Base Indenture.

 

13

--------------------------------------------------------------------------------


 

“Ineligible Vehicle” means, as of any date of determination, a passenger
automobile, van or light-duty truck that is owned by HVF and leased by HVF to
any Lessee pursuant to the Series 2013-G1 Lease that is not a Series 2013-G1
Eligible Vehicle as of such date.

 

“Initially Estimated Depreciation Charge” means, with respect to any Lease
Vehicle that is a Series 2013-G1 Program Vehicle, as of any date of
determination during the Estimation Period for such Lease Vehicle, the monthly
depreciation charge (expressed as a monthly dollar amount), if any, for such
Lease Vehicle reasonably estimated by the Lessor (or its designee) as of such
date.

 

“Inspection Period” has the meaning specified in Section 2.1(d) of the
Series 2013-G1 Lease.

 

“Inter-Group Transferred Vehicle” means any Lease Vehicle that, immediately
prior to its Vehicle Operating Lease Commencement Date, was owned by HVF and
leased by HVF to an Affiliate thereof pursuant to a lease other than the
Series 2013-G1 Lease.

 

“Inter-Lease Reallocation Schedule” has the meaning specified in
Section 2.2(a) of the Series 2013-G1 Lease.

 

“Inter-Lease Vehicle Reallocation” has the meaning specified in
Section 2.2(a) of the Series 2013-G1 Lease.

 

“Inter-Lease Vehicle Reallocation Effective Date” has the meaning specified in
Section 2.2(a) of the Series 2013-G1 Lease.

 

“Intermediary” means the Person acting in the capacity of Qualified Intermediary
pursuant to the Master Exchange Agreement.

 

“Intra-Lease Lessee Transfer Schedule” has the meaning specified in
Section 2.2(b) of the Series 2013-G1 Lease.

 

“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.

 

“Issuer’s Share” means with respect to the Series 2013-G1 Note on any date of
determination, a fraction expressed as a percentage, the numerator of which is
equal to the outstanding principal of such Series 2013-G1 Note and the
denominator of which is equal to the aggregate outstanding principal amount of
all HVF II Group I Leasing Company Notes, each as of such date of determination.

 

“Joinder” has the meaning specified in Annex A of the Series 2013-G1 Lease.

 

“Joinder Date” has the meaning specified in Annex A of the Series 2013-G1 Lease.

 

14

--------------------------------------------------------------------------------


 

“Lease Material Adverse Effect” means, with respect to any party to the
Series 2013-G1 Lease and any occurrence, event or condition applicable to such
party:

 

(i)                                                             a material
adverse effect on the ability of such party to perform its obligations under the
Series 2013-G1 Lease, the Series 2013-G1 Supplement or the Collateral Agency
Agreement (solely as the Collateral Agency Agreement applies to the
Series 2013-G1 HVF Segregated Liened Vehicle Collateral granted thereunder);

 

(ii)                                                          a material adverse
effect on the Lessor’s beneficial ownership interest in the Lease Vehicles or on
the ability of the Lessor to grant a Lien on any after-acquired property that
would constitute Series 2013-G1 Collateral;

 

(iii)                                                       a material adverse
effect on the validity or enforceability of the Series 2013-G1 Lease; or

 

(iv)                                                      a material adverse
effect on the validity, perfection or priority of the lien of the Trustee in the
Series 2013-G1 Indenture Collateral or of the Collateral Agent in the
Series 2013-G1 HVF Segregated Liened Vehicle Collateral (other than in an
immaterial portion of the Series 2013-G1 HVF Segregated Liened Vehicle
Collateral), other than, in each case, a material adverse effect on any priority
arising due to the existence of a Series 2013-G1 Permitted Lien.

 

“Lease Vehicle Acquisition Schedule” has the meaning specified in
Section 2.1(c) of the Series 2013-G1 Lease.

 

“Lease Vehicle Buyout Price” has the meaning specified in Section 2.3 of the
Series 2013-G1 Lease.

 

“Lease Vehicles” means, as of any date of determination, each vehicle (i) that
has been accepted by a Lessee in accordance with Section 2.1(d) of the
Series 2013-G1 Lease and (ii) as of such date the Vehicle Operating Lease
Expiration Date with respect to such vehicle has not occurred since such
vehicle’s most recent Vehicle Operating Lease Commencement Date; provided that,
solely with respect to the calculation and payment of Final Base Rent, any
Non-Program Vehicle Special Default Payment Amount, any Program Vehicle Special
Default Payment Amount, any Casualty Payment Amount, any Early Program Return
Payment Amount, any Pre-VOLCD Program Vehicle Depreciation Amount, any Program
Vehicle Depreciation True-up Amount, any Redesignation to Program Amount or any
Redesignation to Non-Program Amount, in each case with respect to any vehicle
satisfying the preceding clause (i), such vehicle shall be deemed to be a “Lease
Vehicle” (notwithstanding the occurrence of such Vehicle Operating Lease
Expiration Date with respect thereto) until such Final Base Rent, Non-Program
Vehicle Special Default Payment Amount, Program Vehicle Special Default Payment
Amount, Casualty Payment Amount, Early Program Return Payment Amount, Pre-VOLCD
Program Vehicle Depreciation Amount, Program Vehicle Depreciation True-up
Amount, Redesignation to Program Amount or Redesignation to Non-Program Amount,
as applicable, has been paid by the Lessee of such vehicle (as of such Vehicle
Operating Lease Expiration Date with respect thereto), none of which, for the
avoidance of doubt, shall be payable more than once with respect to any such
vehicle by such Lessee.

 

15

--------------------------------------------------------------------------------


 

“Legacy FMV” means, with respect to any Lease Vehicle that is an Inter-Group
Transferred Vehicle, the “Third-Party Market Value” (as defined in the HVF
Series 2013-1 Supplement) of such Inter-Group Transferred Vehicle immediately
prior to its Vehicle Operating Lease Commencement Date.

 

“Legacy NBV” means, with respect to any Lease Vehicle that is an Inter-Group
Transferred Vehicle, the excess of (a) the “Net Book Value” (as defined in the
Base Indenture) of such Inter-Group Transferred Vehicle immediately prior to its
Vehicle Operating Lease Commencement Date over (b) the sum of all Depreciation
Charges (as defined in the Base Indenture) that accrued with respect to such
Inter-Group Transferred Vehicle during the period (x) commencing on the later of
the first day of the calendar month in which its Vehicle Operating Lease
Commencement Date occurred and its “Vehicle Operating Lease Commencement Date”
(as defined in the Base Indenture and with respect to the lease pursuant to
which such Lease Vehicle was leased by HVF immediately prior to its Vehicle
Operating Lease Commencement Date under the Series 2013-G1 Lease) and (y) ending
on and including the day immediately preceding its Vehicle Operating Lease
Commencement Date.

 

“Legal Final Payment Date” shall be the one (1) year anniversary of the
Series 2013-G1 Commitment Termination Date.

 

“Lessee” means each of Hertz, DTG and each Additional Lessee, in each case in
its capacity as a lessee under the Series 2013-G1 Lease.

 

“Lessee Resignation Notice” has the meaning specified in Section 26 of the
Series 2013-G1 Lease.

 

“Lessee Resignation Notice Effective Date” has the meaning specified in
Section 26 of the Series 2013-G1 Lease.

 

“Lessor” means HVF, in its capacity as the lessor under the Series 2013-G1
Lease.

 

“LIBOR Rate” means, with respect to amounts due and unpaid under the
Series 2013-G1 Lease, the London Interbank Offered Rate appearing on the BBA
Libor Rates Page at approximately 11:00 a.m. (London time) as the rate for
dollar deposits with a one-month maturity that is effective on the date that
such amounts are due and unpaid under the Series 2013-G1 Lease.

 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
Lease Vehicle that is being rented (as of such date) to any third-party customer
of

 

 

16

--------------------------------------------------------------------------------


 

any Lessee, which interest or right secures payment or performance of any
obligation of such third-party customer.

 

“LKE 2.02 Trigger Event” means the amount on deposit in the Series 2013-G1 HVF
Segregated Exchange Account is greater than zero on any Business Day on which an
HVF II Potential Amortization Event (but only if such HVF II Potential
Amortization Event is the result of a Series 2013-G1 Potential Operating Lease
Event of Default with respect to any event or condition specified in
Section 9.1.1, Section 9.1.5 or Section 9.1.8 of the Series 2013-G1 Lease) or
HVF II Amortization Event, in each case with respect to any HVF II Series of
Group I Notes, is continuing.

 

“LKE 3.01 Trigger Event” means (a) with respect to Section 3.01(a)(ii) of the
Master Exchange Agreement, the amount on deposit in the Series 2013-G1 HVF
Segregated Exchange Account is greater than zero on any Business Day, and
(b) with respect to Section 3.01(a)(iv) of the Master Exchange Agreement, the
amount on deposit in the Series 2013-G1 HVF Segregated Exchange Account is
greater than zero on any Business Day on which an HVF II Potential Amortization
Event (but only if such HVF II Potential Amortization Event is the result of a
Series 2013-G1 Potential Operating Lease Event of Default with respect to any
event or condition specified in Section 9.1.1, Section 9.1.5 or Section 9.1.8 of
the Series 2013-G1 Lease) or HVF II Amortization Event, in each case with
respect to any HVF II Series of Group I Notes, is continuing.

 

“LKE 3.04 Trigger Event” means the amount on deposit in the Series 2013-G1 HVF
Segregated Exchange Account is greater than zero on any Business Day on which an
HVF II Potential Amortization Event (but only if such HVF II Potential
Amortization Event is the result of a Series 2013-G1 Potential Operating Lease
Event of Default with respect to any event or condition specified in
Section 9.1.1, Section 9.1.5 or Section 9.1.8 of the Series 2013-G1 Lease) or
HVF II Amortization Event, in each case with respect to any HVF II Series of
Group I Notes, is continuing.

 

“LKE 7.01 Trigger Event” means an HVF II Amortization Event with respect to any
HVF II Series of Group I Notes.

 

“Manufacturer” means a manufacturer or distributor of passenger automobiles,
vans and/or light-duty trucks.

 

“Market Value” means, with respect to each Series 2013-G1 Eligible Vehicle, as
of any date of determination during a calendar month:

 

(a)         if the Market Value Procedures with respect to such Series 2013-G1
Eligible Vehicle have been completed for such month as of such date, then

 

(i)           the Monthly NADA Mark, if any, for such Series 2013-G1 Eligible
Vehicle obtained in such calendar month in accordance with such Market Value
Procedures;

 

(ii)        if, pursuant to the Market Value Procedures, no Monthly NADA Mark
for such Series 2013-G1 Eligible Vehicle was obtained in such calendar month,
then the

 

17

--------------------------------------------------------------------------------


 

Monthly Blackbook Mark, if any, for such Series 2013-G1 Eligible Vehicle
obtained in such calendar month in accordance with such Market Value Procedures;
and

 

(iii)     if, pursuant to the Market Value Procedures, neither a Monthly NADA
Mark nor a Monthly Blackbook Mark for such Series 2013-G1 Eligible Vehicle was
obtained for such calendar month (regardless of whether such value was not
obtained because (A) neither a Monthly NADA Mark nor a Monthly Blackbook Mark
was obtained in undertaking the Market Value Procedures or (B) such
Series 2013-G1 Eligible Vehicle experienced its Vehicle Operating Lease
Commencement Date on or after the first day of such calendar month), then the
Servicer’s reasonable estimation of the fair market value of such Series 2013-G1
Eligible Vehicle as of such date of determination; and

 

(b)         until the Market Value Procedures have been completed for such
calendar month:

 

(i)           if such Series 2013-G1 Eligible Vehicle experienced its Vehicle
Operating Lease Commencement Date prior to the first day of such calendar month,
the Market Value obtained in the immediately preceding calendar month, in
accordance with the Market Value Procedures for such immediately preceding
calendar month, and

 

(ii)        if such Series 2013-G1 Eligible Vehicle experienced its Vehicle
Operating Lease Commencement Date on or after the first day of such calendar
month, then the Servicer’s reasonable estimation of the fair market value of
such Series 2013-G1 Eligible Vehicle as of such date of determination.

 

“Market Value Procedures” means, with respect to each calendar month and a
Series 2013-G1 Non-Program Vehicle that experienced its Vehicle Operating Lease
Commencement Date prior to the first day of such calendar month and with respect
to a Series 2013-G1 Program Vehicle for which a Market Value is required to be
known during such calendar month pursuant to the Series 2013-G1 Related
Documents, on or prior to the Determination Date for such calendar month:

 

(a)       HVF shall make one attempt (or cause the Series 2013-G1 Administrator
to make one attempt) to obtain a Monthly NADA Mark for each such Series 2013-G1
Eligible Vehicle, and

 

(b)       if no Monthly NADA Mark was obtained for any such Series 2013-G1
Eligible Vehicle described in clause (a) above upon such attempt, then HVF shall
make one attempt (or cause the Series 2013-G1 Administrator to make one attempt)
to obtain a Monthly Blackbook Mark for any such Series 2013-G1 Eligible Vehicle.

 

“Master Exchange Agreement” means the Third Amended and Restated Master Exchange
Agreement, dated as of November 25, 2013 (as amended by Amendment No.1 to the
Third Amended and Restated Master Exchange Agreement, dated as of August 8,
2014), among Hertz, HVF, HGI, the Intermediary and DB Services Americas, Inc.

 

18

--------------------------------------------------------------------------------


 

“Maximum Lease Termination Date” means, with respect to any Lease Vehicle, the
earlier of (x) the last Business Day of the month that is 48 months after the
month in which the Vehicle Operating Lease Commencement Date occurs with respect
to such Lease Vehicle and (y) the last Business Day of the month that is 72
months after December 31 of the calendar year prior to the model year of such
Lease Vehicle.

 

“Maximum Repurchase Price” means, as of any date of determination, with respect
to any Lease Vehicle that is a Series 2013-G1 Program Vehicle as of such date,
the Series 2013-G1 Repurchase Price that would be applicable with respect to
such Lease Vehicle under the terms of the related Series 2013-G1 Manufacturer
Program, assuming that (i) no Depreciation Charges have accrued or have been
applied with respect to such Lease Vehicle under such Series 2013-G1
Manufacturer Program, (ii) the Series 2013-G1 Excess Damage Charges and
Series 2013-G1 Excess Mileage Charges with respect to such Lease Vehicle are
zero, (iii) no minimum holding period applies with respect to such Lease Vehicle
and (iv) all other applicable requirements for return (including the return) of
such Lease Vehicles under such Series 2013-G1 Manufacturer Program have been
complied with.

 

“Minimum Program Term End Date” means, as of any date of determination and with
respect to any Lease Vehicle that is a Series 2013-G1 Program Vehicle as of such
date, the date determined based on the terms of the related Series 2013-G1
Manufacturer Program, assuming compliance with all of the applicable
requirements of such Series 2013-G1 Manufacturer Program, after which either
(i) the Manufacturer may become obligated to repurchase or guarantee the amount
of disposition proceeds realized with respect to such Series 2013-G1 Program
Vehicle or (ii) the price at which the related Manufacturer is obligated to
repurchase such Lease Vehicle or the amount of disposition proceeds that is
guaranteed by such Manufacturer in respect of such Lease Vehicle in either case
pursuant to such Series 2013-G1 Manufacturer Program is first reduced by the
passage of time.

 

“Monthly Base Rent” has the meaning specified in Section 4.2 of the
Series 2013-G1 Lease.

 

“Monthly Blackbook Mark” means, with respect to any Series 2013-G1 Eligible
Vehicle, as of any date Black Book obtains market values that it intends to
return to HVF (or the Series 2013-G1 Administrator on HVF’s behalf), the market
value for the model class and model year of such Series 2013-G1 Eligible Vehicle
(based on such Series 2013-G1 Eligible Vehicle’s actual mileage, as recorded in
Hertz’s fleet management system, and based on the average equipment for such
model class and model year), as quoted in the Blackbook Guide most recently
available as of such date.

 

“Monthly Casualty Report” has the meaning specified in Section 4.6 of the
Series 2013-G1 Lease.

 

“Monthly NADA Mark” means, with respect to any Series 2013-G1 Eligible Vehicle,
as of any date NADA obtains market values that it intends to return to HVF (or
the Series 2013-G1 Administrator on HVF’s behalf), the market value for the
model class and model year of such Series 2013-G1 Eligible Vehicle (based on
such Series 2013-G1 Eligible Vehicle’s actual mileage, as recorded in Hertz’s
fleet management system, and based on the average

 

19

--------------------------------------------------------------------------------


 

equipment for such model class and model year), as quoted in the NADA Guide most
recently available as of such date.

 

“Monthly Servicing Fee” has the meaning specified in Section 6.4 of the
Series 2013-G1 Lease.

 

“Monthly Variable Rent” has the meaning specified in Section 4.5 of the
Series 2013-G1 Lease.

 

“Moody’s” means Moody’s Investors Service.

 

“MSRP” means as of any date of determination, with respect to each Lease
Vehicle, the Manufacturer’s suggested retail price for such Lease Vehicle, as
determined by the Servicer in its reasonable discretion based on such Lease
Vehicle’s characteristics.

 

“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, [Eastern Edition].

 

“Net Book Value” means, with respect to any Lease Vehicle, as of any date of
determination, the excess (if any) of (i) the Capitalized Cost of such Lease
Vehicle over (ii) the Accumulated Depreciation with respect to such Lease
Vehicle, in each case as of such date.

 

“New York UCC” means the UCC in effect in the State of New York.

 

“Nominee” means the party named as such in the Nominee Agreement.

 

“Nominee Agreement” means the Third Amended and Restated Vehicle Title Nominee
Agreement, dated as of November 25, 2013, by and among Hertz Vehicles LLC, HGI,
HVF, Hertz, the Collateral Agent and those various “Nominating Parties” from
time to time party thereto.

 

“Nominee-Servicer” has the meaning specified in the Nominee Agreement.

 

“Non-Franchisee Third Party Sublease Contractual Criteria” means, with respect
to the sublease of Lease Vehicles by a Lessee to a Person other than a
franchisee, the related sublease:

 

(a)         states in writing that it is subject to the terms and conditions of
the Series 2013-G1 Lease and is subject and subordinate in all respects to the
Series 2013-G1 Lease;

 

(b)       does not permit the termination date for such subleased Lease Vehicles
under such sublease to exceed the Maximum Lease Termination Date with respect to
such Lease Vehicle under the Series 2013-G1 Lease;

 

(c)          other than renting such subleased Lease Vehicles to customers in
the ordinary course of such Person’s business, prohibits such Person from
subleasing such Lease Vehicles or otherwise assigning any of its rights

 

20

--------------------------------------------------------------------------------


 

with respect to such Lease Vehicles or assigning any of its rights or
obligations in, to or under such sublease;

 

(d)         limits such sublessee’s use of such subleased Lease Vehicles to
primarily in the United States, with limited use in Canada and Mexico (which
will include all normal course movements of vehicles across borders in
connection with customer rentals and following any such movements until
convenient to return such Lease Vehicles to the United States, in each case in
the sublessee’s course of business);

 

(e)          requires such sublessee to report the location of such subleased
Lease Vehicles no less frequently than weekly and grant inspection rights to the
applicable Lessee upon reasonable request of such Lessee;

 

(f)           prohibits such sublessee from using any such subleased Lease
Vehicles in violation of any laws or regulations or contrary to the provisions
of any applicable insurance policy;

 

(g)          contains an express acknowledgement and agreement from such
sublessee that each such subleased Lease Vehicle is at all times the property of
the Lessor and that such sublessee acquires no right, title or interest in or to
such Lease Vehicle except a leasehold interest with respect to such subleased
Lease Vehicle, subject to the Series 2013-G1 Lease;

 

(h)         allows the Lessor or such Lessee, upon the occurrence of an event of
default pursuant to such sublease, to enter the premises where such subleased
Lease Vehicles may be located and take possession of such subleased Lease
Vehicles;

 

(i)             contains an express covenant from such sublessee that prior to
the date that is one year and one day after the payment of the latest maturing
HVF II Group I Note, it will not institute against or join with any other Person
in instituting against the Lessor, HVF II, the Nominee or the Intermediary, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any Federal or state bankruptcy or similar law;

 

(j)            states that such sublease shall terminate upon the termination of
the Series 2013-G1 Lease; and

 

(k)         requires that the Lease Vehicles subleased under such sublease must
primarily be used in in the course of such Person’s daily car rental business.

 

“Non-Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any (i) Lease Vehicle (a) that was a Series 2013-G1 Non-Program
Vehicle as of its Vehicle Operating Lease Expiration Date, (b) the Vehicle
Operating Lease Expiration Date for which occurred during the Related Month with
respect to such Payment

 

21

--------------------------------------------------------------------------------


 

Date, (c) the Vehicle Operating Lease Expiration Date for which did not occur
due to a sale by HVF pursuant to the Series 2013-G1 Lease or the Purchase
Agreement, and (d) that did not become a Casualty, an Ineligible Vehicle or a
Reallocated Vehicle during such Related Month, an amount equal to (I) the sum of
all Program Vehicle Special Default Payment Amounts payable by the Lessees on
such Payment Date and the eleven (11) Payment Dates preceding such Payment Date
divided by (II) the number of Series 2013-G1 Program Vehicles that were turned
back to Manufacturers or sold through auctions conducted by or through
Series 2013-G1 Manufacturers during the twelve (12) Related Months with respect
to such twelve (12) Payment Dates and (ii) any other Lease Vehicle, zero.

 

“Nonconforming Lease Vehicle” means any vehicle made available for lease by the
Lessor to the applicable Lessee pursuant to a Lease Vehicle Acquisition Schedule
that does not conform in all material respects to the Basic Lease Vehicle
Information with respect to such vehicle.

 

“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.

 

“Note Register” means the register of the Series 2013-G1 Note maintained by the
Registrar.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

 

“Operating Lease Commencement Date” has the meaning specified in Section 3.2 of
the Series 2013-G1 Lease.

 

“Operating Lease Expiration Date” has the meaning specified in Section 3.2 of
the Series 2013-G1 Lease.

 

“Opinion of Counsel” means a written and signed opinion from legal counsel who
is acceptable to the Trustee, which counsel may be an employee of or counsel to
Hertz or any Affiliate thereof.  For the avoidance of doubt, the term “Opinion
of Counsel” shall not include any opinion not bearing a handwritten signature.

 

“Other Segregated Series of Notes” means all Segregated Series of Notes other
than the Series 2013-G1 Note.

 

“Outstanding” means with respect to the Series 2013-G1 Note, the Series 2013-G1
Notes theretofore authenticated and delivered under the Base Indenture and the
Series 2013-G1 Supplement.

 

“Past Due Amounts” means, with respect to any Series 2013-G1 Manufacturer, the
amount that such Series 2013-G1 Manufacturer shall have failed to pay when due
under such Series 2013-G1 Manufacturer’s Series 2013-G1 Manufacturer Program
with respect to a Series 2013-G1 Eligible Vehicle turned in to such
Series 2013-G1 Manufacturer with respect to which such failure shall have
continued for more than one hundred twenty (120) days following the Due Date.

 

22

--------------------------------------------------------------------------------


 

“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on December 26,
2013.

 

“Permitted Lessee” has the meaning specified in Section 12 of the Series 2013-G1
Lease.

 

“Permitted Lien” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations that
are not more than thirty days past due or are being contested in good faith and
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP and (iii) Liens
in favor of the Trustee pursuant to the Base Indenture and any Series Supplement
(as defined in the Base Indenture) and Liens in favor of the Collateral Agent
pursuant to the Collateral Agency Agreement.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.

 

“Plan” means any “employee pension benefit plan”, as such term is defined in
ERISA, that is subject to Title IV of ERISA (other than a “multiemployer plan”,
as defined in Section 4001 of ERISA) and to which any company in the Controlled
Group has liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Pledged Equity Collateral Agent” means any trustee or collateral agent acting
on behalf of any Pledged Equity Secured Party with respect to any of the SPV
Issuer Equity.

 

“Pledged Equity Lender” means any Person who is a lender with respect to
indebtedness of Hertz or any of its Affiliates where such indebtedness is
secured by any of the SPV Issuer Equity.

 

“Pledged Equity Secured Party” means any Person who is (i) a secured party under
a Pledged Equity Security Agreement or (ii) a Pledged Equity Lender.

 

“Pledged Equity Security Agreement” means any security agreement or
intercreditor agreement with respect to any indebtedness of Hertz or any of its
Affiliates where such indebtedness is secured by any of the SPV Issuer Equity.

 

“Pledged Master Collateral” has the meaning specified in the Collateral Agency
Agreement.

 

“Pre-VOLCD Program Vehicle Depreciation Amount” means, as of any date of
determination, with respect to (a) any Lease Vehicle that was a Series 2013-G1
Program Vehicle as of the Vehicle Operating Lease Commencement Date with respect
to such Lease Vehicle and

 

23

--------------------------------------------------------------------------------


 

was not, prior to such Vehicle Operating Lease Commencement Date, leased by
Hertz or any Affiliate thereof to Hertz or any Affiliate thereof, an amount
equal to the excess, if any, of (i) the depreciation charges scheduled to accrue
pursuant to the terms of the Series 2013-G1 Manufacturer Program with respect to
such Lease Vehicle, if any, prior to such Vehicle Operating Lease Commencement
Date over (ii) all payments in respect of clause (i) made by the Lessee to the
Lessor pursuant to Section 4.7.1 of the Series 2013-G1 Lease or Section 4.9 of
the Series 2013-G1 Lease on or prior to such date and (b) any other Lease
Vehicle, zero.

 

“Principal Amount” means, with respect to the Series 2013-G1 Note, the
“Series 2013-G1 Principal Amount”.

 

“Program Vehicle” means a Series 2013-G1 Program Vehicle.

 

“Program Vehicle Depreciation Assumption True-Up Amount” means, as of any date
of determination, with respect to:

 

(i) any Lease Vehicle (x) that was a Series 2013-G1 Program Vehicle as of the
Vehicle Operating Lease Commencement Date for such Lease Vehicle, and (y) to
which an Estimation Period applied, during which one or more calendar months
ended, and which Estimation Period has ended as of such date, an amount equal
to:

 

(a) an amount equal to the aggregate of all Base Rent that would have been paid
with respect to such Lease Vehicle calculated utilizing the Depreciation Charge
that would have been applicable to such Lease Vehicle pursuant to the
Series 2013-G1 Manufacturer Program related to such Lease Vehicle for the period
during which such Initially Estimated Depreciation Charges were utilized, had
such Depreciation Charge been known, or otherwise available, to the Servicer
during such period; minus

 

(b) the aggregate of all Monthly Base Rent with respect to such Lease Vehicle
paid or payable prior to such date calculated utilizing the Initially Estimated
Depreciation Charges with respect to such Lease Vehicle; and

 

(ii) any other Lease Vehicle, zero.

 

“Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any Lease Vehicle (a) that was a Series 2013-G1 Program Vehicle
on its Turnback Date and (b) with respect to which such Turnback Date occurred
during the Related Month with respect to such Payment Date, an amount equal to
the sum of the Series 2013-G1 Excess Damage Charges and Series 2013-G1 Excess
Mileage Charges with respect to such Lease Vehicle, if any.

 

“Purchase Agreement” means the Master Purchase and Sale Agreement, dated as of
November 25, 2013, by and among Hertz, HGI, HVF and those various “New
Transferors” from time to time party thereto.

 

“Qualified Insurer” means a financially sound and responsible insurance company
duly authorized and licensed where required by law to transact business and
having a general policy rating of “A” or better by A.M. Best Company, Inc.

 

24

--------------------------------------------------------------------------------


 

“Qualified Intermediary” means a Person satisfying the requirements for a
“qualified intermediary” within the meaning of Section 1031 of the Code and the
regulations thereunder.

 

“Rating Agency” means, with respect to any HVF II Series of Group I Notes, any
“Rating Agency” as defined in the applicable HVF II Group I Series Supplement.

 

“Rating Agency Condition” means all Series-Specific Rating Agency Conditions.

 

“RCFC” means Rental Car Finance Corp., an Oklahoma corporation (for the
avoidance of doubt, including its successors by operation of a statutory
conversion to a limited liability company).

 

“RCFC Nominee Agreement” means the executed agreement substantively in the form
attached as Exhibit E to the Series 2013-G1 Supplement.

 

“RCFC Nominee Applicability Period” means the period commencing on and including
the RCFC Nominee Trigger Date and ending on and including the date immediately
preceding the RCFC Nominee Sunset Date.

 

“RCFC Nominee Non-Qualified Period” means the period commencing on and including
the RCFC Nominee Trigger Date and ending on and including the date immediately
preceding the RCFC Nominee Qualification Date.

 

“RCFC Nominee Qualification Date” means the first date to occur following the
RCFC Nominee Trigger Date on which fewer than 500 Vehicles are titled in the
name of RCFC pursuant to the RCFC Nominee Agreement.

 

“RCFC Nominee Sunset Date” means the first date to occur following the RCFC
Nominee Trigger Date on which no Vehicle is titled in the name of RCFC pursuant
to the RCFC Nominee Agreement.

 

“RCFC Nominee Trigger Date” means the first date on which (i) the RCFC Nominee
Agreement has been executed, (ii) the organizational documents of RCFC have been
revised to be substantially in the form attached as Exhibit F to the
Series 2013-G1 Supplement, (iii) HVF has delivered or caused to be delivered to
the Trustee an Opinion of Counsel stating that RCFC would not be substantively
consolidated with any immediate and direct parent (as of such date) of RCFC as a
result of an Event of Bankruptcy with respect to any such parent, (iv) RCFC has
delivered to HVF and the Trustee a written acknowledgment of RCFC’s obligations
under Section 15 of the Series 2013-G1 Lease, (v) an Authorized Officer of HVF
has certified in writing to the Trustee that RCFC has no Indebtedness
outstanding (other than any contingent indemnification obligations to financing
parties under the RCFC Securitization Documents that by their terms survive the
termination thereof and other than any Indebtedness under RCFC’s Series 2010-3
Variable Funding Rental Car Asset Backed Notes that will be refinanced with the
proceeds of the issuance of a new HVF II Series of Group I Notes or an increase
in the outstanding principal amount of an existing HVF II Series of Group I
Notes), (vi) an Authorized Officer of HVF has certified in writing to the
Trustee that RCFC is not subject to any Liens

 

25

--------------------------------------------------------------------------------


 

(other than Permitted Liens) and, together with such certification, has
delivered UCC lien search results in its jurisdiction of incorporation
consistent with such certification, and (vii) RCFC shall have delivered or
caused to be delivered to the Trustee an Opinion of Counsel stating that a
United States court of appropriate jurisdiction would determine that only bare
legal title in the vehicles titled in the name of RCFC pursuant to the RCFC
Nominee Agreement, as opposed to any beneficial economic interest in such
vehicles, would become property of RCFC’s bankruptcy estate if RCFC were to
become a debtor under the Bankruptcy Code.

 

“RCFC Nominee-Servicer” means the “Nominee-Servicer” as defined in the RCFC
Nominee Agreement.

 

“RCFC POA Revocation Party” means the “POA Revocation Party” as defined in the
RCFC Nominee Agreement.

 

“RCFC Securitization Documents” means the amended and restated base indenture
dated as of February 14, 2007 between RCFC, as issuer and Deutsche Bank Trust
Company Americas, as trustee, as amended through the RCFC Nominee Trigger Date,
together with each series supplement thereunder.

 

“Reallocating Lessee” has the meaning specified in Section 2.2(a) of the
Series 2013-G1 Lease.

 

“Reallocated Vehicle” has the meaning specified in Section 2.2(a) of the
Series 2013-G1 Lease.

 

“Redesignation to Non-Program Amount” has the meaning specified in
Section 2.5(e) of the Series 2013-G1 Lease.

 

“Redesignation to Program Amount” has the meaning specified in Section 2.5(f) of
the Series 2013-G1 Lease.

 

“Rejection Date” has the meaning specified in Section 2.1(d) of the
Series 2013-G1 Lease.

 

“Rejected Vehicle” has the meaning specified in Section 2.1(d) of the
Series 2013-G1 Lease.

 

“Related Month” means, (i) with respect to any Payment Date or Determination
Date, the most recently ended calendar month and (ii) with respect to any other
date, the calendar month in which such date occurs; provided, however, that with
respect to the preceding clause (i), the initial Related Month shall be the
period from and including the Series 2013-G1 Closing Date to and including the
last day of the calendar month in which the Series 2013-G1 Closing Date occurs.

 

“Relinquished Property Rights” has the meaning specified in Section 4.1(a) of
the Series 2013-G1 Supplement.

 

26

--------------------------------------------------------------------------------


 

“Relinquished Property Subject to Liability” has the meaning specified in the
Master Exchange Agreement.

 

“Rent” means Base Rent and Monthly Variable Rent, collectively.

 

“Reportable Event” has the meaning specified in Title IV of ERISA.

 

“Required Rating” means:

 

(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group I Notes), a
short-term certificate of deposit rating of at least “R-1H” from DBRS and a
long-term unsecured debt rating of at least “AA(L)” from DBRS;

 

(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II
Series of Group I Notes “Outstanding” (as such term is defined in the HVF II
Group I Series Supplement with respect to such HVF II Series of Group I Notes),
a short-term certificate of deposit rating of at least “P-1” from Moody’s and a
long-term unsecured debt rating of at least “A2” from Moody’s;

 

(iii) for so long as Fitch is a Rating Agency with respect to any HVF II
Series of Group I Notes “Outstanding” (as such term is defined in the HVF II
Group I Series Supplement with respect to such HVF II Series of Group I Notes),
a short-term certificate of deposit rating of at least “F1+” from Fitch and a
long-term unsecured debt rating of at least “AA-” from Fitch; and

 

(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group I Notes), a
short-term certificate of deposit rating of at least “A-1+” from S&P and a
long-term unsecured debt rating of at least “AA-” from S&P.

 

“Required Standstill Provisions” means with respect to any Pledged Equity
Security Agreement and with respect to any Pledged Equity Secured Party and
Pledged Equity Collateral Agent thereunder, terms pursuant to which such Pledged
Equity Secured Party and Pledged Equity Collateral Agent agree substantially to
the effect that:

 

(a) prior to the date that is one year and one day after the payment in full of
all of the Series 2013-G1 Note Obligations,

 

(i) such Pledged Equity Collateral Agent and each Pledged Equity Secured Party
shall not be entitled at any time to (A) institute against, or join any other
person in instituting against HVF any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other similar proceeding under the laws
of the United States or any State thereof or of any foreign jurisdiction,
(B) transfer and register any of the SPV Issuer Equity in the name of such
Pledged Equity Collateral Agent or a Pledged Equity Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the

 

27

--------------------------------------------------------------------------------


 

bankruptcy or insolvency of Hertz or any of its Subsidiaries, (D) exercise any
voting rights granted or appurtenant to such SPV Issuer Equity or (E) enforce
any right that the holder such SPV Issuer Equity might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of HVF
and

 

(ii) each of such Pledged Equity Collateral Agent and each other Pledged Equity
Secured Party waives and releases any right to (A) require that HVF be in any
manner merged, combined, collapsed or consolidated with or into Hertz or any of
its Subsidiaries, including by way of substantive consolidation in a bankruptcy
case or similar proceeding, (B) require that the status of HVF as a separate
entity be in any respect disregarded, (C) contest or challenge, or join any
other Person in contesting or challenging, the transfers of any securitization
assets from Hertz or any of its Subsidiaries to HVF, whether on grounds that
such transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by HVF to any Person as other than a “true lease”;

 

(b) upon the transfer by Hertz or any of its Subsidiaries (other than HVF or any
other special purpose subsidiary of Hertz) of securitization assets to HVF or
any other such special purpose subsidiary in a securitization as permitted under
such Pledged Equity Security Agreement, any liens with respect to such
securitization assets arising under the loan and security documentation with
respect to such Pledged Equity Security Agreement shall automatically be
released (and the Pledged Equity Collateral Agent is authorized to execute and
enter into any such releases and other documents as Hertz may reasonably request
in order to give effect thereto);

 

(c) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party shall take no action related to any SPV Issuer Equity that would cause HVF
to breach any of its covenants in its certificate of formation, limited
liability company agreement, limited partnership agreement or in any other
Series 2013-G1 Related Document or to be unable to make any representation in
any such document;

 

(d) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party acknowledges that it has no interest in, and will not assert any interest
in, the assets owned by HVF other than, following a transfer of any pledged SPV
Issuer Equity to the Pledged Equity Collateral Agent in connection with any
exercise of remedies pursuant to such Pledged Equity Security Agreement, the
right to receive lawful dividends or other distributions when paid by HVF from
lawful sources and in accordance with the Series 2013-G1 Related Documents and
the rights of a member of HVF; and

 

(e) each such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party agree and acknowledge that: (i) each of the Trustee, the Collateral Agent
and any other agent and/or trustee acting on behalf of the Noteholders is an
express third party beneficiary with respect to the provisions set forth in
clause (a) above and (ii) each

 

28

--------------------------------------------------------------------------------


 

of the Trustee, the Collateral Agent and any other agent and/or trustee acting
on behalf of the Noteholders shall have the right to enforce compliance by the
Pledged Equity Collateral Agent and each Pledged Equity Secured Party with
respect to any of the foregoing clauses (a) through (d).

 

“Required Trust Rating” means:

 

(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group I Notes), a long
term deposits rating of at least “BBB(L)” from DBRS;

 

(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II
Series of Group I Notes “Outstanding” (as such term is defined in the HVF II
Group I Series Supplement with respect to such HVF II Series of Group I Notes),
a long term deposits rating of at least “Baa3” from Moody’s;

 

(iii) for so long as Fitch is a Rating Agency with respect to any HVF II
Series of Group I Notes “Outstanding” (as such term is defined in the HVF II
Group I Series Supplement with respect to such HVF II Series of Group I Notes),
a long term deposits rating of at least “BBB-” from Fitch; and

 

(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group I Notes), a long
term deposits rating of at least “BBB-” from S&P.

 

“Requirement of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local.

 

“Resigning Lessee” has the meaning specified in Section 26 of the Series 2013-G1
Lease.

 

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Intermediary” has the meaning specified in the Preamble of the
Series 2013-G1 Supplement.

 

“Segregated Note” means one or more segregated Series of Rental Car Asset Backed
Notes.

 

29

--------------------------------------------------------------------------------


 

“Segregated Noteholder” means the Person in whose name a Segregated Note is
registered in the Note Register.

 

“Segregated Series 2013-G1 Documents” means each Series 2013-G1 Related Document
relating solely to the Series 2013-G1 Note or the Series 2013-G1 Collateral.

 

“Segregated Series Lease” means any lease relating to a Segregated Series of
Notes, between HVF, as lessor thereunder, and Hertz, as lessee and as servicer,
as the same may be amended, restated, modified or supplemented from time to time
in accordance with its terms.

 

“Segregated Series of Notes” or “Segregated Series” means each Series of
Segregated Notes issued and authenticated pursuant to the Base Indenture and the
applicable Segregated Series Supplement.

 

“Segregated Series Supplement” means any series supplement relating to a
Segregated Series of Notes.

 

“Series 2013-G1 Administration Agreement” means the Amended and Restated
Administration Agreement, dated as of the Series 2013-G1 Restatement Effective
Date, by and among the Series 2013-G1 Administrator, HVF and the Trustee.

 

“Series 2013-G1 Administrator” means Hertz, in its capacity as the administrator
under the Series 2013-G1 Administration Agreement.

 

“Series 2013-G1 Administrator Default” means any of the events described in
Section 9(b) of the Series 2013-G1 Administration Agreement.

 

“Series 2013-G1 Advance Rate” means 95%.

 

“Series 2013-G1 Aggregate Asset Amount” means, as of any date of determination,
the amount equal to the sum of each of the following:

 

(i)                                     the aggregate Net Book Value of all
Series 2013-G1 Eligible Vehicles as of such date;

 

(ii)                                  the aggregate amount of all Series 2013-G1
Manufacturer Receivables as of such date;

 

(iii)                               the Series 2013-G1 Cash Amount as of such
date; and

 

(iv)                              the Series 2013-G1 Due and Unpaid Lease
Payment Amount as of such date.

 

“Series 2013-G1 Amortization Events” has the meaning specified in Section 10.1
of the Series 2013-G1 Supplement.

 

30

--------------------------------------------------------------------------------


 

“Series 2013-G1 Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2013-G1 Principal Amount as of such
date divided by the Series 2013-G1 Advance Rate.

 

“Series 2013-G1 Backstop Date” means, with respect to any Series 2013-G1 Program
Vehicle subject to a Series 2013-G1 Guaranteed Depreciation Program that has
been turned back under such Series 2013-G1 Guaranteed Depreciation Program, the
date on which the Series 2013-G1 Manufacturer of such Series 2013-G1 Program
Vehicle is obligated to purchase such Series 2013-G1 Program Vehicle in
accordance with the terms of such Series 2013-G1 Guaranteed Depreciation
Program.

 

“Series 2013-G1 Carrying Charges” means, for any Payment Date, without
duplication, the sum of:

 

(a)         the product of (i) the Series 2013-G1 Percentage and (ii) all fees,
expenses and other amounts payable by HVF to the Trustee under the Base
Indenture or to a Qualified Intermediary under the Master Exchange Agreement,

 

(b)         the Monthly Servicing Fee payable by HVF to the Servicer pursuant to
the Series 2013-G1 Lease on such Payment Date,

 

(c)          all reasonable out-of-pocket costs and expenses of HVF incurred in
connection with the issuance of the Series 2013-G1 Note,

 

(d)         all fees, expenses and other amounts payable by HVF under the
Segregated Series 2013-G1 Documents,

 

(e)          the product of (i) all reasonable out-of-pocket costs and expenses
of HVF incurred in connection with the execution, delivery and performance
(including the enforcement, waiver or amendment) of the Related Documents (other
than any Related Documents relating solely to one or more Series of Notes and/or
Other Segregated Series of Notes) and (ii) the Series 2013-G1 Percentage, and

 

(f)           any accrued Series 2013-G1 Carrying Charges that remain unpaid as
of the immediately preceding Payment Date (after giving effect to all
distributions in respect of such Payment Date).

 

“Series 2013-G1 Cash Amount” means, as of any date of determination, the amount
of cash on deposit in and Permitted Investments credited to any of the
Series 2013-G1 Collection Account or any Series 2013-G1 HVF Segregated Exchange
Account.

 

“Series 2013-G1 Closing Date” means November 25, 2013.

 

“Series 2013-G1 Collateral” means the Series 2013-G1 HVF Segregated Vehicle
Collateral and the Series 2013-G1 Indenture Collateral.

 

“Series 2013-G1 Collateral Agreements” means, the Series 2013-G1 Lease, the
Series 2013-G1 Supplemental Documents, the Purchase Agreement, the
Series 2013-G1

 

31

--------------------------------------------------------------------------------


 

Administration Agreement, the Nominee Agreement, the Indemnification Agreement,
the LLC Agreement, the HVF Credit Facility, the Master Exchange Agreement, the
Escrow Agreement and, as of any date during the RCFC Nominee Applicability
Period, the RCFC Nominee Agreement.

 

“Series 2013-G1 Collections” means all payments on or in respect of the
Series 2013-G1 Collateral.

 

“Series 2013-G1 Collection Account” has the meaning specified in
Section 6.1(a) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Collection Account Collateral” has the meaning specified in
Section 4.1(a)(ii) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Commitment Termination Date” means November 25, 2043 or such
other date as the parties hereto may agree in writing.

 

“Series 2013-G1 Daily Collection Report” has the meaning specified in
Section 6.1(a) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Daily Interest Amount” means, for any day in a Series 2013-G1
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2013-G1 Note Rate for such Series 2013-G1 Interest Period and (ii) the
Series 2013-G1 Principal Amount as of the close of business on such date divided
by (b) 30.

 

“Series 2013-G1 Deficiency Amount” has the meaning specified in Section 7.2 of
the Series 2013-G1 Supplement.

 

“Series 2013-G1 Deposit Date” has the meaning specified in Section 7.1 of the
Series 2013-G1 Supplement.

 

“Series 2013-G1 Due and Unpaid Lease Payment Amount” means, as of any date of
determination, the sum of all amounts known by the Servicer to be due and
payable by the Lessees to HVF on either of the next two succeeding Payment Dates
pursuant to Section 4.7 of the Series 2013-G1 Lease as of such date (other than
(i) Monthly Base Rent payable on the second such succeeding Payment Date and
(ii) Monthly Variable Rent), together with all amounts (other than Monthly
Variable Rent) due and unpaid as of such date by the Lessees to HVF pursuant to
Section 4.7 of the Series 2013-G1 Lease.

 

“Series 2013-G1 Eligible Vehicle” means a passenger automobile, van or
light-duty truck that is owned by HVF and leased by HVF to any Lessee pursuant
to the Series 2013-G1 Lease:

 

(i)                                     that is not older than seventy-two (72)
months from December 31 of the calendar year preceding the model year of such
passenger automobile, van or light-duty truck;

 

(ii)                                  the Certificate of Title for which is in
the name of:

 

32

--------------------------------------------------------------------------------


 

(a)         HVF (or, the application therefor has been submitted to the
appropriate state authorities for such titling or retitling);

 

(b)         the Nominee, as nominee titleholder for HVF (or, the application
therefor has been submitted to the appropriate state authorities for such
titling or retitling); or

 

(c)          on any date on or after the RCFC Nominee Trigger Date, RCFC, as
nominee titleholder for HVF (or, the application therefor has been submitted to
the appropriate state authorities for such titling or retitling);

 

(iii)                               that is owned by HVF free and clear of all
Liens (other than Series 2013-G1 Permitted Liens);

 

(iv)                              that is designated on the Collateral
Servicer’s computer systems as leased under such Series 2013-G1 Lease in
accordance with the Collateral Agency Agreement; and

 

(v)                                 that, if purchased by HVF pursuant to the
Purchase Agreement, was purchased by HVF from HGI.

 

“Series 2013-G1 Excess Damage Charges” means, with respect to any Series 2013-G1
Program Vehicle, the amount charged or deducted from the Series 2013-G1
Repurchase Price by the Manufacturer of such Series 2013-G1 Eligible Vehicle due
to:

 

(a)                                 damage over a prescribed limit,

 

(b)                                 if applicable, damage not subject to a
prescribed limit, and

 

(c)                                  missing equipment,

 

in each case, with respect to such Series 2013-G1 Eligible Vehicle at the time
that such Series 2013-G1 Eligible Vehicle is turned back to such Manufacturer or
its agent under the applicable Series 2013-G1 Manufacturer Program.

 

“Series 2013-G1 Excess Mileage Charges” means, with respect to any
Series 2013-G1 Program Vehicle, the amount charged or deducted from the
Series 2013-G1 Repurchase Price, by the Manufacturer of such Series 2013-G1
Eligible Vehicle due to the fact that such Series 2013-G1 Eligible Vehicle has
mileage over a prescribed limit at the time that such Series 2013-G1 Eligible
Vehicle is turned back to such Manufacturer or its agent pursuant to the
applicable Series 2013-G1 Manufacturer Program.

 

“Series 2013-G1 Exchange Account Amounts” means the amount of cash and
Series 2013-G1 Permitted Investments on deposit in any Series 2013-G1 HVF
Segregated Exchange Account as of the applicable date of determination.

 

33

--------------------------------------------------------------------------------


 

“Series 2013-G1 Excluded Payments” means

 

(a)                                 all incentive payments payable by a
Manufacturer to purchase Series 2013-G1 Eligible Vehicles (but not any amounts
payable by a Manufacturer as an incentive for selling Series 2013-G1 Program
Vehicles outside of the related Series 2013-G1 Manufacturer Program),

 

(b)                                 all amounts payable by a Manufacturer as
compensation for the preparation of newly delivered vehicles,

 

(c)                                  all amounts payable by a Manufacturer as
compensation for interest payable after the purchase price for a Series 2013-G1
Eligible Vehicle is paid;

 

(d)                                 all amounts payable by a Manufacturer in
reimbursement for warranty work performed by or on behalf of HVF on the
Series 2013-G1 Eligible Vehicles; and

 

(e)                                  all amounts payable by a Manufacturer in
connection with marketing assistance related to any Series 2013-G1 Program
Vehicle.

 

“Series 2013-G1 Financing Source and Beneficiary Supplement” means the Financing
Source and Beneficiary Supplement to the Collateral Agency Agreement, dated as
of November 25, 2013, by and among HVF, HVF II, the HVF II Trustee and the
Collateral Agent.

 

“Series 2013-G1 General Intangibles Collateral” means HVF’s right, title and
interest in, to and under all of the assets, property and interests in property,
whether now owned or hereafter acquired or created, as described in Sections
4.1(i) and (v) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Guaranteed Depreciation Program” means a guaranteed depreciation
program pursuant to which a Manufacturer has agreed to:

 

(a)                                 facilitate the sale of Series 2013-G1
Eligible Vehicles manufactured by it or one of its Affiliates that are turned
back during a specified period (or, if not sold during such period, repurchase
such Series 2013-G1 Eligible Vehicles); and

 

(b)                                 pay the excess, if any, of the guaranteed
payment amount (for the avoidance of doubt, net of any applicable excess mileage
or excess damage charges) with respect to any such Series 2013-G1 Eligible
Vehicle calculated as of the Turnback Date in accordance with the provisions of
such guaranteed depreciation program over the proceeds realized from such sale
as calculated in accordance with such guaranteed depreciation program.

 

“Series 2013-G1 HVF Segregated Exchange Account” means any HVF Segregated
Exchange Account that receives funds relating to Relinquished Property Proceeds
and Relinquished Property Subject to Liability from a Series 2013-G1 Eligible
Vehicle, or if

 

34

--------------------------------------------------------------------------------


 

succeeded or replaced by another account, such successor or replacement
account.  Each such Series 2013-G1 HVF Segregated Exchange Account shall receive
funds relating solely to the Series 2013-G1 Collateral.

 

“Series 2013-G1 HVF Segregated Liened Vehicle Collateral” means, as of any date
of determination, the Series 2013-G1 HVF Segregated Vehicle Collateral other
than the Series 2013-G1 HVF Segregated Non-Liened Vehicle Collateral as of such
date.

 

“Series 2013-G1 HVF Segregated Non-Liened Vehicle Collateral” means, as of any
date of determination, the portion of the Series 2013-G1 HVF Segregated Vehicle
Collateral relating to Related Vehicles that are designated by the Collateral
Servicer as of such date as “Non-Liened Vehicles” (as defined in the Collateral
Agency Agreement) in accordance with the Collateral Agency Agreement.

 

“Series 2013-G1 HVF Segregated Vehicle Collateral” means the Related Master
Collateral with respect to The Bank of New York Mellon, acting on behalf of the
Series 2013-G1 Noteholder, as a Financing Source pursuant to the Series 2013-G1
Financing Source and Beneficiary Supplement under the Collateral Agency
Agreement.  The Series 2013-G1 HVF Segregated Vehicle Collateral shall be the
HVF Segregated Vehicle Collateral with respect to the Series 2013-G1 Note.

 

“Series 2013-G1 Indenture Collateral” has the meaning specified in
Section 4.1(a) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Initial Principal Amount” means the aggregate initial principal
amount of the Series 2013-G1 Note, which is $2,350,000,000.00.

 

“Series 2013-G1 Interest Collections” means on any date of determination all
Series 2013-G1 Collections which represent payments of Monthly Variable Rent
under the Series 2013-G1 Lease plus any amounts earned on Series 2013-G1
Permitted Investments in the Series 2013-G1 Collection Account that are
available for distribution on such date.

 

“Series 2013-G1 Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided, however, that the initial Series 2013-G1 Interest
Period shall commence on and include the Series 2013-G1 Closing Date and end on
and include December 15, 2013.

 

“Series 2013-G1 Lease” means the Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement (Series 2013-G1), dated as of
October 31, 2014, between HVF, as lessor thereunder, each Lessee and Hertz, as
servicer and guarantor.

 

“Series 2013-G1 Lease Payment Default” means the occurrence of any event
described in Section 9.1.1 of the Series 2013-G1 Lease.

 

“Series 2013-G1 Manufacturer” means each Person that has manufactured a
Series 2013-G1 Eligible Vehicle.

 

35

--------------------------------------------------------------------------------


 

“Series 2013-G1 Manufacturer Event of Default” means with respect to any
Series 2013-G1 Manufacturer:

 

(i) there shall be Past Due Amounts owing to Hertz, HGI, HVF or the Intermediary
with respect to such Series 2013-G1 Manufacturer in an amount equal to or
greater than $50,000,000, which amount shall be calculated net of Past Due
Amounts (not to exceed $50,000,000 in the aggregate) (A) that are the subject of
a good faith dispute as evidenced in writing by Hertz, HGI, HVF or the
Series 2013-G1 Manufacturer questioning the accuracy of amounts paid or payable
in respect of certain Series 2013-G1 Eligible Vehicles tendered for repurchase
under a Series 2013-G1 Manufacturer Program (as distinguished from any dispute
relating to the repudiation by such Series 2013-G1 Manufacturer generally of its
obligations under such Series 2013-G1 Manufacturer Program or the assertion by
such Series 2013-G1 Manufacturer of the invalidity or unenforceability as
against it of such Series 2013-G1 Manufacturer Program) and (B) with respect to
which Hertz, HGI or HVF, as the case may be, has provided adequate reserves as
reasonably determined by such Person;

 

(ii) the occurrence and continuance of an Event of Bankruptcy with respect to
such Series 2013-G1 Manufacturer; provided that, a Series 2013-G1 Manufacturer
Event of Default that occurs pursuant to this clause (ii) shall be deemed to no
longer be continuing on and after the date such Series 2013-G1 Manufacturer
assumes its Series 2013-G1 Manufacturer Program in accordance with the
Bankruptcy Code; or

 

(iii) the termination of such Series 2013-G1 Manufacturer’s Series 2013-G1
Manufacturer Program or the failure of such Series 2013-G1 Manufacturer’s
Series 2013-G1 Repurchase Program or Series 2013-G1 Guaranteed Depreciation
Program to qualify as a Series 2013-G1 Manufacturer Program.

 

“Series 2013-G1 Manufacturer Program” means at any time any Series 2013-G1
Repurchase Program or Series 2013-G1 Guaranteed Depreciation Program that is in
full force and effect with a Series 2013-G1 Manufacturer and that, in any such
case, satisfies the Series 2013-G1 Required Contractual Criteria.

 

“Series 2013-G1 Manufacturer Receivable” means any amount payable to HVF or the
Intermediary by a Series 2013-G1 Manufacturer in respect of or in connection
with the disposition of a Series 2013-G1 Program Vehicle, other than any such
amount that does not (directly or indirectly) constitute any portion of the
Series 2013-G1 Collateral.

 

“Series 2013-G1 Material Adverse Effect” means, with respect to any occurrence,
event or condition applicable to any party to any Series 2013-G1 Related
Document:

 

(i)                                     a material adverse effect on the ability
of HVF or any Affiliate of HVF that is a party to any of the Series 2013-G1
Related Documents to perform its obligations under such Series 2013-G1 Related
Documents;

 

(ii)                                  a material adverse effect on HVF’s
ownership interest or beneficial ownership interest, as applicable, in the
Series 2013-G1 Collateral or on the ability of HVF to grant a Lien on any
after-acquired property that would constitute Series 2013-G1 Collateral; or

 

36

--------------------------------------------------------------------------------


 

(iii)                               a material adverse effect on (A) the
validity or enforceability of any Series 2013-G1 Related Document or (B) the
validity, perfection or priority of the lien of the Trustee in the
Series 2013-G1 Indenture Collateral or of the Collateral Agent in the
Series 2013-G1 HVF Segregated Liened Vehicle Collateral (other than in an
immaterial portion of the Series 2013-G1 HVF Segregated Liened Vehicle
Collateral), other than, in each case, a material adverse effect on any such
priority arising due to the existence of a Series 2013-G1 Permitted Lien.

 

“Series 2013-G1 Maximum Principal Amount” means, $15,000,000,000.00, as such
amount may be increased or reduced from time to time pursuant to a written
agreement between HVF and HVF II; provided that, no reduction shall cause the
Series 2013-G1 Maximum Principal Amount to be less than (i) the Series 2013-G1
Principal Amount or (ii) the Aggregate Group I Principal Amount.

 

Series 2013-G1 Monthly Administration Fee” means, with respect to any Payment
Date, the fee payable to the Series 2013-G1 Administrator on such Payment Date
as compensation for the performance of the Series 2013-G1 Administrator’s
obligations under the Series 2013-G1 Administration Agreement.

 

“Series 2013-G1 Monthly Interest” means, with respect to any Payment Date, the
sum of (i) the Series 2013-G1 Daily Interest Amount for each day in the related
Series 2013-G1 Interest Period, plus (ii) all previously due and unpaid amounts
described in clause (i) with respect to prior Series 2013-G1 Interest Periods
(together with interest on such unpaid amounts required to be paid in this
clause (ii) at the Series 2013-G1 Note Rate).

 

“Series 2013-G1 Monthly Servicing Certificate” has the meaning specified in
Section 5.1(b) of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Non-Program Vehicle” means, as of any date of determination, a
Series 2013-G1 Eligible Vehicle that is not a Series 2013-G1 Program Vehicle as
of such date.

 

“Series 2013-G1 Note” means the Series 2013-G1 Variable Funding Rental Car Asset
Backed Note, executed by HVF and authenticated by or on behalf of the Trustee,
substantially in the form of Exhibit A hereto.

 

“Series 2013-G1 Note Obligations” means all principal, interest and other
amounts, at any time and from time to time, owing by HVF on the Series 2013-G1
Note and all costs, fees and expenses payable by, or obligations of, HVF under
the Series 2013-G1 Supplement and/or the Series 2013-G1 Related Documents (other
than any portions thereof relating solely to any Series of Indenture Notes other
than the Series 2013-G1 Note).

 

“Series 2013-G1 Note Rate” means, with respect to any Series 2013-G1 Interest
Period, the monthly interest rate equal to the sum of:

 

(a)                                 1/12 of the Additional Spread Percentage as
of the first day of such Series 2013-G1 Interest Period and

 

37

--------------------------------------------------------------------------------


 

(b)                                 percentage equivalent of a fraction,

 

(x)                                 the numerator of which is equal to the
product of:

 

(A)                         the sum of:

 

(1)                           the aggregate amount of interest payable by HVF II
on any HVF II Series of Group I Notes in respect of such Series 2013-G1 Interest
Period on the next succeeding Payment Date (excluding any amounts previously
paid pursuant to Section 7.3) of the Series 2013-G1 Supplement,

 

(2)                           all unpaid fees, costs, expenses and indemnities
payable by HVF II on or prior to such Payment Date pursuant to the HVF II Group
I Notes in respect of all HVF II Series of Group I Notes and any of the other
HVF II Agreements (including any amounts payable by HVF II to any Person
providing credit enhancement for any HVF II Series of Group I Notes),

 

(3)                           all unreimbursed out-of-pocket costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by HVF II in
connection with the administration, enforcement, waiver or amendment of the HVF
II Group I Indenture as it relates to any HVF II Series of HVF II Group I Notes
and any of the other HVF II Agreements on or prior to such Payment Date, and

 

(4)                           all other operating expenses of HVF II (including
any management fees) allocable to all HVF II Series of Group I Notes, including
all unreimbursed out-of-pocket costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by HVF II in connection with the
administration, enforcement, waiver or amendment of any “Group I Related
Document” or “Group I Series Related Document”, in each case, as defined under
the HVF II Group I Indenture prior to such Payment Date; and

 

(B) the Issuer’s Share as of the first day of such Series 2013-G1 Interest
Period; and

 

(y)                                 the denominator of which is equal to the
average daily Series 2013-G1 Principal Amount during such Series 2013-G1
Interest Period; provided, however, that the Series 2013-G1 Note Rate will in no
event be higher than the maximum rate permitted by applicable law.

 

“Series 2013-G1 Note Repurchase Amount” means, as of any Series 2013-G1
Repurchase Date,

 

38

--------------------------------------------------------------------------------


 

(i)                                     an amount equal to the Series 2013-G1
Principal Amount (determined after giving effect to any payments of principal of
and interest on the Series 2013-G1 Note on such Series 2013-G1 Repurchase Date),
plus

 

(ii)                                  without duplication, any other amounts
then due and payable to the holders of such Series 2013-G1 Note.

 

“Series 2013-G1 Note Repurchase Date” has the meaning specified in Section 11.1
of the Series 2013-G1 Supplement.

 

“Series 2013-G1 Noteholder” means the Person in whose name a Series 2013-G1 Note
is registered in the Note Register.

 

“Series 2013-G1 Operating Lease Commencement Date” has the meaning specified in
Section 3.2 of the Series 2013-G1 Lease.

 

“Series 2013-G1 Operating Lease Event of Default” has the meaning specified in
Section 9.1 of the Series 2013-G1 Lease.

 

“Series 2013-G1 Operating Lease Expiration Date” has the meaning specified in
Section 3.2 of the Series 2013-G1 Lease.

 

“Series 2013-G1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2013-G1
Principal Amount as of such date and the denominator of which is the sum of
(a) the Aggregate Principal Amount plus (b) the sum of the Principal Amounts
with respect to all Segregated Series of Notes Outstanding, in each case, as of
such date.

 

“Series 2013-G1 Permitted Investments” means negotiable instruments or
securities, payable in Dollars, represented by instruments in bearer or
registered in book-entry form which evidence:

 

(i)                                     obligations the full and timely payment
of which are to be made by or is fully guaranteed by the United States of
America other than financial contracts whose value depends on the values or
indices of asset values;

 

(ii)                                  demand deposits of, time deposits in, or
certificates of deposit issued by, any depositary institution or trust company
incorporated under the laws of the United States of America or any state thereof
whose short-term debt is rated “P-1” by Moody’s and “A-1+” by S&P and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1” in
the case of certificates of deposit or short-term deposits, or a

 

39

--------------------------------------------------------------------------------


 

rating from S&P not lower than “AA” and a rating from Moody’s not lower than
“Aa2” in the case of unsecured obligations;

 

(iii)                               commercial paper having, at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, a rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;

 

(iv)                              bankers’ acceptances issued by any depositary
institution or trust company described in clause (ii) above;

 

(v)                                 investments in money market funds rated
“AAAm” by S&P and “Aaa-mf” by Moody’s, or otherwise approved in writing by S&P
or Moody’s, as applicable;

 

(vi)                              Eurodollar time deposits having a credit
rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1”;

 

(vii)                           repurchase agreements involving any of the
Permitted Investments described in clauses (i) and (vi) above and the
certificates of deposit described in clause (ii) above which are entered into
with a depository institution or trust company, having a commercial paper or
short-term certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s;
and

 

(viii)                        any other instruments or securities, subject to
the satisfaction of the Series-Specific Rating Agency Condition with respect to
the inclusion of such instruments or securities.

 

“Series 2013-G1 Permitted Lien” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty days past due or are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP and (iii) Liens in favor of the Trustee pursuant to the Series 2013-G1
Supplement and Liens in favor of the Collateral Agent pursuant to the Collateral
Agency Agreement with respect to the Series 2013-G1 HVF Segregated Liened
Vehicle Collateral.

 

“Series 2013-G1 Potential Amortization Event” means any occurrence or event
that, with the giving of notice, the passage of time or both, would constitute a
Series 2013-G1 Amortization Event.

 

“Series 2013-G1 Potential Operating Lease Event of Default” means any occurrence
or event that, with the giving of notice, the passage of time or both, would
constitute a Series 2013-G1 Operating Lease Event of Default.

 

“Series 2013-G1 Principal Amount” means, when used with respect to any date, an
amount equal to without duplication, (a) the Series 2013-G1 Initial Principal
Amount minus

 

40

--------------------------------------------------------------------------------


 

(b) the amount of principal payments (whether pursuant to a Decrease, a
redemption or otherwise) made to the Series 2013-G1 Noteholder on or prior to
such date plus (c) the amount of all Advances pursuant to Section 2.1(a) of the
Series 2013-G1 Supplement on or prior to such date; provided that, at no time
may the Series 2013-G1 Principal Amount exceed the Series 2013-G1 Maximum
Principal Amount.

 

“Series 2013-G1 Principal Collections” means any Series 2013-G1 Collections
other than Series 2013-G1 Interest Collections.

 

“Series 2013-G1 Program Vehicle” means, as of any date of determination, a
Series 2013-G1 Eligible Vehicle that is (i) eligible under, and subject to, a
Series 2013-G1 Manufacturer Program as of such date and (ii) not designated as a
Series 2013-G1 Non-Program Vehicle pursuant to the Series 2013-G1 Lease as of
such date.

 

“Series 2013-G1 Qualified Institution” means a depository institution organized
under the laws of the United States of America or any State thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities that at all
times (i) has the Required Rating and (ii) in the case of any such institution
organized under the laws of the United States of America, whose deposits are
insured by the FDIC (up to the then applicable legal limit).

 

“Series 2013-G1 Qualified Trust Institution” means an institution organized
under the laws of the United States of America or any State thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities that at all
times (i) is authorized under such laws to act as a trustee or in any other
fiduciary capacity, (ii) has capital, surplus and undivided profits of not less
than $50,000,000 as set forth in its most recent published annual report of
condition, and (iii) has the Required Trust Rating.

 

“Series 2013-G1 Related Documents” means, collectively, the Base Indenture,
Series 2013-G1 Supplement, the Series 2013-G1 Note, the Series 2013-G1 Lease,
the Purchase Agreement, the Nominee Agreement, the Collateral Agency Agreement,
the Indemnification Agreement, the HVF Credit Facility, the LLC Agreement, the
Series 2013-G1 Administration Agreement, any other agreements relating to the
issuance or the purchase of the Series 2013-G1 Note, the Series 2013-G1
Supplemental Documents, the Master Exchange Agreement and the Escrow Agreement
and, as of any date during the RCFC Nominee Applicability Period, the RCFC
Nominee Agreement.

 

“Series 2013-G1 Repurchase Price” with respect to any Series 2013-G1 Program
Vehicle:

 

(i) subject to a Series 2013-G1 Repurchase Program, means the gross price paid
or payable by the Manufacturer thereof to repurchase such Series 2013-G1 Program
Vehicle pursuant to such Series 2013-G1 Repurchase Program; and

 

(ii) subject to a Series 2013-G1 Guaranteed Depreciation Program, means the
gross amount that the Manufacturer thereof guarantees will be paid to the owner
of such Series 

 

41

--------------------------------------------------------------------------------


 

2013-G1 Program Vehicle upon the disposition of such Series 2013-G1 Program
Vehicle pursuant to such Series 2013-G1 Guaranteed Depreciation Program.

 

“Series 2013-G1 Repurchase Program” means a program pursuant to which a
Manufacturer or one or more of its Affiliates has agreed to repurchase (prior to
any attempt to sell to a third party) Series 2013-G1 Eligible Vehicles
manufactured by such Manufacturer or one or more of its Affiliates during a
specified period.

 

“Series 2013-G1 Required Contractual Criteria” means, with respect to any
Series 2013-G1 Repurchase Program or Series 2013-G1 Guaranteed Depreciation
Program as of any date of determination, terms therein pursuant to which:

 

(i) such Series 2013-G1 Repurchase Program or Series 2013-G1 Guaranteed
Depreciation Program, as applicable, is in full force and effect as of such date
with a Manufacturer,

 

(ii) the repurchase price or guaranteed auction sale price with respect to each
Series 2013-G1 Eligible Vehicle subject thereto is at least equal to the
Capitalized Cost of such Series 2013-G1 Eligible Vehicle, minus all Depreciation
Charges accrued with respect to such Series 2013-G1 Eligible Vehicle prior to
the date that such Series 2013-G1 Eligible Vehicle is submitted for repurchase
or resale (after any applicable minimum holding period) in accordance with the
terms of the Series 2013-G1 Repurchase Program, minus Series 2013-G1 Excess
Mileage Charges with respect to such Series 2013-G1 Eligible Vehicle, minus
Series 2013-G1 Excess Damage Charges with respect to such Series 2013-G1
Eligible Vehicle, minus Early Program Return Payment Amounts with respect to
such Series 2013-G1 Eligible Vehicle,

 

(iii) such Series 2013-G1 Repurchase Program or Series 2013-G1 Guaranteed
Depreciation Program, as applicable, cannot be unilaterally amended or
terminated with respect to any Series 2013-G1 Eligible Vehicle subject thereto
after the purchase of such Series 2013-G1 Eligible Vehicle, and

 

(iv) the assignment of the benefits (but not the burdens) of which to HVF and
the Collateral Agent has been acknowledged in writing by the related
Manufacturer.

 

“Series 2013-G1 Required Noteholders” means, with respect to the Series 2013-G1
Note, Series 2013-G1 Noteholders holding in excess of 50% of the aggregate
Series 2013-G1 Principal Amount of the Series 2013-G1 Note.  The Series 2013-G1
Required Noteholders shall be the “Required Noteholders” (as defined in the Base
Indenture) with respect to the Series 2013-G1 Notes.

 

“Series 2013-G1 Restatement Effective Date” means October 31, 2014.

 

“Series 2013-G1 Supplement” means the Series Supplement.

 

“Series 2013-G1 Supplemental Documents” means the Lease Vehicle Acquisition
Schedules, the Intra-Lease Lessee Transfer Schedules, the Inter-Lease
Reallocation Schedules and any other related documents attached to the
Series 2013-G1 Lease, in each case solely to the

 

42

--------------------------------------------------------------------------------


 

extent to which such schedules and documents relate to Lease Vehicles or
otherwise relate to and/or constitute Series 2013-G1 Collateral.

 

“Series of Indenture Notes” means, collectively, each Series of Notes and each
Segregated Series of Notes.

 

“Series of Notes” or “Series” means each Series of Notes issued and
authenticated pursuant to the Base Indenture and the applicable series
supplement (for the avoidance of doubt, excluding any Segregated Series of
Notes).

 

“Series-Specific Collateral” means collateral that is to be solely for the
benefit of the Segregated Noteholders of such Segregated Series of Notes.

 

“Series-Specific Rating Agency Condition” means, with respect to each HVF II
Series of Group I Notes, each “Rating Agency Condition” as defined in the
applicable HVF II Group I Series Supplement.

 

“Series Supplement” has the meaning specified in the Preamble to the
Series 2013-G1 Supplement.

 

“Servicer” has the meaning specified in the Preamble of the Series 2013-G1
Lease.

 

“Servicer Default” has the meaning specified in Section 9.6 of the
Series 2013-G1 Lease.

 

“Servicing Standard” means servicing that is performed with the promptness,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances and that:

 

(a)                                 taken as a whole (i) is usual and customary
in the daily motor vehicle rental, fleet leasing and/or equipment rental or
leasing industry or (ii) to the extent not usual and customary in any such
industry, reflects changed circumstances, practices, technologies, tactics,
strategies or implementation methods and, in each case, is behavior that the
Servicer or its Affiliates would undertake were the Servicer the owner of the
Lease Vehicles and that would not reasonably be expected to have a Lease
Material Adverse Effect with respect to the Lessor;

 

(b)                                 with respect to the Lessor or any Lessee,
would enable the Servicer to cause the Lessor or such Lessee to comply in all
material respects with all the duties and obligations of the Lessor or such
Lessee, as applicable, under the Series 2013-G1 Lease; and

 

(c)                                  with respect to the Lessor or any Lessee,
causes the Servicer, the Lessor and/or such Lessee to remain in compliance with
all Requirements of Law, except to the extent that failure to remain in such
compliance would not reasonably be expected to result in a Lease Material
Adverse Effect with respect to the Lessor.

 

43

--------------------------------------------------------------------------------


 

“Special Term” means, with respect to any Lease Vehicle titled in any state or
commonwealth set forth below, the period specified in the table below opposite
such state or commonwealth:

 

Jurisdiction of Title

 

Special Term

State of Illinois

 

One (1) year

State of Iowa

 

eleven (11) months

State of Maine

 

eleven (11) months

State of Maryland

 

180 days

Commonwealth of Massachusetts

 

eleven (11) months

State of Nebraska

 

thirty (30) days

State of South Dakota

 

twenty-eight (28) days

State of Texas

 

181 days

State of Vermont

 

eleven (11) months

Commonwealth of Virginia

 

eleven (11) months

State of West Virginia

 

thirty (30) days

 

“SPV Issuer Equity” has the meaning specified in Section 8.12 of the
Series 2013-G1 Supplement.

 

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by such parent or (b) that is, at the time any
determination is being made, otherwise controlled, by such parent or one or more
subsidiaries of such parent or by such parent and one or more subsidiaries of
such parent.

 

“Term” has the meaning specified in Section 3.2 of the Series 2013-G1 Lease.

 

“Transferee Lessee” has the meaning specified in Section 2.2(b) of the
Series 2013-G1 Lease.

 

44

--------------------------------------------------------------------------------


 

“Transferor Lessee” has the meaning specified in Section 2.2(b) of the
Series 2013-G1 Lease.

 

“Trustee” has the meaning specified in the Preamble of the Series 2013-G1
Supplement.

 

“Turnback Date” means, with respect to any Lease Vehicle that is a
Series 2013-G1 Program Vehicle, the date on which such Lease Vehicle is accepted
for return by a Manufacturer or its agent pursuant to its Series 2013-G1
Manufacturer Program.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.

 

“Vehicle” means a passenger automobile, van or light-duty truck

 

“Vehicle Funding Date” has the meaning specified in Section 3.1(a) of the
Series 2013-G1 Lease.

 

“Vehicle Operating Lease Commencement Date” has the meaning specified in
Section 3.1(a) of the Series 2013-G1 Lease.

 

“Vehicle Operating Lease Expiration Date” has the meaning specified in
Section 3.1(b) of the Series 2013-G1 Lease.

 

“Vehicle Term” has the meaning specified in Section 3.1(b) of the Series 2013-G1
Lease or Section 3.1(c) of the Series 2013-G1 Lease, as applicable.

 

“VIN” means, with respect to a Lease Vehicle, such Lease Vehicle’s vehicle
identification number.

 

45

--------------------------------------------------------------------------------